             Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 1 of 189




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §
                                                                     §
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,                           §
                                                                     §
                                                                     §
                                      Plaintiffs,                    §     Adv. Pro. No. 20-
                                                                     §
                                 v.                                  §
                                                                     §
    FEDERAL ENERGY REGULATORY                                        §
    COMMISSION,                                                      §
                                                                     §
                                      Defendant.                     §

      COMPLAINT FOR DECLARATORY JUDGMENT, EX PARTE TEMPORARY
     RESTRAINING ORDER, AND PRELIMINARY AND PERMANENT INJUNCTION

             Chesapeake Energy Corporation (“Chesapeake” or “Plaintiff”), a debtor in the

above-captioned chapter 11 case (together with its affiliated debtors, the “Debtors”), alleges for its

Complaint          against      defendant        the     Federal      Energy        Regulatory        Commission

(“FERC” or “Defendant”), upon knowledge of its own acts and upon information and belief as to

all other matters, as follows:




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.




                                                          1
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 2 of 189




                                    Brief Statement of the Case

       1.      This is an adversary proceeding brought pursuant to 28 U.S.C. § 2201, sections

105, 106(a), 362(a) of title 11 of the United States Code (the “Bankruptcy Code”), and Federal

Rules of Bankruptcy Procedure 7001(7), (9) and 7065, for declaratory judgment, a temporary

restraining order, and preliminary and permanent injunctive relief. In a separate matter in

Chesapeake’s plenary bankruptcy case, Chesapeake has filed a motion to reject certain negotiated

rate firm natural gas transportation service agreements, attached hereto as Exhibit A

(the “Rejection Motion”), including the ETC Tiger Agreement and the Gulf South Agreements

(each as defined below and together, the “Firm Transportation Agreements”) with ETC Tiger

Pipeline, LLC (“Tiger”) and Gulf South Pipeline Company, LP, pursuant to section 365 of the

Bankruptcy Code and In re Mirant Corp. 378 F.3d 511, 522 (5th Cir. 2004) (“A motion to reject

an executory power contract is not a collateral attack upon that contract’s filed rate because that

rate is given full effect when determining the breach of contract damages resulting from the

rejection. Further, there is nothing within the Bankruptcy Code itself that limits a [debtor’s] ability

to choose to reject an executory contract subject to FERC regulation as part of its reorganization

process.”).

       2.      The Firm Transportation Agreements epitomize the sort of obligation from which

the Bankruptcy Code is designed to provide relief. Since February 2009, the Debtors have paid

approximately $890 million for transportation use under the Firm Transportation Agreements. But

the pricing environment for oil and gas production and the Debtors’ financial condition when the

Firm Transportation Agreements were executed were materially different than they are today. Due

to the well-documented decline in commodity pricing for oil and gas, it is no longer economic to

maintain the Firm Transportation Agreements, which obligate the Debtors to pay approximately




                                                  2
         Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 3 of 189




$311 million in aggregate gross costs through their remaining terms for capacity that is not

necessary to the Debtors’ operations.

         3.      Notwithstanding this clear and controlling law and plainly applicable facts, Tiger

and Gulf South have taken steps that threaten to jeopardize this Court’s jurisdiction over the

Rejection Motion and, in turn, Chesapeake’s prospects for reorganization.

         4.      On May 19, 2020—without advanced notice to the Debtors—Tiger filed a Petition

for Declaratory Order and Request for Expedited Action with FERC, requesting a declaratory

judgment that “[the Debtors] must petition [FERC] for approval to abrogate, modify, or amend”

the ETC Tiger Agreement.2 More generally, Tiger requested that FERC clarify its “unsettled

role”3 and find that “if a party to a [FERC]-jurisdictional contract under the [Natural Gas Act]

seeks to reject such an agreement in bankruptcy court, the party must receive [Natural Gas Act]

Section 5 approval before a bankruptcy court can determine whether to reject the agreement.”4

         5.      On May 22, 2020—also without advanced notice to the Debtors—Gulf South filed

a Petition for Declaratory Order and Motion for Shortened Answer Period with FERC, requesting

a declaratory judgment that “Chesapeake is required to seek [FERC] approval in order to modify

or abrogate the [Gulf South Agreements] regardless of whether it seeks to reject the contracts in

bankruptcy.”5




2   Petition for Declaratory Order and Request for Expedited Action of ETC Tiger Pipeline, LLC, dated May 19,
    2020, FERC Docket No. RP20-881-000 (the “Tiger Petition”), attached to the Rejection Motion as Exhibit B, at
    17.
3   Id. at 14.
4   Id. at 3.
5   Petition for Declaratory Order and Motion for Shortened Answer Period, dated May 22, 2020, FERC Docket
    No. RP20-884-000 (the “Gulf South Petition”), attached to the Rejection Motion as Exhibit C, at 3.




                                                       3
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 4 of 189




        6.       Although not subject to the Rejection Motion, Stagecoach Pipeline & Storage

Company LLC (“Stagecoach” together with Tiger and Gulf South, the “FERC Contract

Counterparties”), has similarly challenged this Court’s jurisdiction over the rejection of its firm

transportation agreements (the “Stagecoach Agreements,” and, together with the Firm

Transportation Agreements, the “Agreements”). On June 9, 2020, Stagecoach filed a Petition for

Declaratory Order and Motion for Shortened Comment Period and Request for Expedited Action

with FERC requesting a declaratory judgment that “Chesapeake must seek Commission approval

in order to abrogate or modify the regulatory obligations inherent in the [Stagecoach

Agreement].”6

        7.       The FERC Contract Counterparties have requested expedited action from FERC,

citing its anticipation that Chesapeake would file for bankruptcy protection and its expectation that

Chesapeake would move the Court for approval to reject the Agreements. In response, FERC

issued notices (the “FERC Notices”) establishing June 18, 2020, June 25, 2020, and July 9, 2020

as the comment due dates with respect to the Tiger Petition, the Gulf South Petition, and the

Stagecoach Petition, respectively.

        8.       On June 18, CEML filed the Protest and Answer of Chesapeake Energy Marketing,

L.L.C. in Opposition to Petition for Declaratory Order7 asserting, among other things, that the

Tiger Petition improperly required FERC to speculate about facts not yet existing as the Debtors




6   Petition for Declaratory Order and Motion for Shortened Comment Period, and Request for Expedited Action of
    Stagecoach Pipeline & Storage Company LLC dated June 9, 2020, FERC Docket No. RP20-952-000
    (the “Stagecoach Petition” and together with the Tiger Petition and Gulf South Petition, the “Petitions”), attached
    hereto as Exhibit B, at 3.
7   Protest and Answer of Chesapeake Energy Marketing L.L.C. in Opposition to Petition for Declaratory Order,
    dated June 19, 2020, FERC Docket No. RP20-881-000, at 4.




                                                          4
         Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 5 of 189




had not filed these chapter 11 cases or sought to reject the Tiger Agreement at that time.8 On June

22, 2020, FERC issued an order granting the Tiger Petition and finding “[w]here a party to a

[FERC]-jurisdictional agreement under the NGA seeks to reject the agreement in bankruptcy, that

party must obtain approval from both [FERC] and the bankruptcy court to modify the filed rate

and reject the contract, respectively.”9 On June 25, CEML filed the Protest and Answer of

Chesapeake Energy Marketing, L.L.C. in Opposition to Petition for Declaratory Order10 also

asserting that the Gulf South Petition improperly was procedurally improper as the Debtors had

not filed these chapter 11 cases and that the Gulf South Petition sought to elevate FERC’s

jurisdiction over the jurisdiction of the bankruptcy courts to determine whether a contract should

be rejected.

         9.       Were FERC to issue a ruling requiring Chesapeake to obtain FERC’s approval—in

addition to this Court’s approval—to reject the Agreements, the procedural delay alone would

threaten irreparable harm to the estate. Were FERC to go further, and issue an order providing

that Chesapeake must assume the Agreements, Chesapeake could be forced to challenge any such

order exclusively in a Court of Appeals (under the statutory framework of the Natural Gas Act (15

U.S.C. § 717, the “NGA”)). This sort of jurisdictional confusion and resulting delay threatens per

se and de facto irreparable harm.




8    The Tiger Petition, for instance, asked FERC to speculate about rejection of the Interruptible Service Agreement,
     which is not one of the contracts the Debtors propose by the Rejection Motion to reject. See Tiger Petition at 4.
9    Order on Petition for Declaratory Order, dated June 22, 2020, FERC Docket No. RP20-881-000, at 10 (the “FERC
     Order”), attached to the Rejection Motion as Exhibit D.
10   Protest and Answer of Chesapeake Energy Marketing L.L.C. in Opposition to Petition for Declaratory Order,
     dated June 25, 2020, FERC Docket No. RP20-884-000.




                                                          5
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 6 of 189




       10.     In light of the foregoing, Chesapeake seeks a declaratory judgment confirming this

Court’s exclusive jurisdiction to determine the Debtors’ right to reject the Agreements under

section 365 of the Bankruptcy Code—which FERC cannot preempt or veto. Chesapeake also

seeks to enjoin FERC from issuing any order that might interfere with this Court’s exclusive

jurisdiction to decide the Rejection Motion or hinder its ability to administer the reorganization of

the Debtors’ estates. Any loss of jurisdiction, or competing and confusing rulings from FERC,

would irreparably harm Chesapeake’s prospects for reorganization and, derivatively, threaten

injury upon all of Chesapeake’s stakeholders, including its creditors, employees, and business

counterparties. Chesapeake thus requests a ruling on its requested injunctive relief as soon as this

Court’s schedule will allow.

                                     Parties and Jurisdiction

       11.     This Court has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334.

This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b).

       12.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       13.     The plaintiff in this adversary proceeding is Chesapeake, one of the

above-captioned Debtors in the underlying bankruptcy case filed concurrently with this Complaint.

On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No statutory committees have been appointed. No request for the appointment

of a trustee or examiner has been made in these chapter 11 cases.

       14.     The Defendant in the proceeding is FERC.




                                                 6
              Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 7 of 189




              15.     The Debtors confirm their consent, pursuant to Bankruptcy Rule 7008, to the entry

     of a final order by the Court in connection with this Action to the extent that it is later determined

     that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

     herewith consistent with Article III of the United States Constitution. Wellness Int’l Network, Ltd.

     v. Sharif, 135 S.Ct. 1932, 1947 (2015).

                                                          Facts

              16.     The Debtors are an Oklahoma City, Oklahoma-based oil and gas company engaged

     in exploration and production activities in onshore U.S. oil and natural gas properties with a focus

     on shale and resource plays.

I.        Agreements.

              A.      ETC Tiger Agreement.

              17.     Tiger transports natural gas on the ETC Tiger Pipeline (the “Tiger Pipeline”), a

     natural gas pipeline stretching from the Haynesville Shale play in East Texas to near Delhi,

     Louisiana. Tiger is majority owned by midstream energy company Energy Transfer Company LP

     (“Energy Transfer”), “one of the largest and most diversified investment-grade master limited

     partnerships in the United States.”11 Debtor Chesapeake Energy Marketing, L.L.C. is one of

     Tiger’s foundational shippers and, as such, has provided significant returns on investment to Tiger

     and Energy Transfer.

              18.     On April 1, 2016, the Debtors and Tiger entered into a restated firm transportation

     natural gas agreement pursuant to the Rate Schedule FTS (the “ETC Tiger Agreement”) with an

     effective maximum daily quantity of natural gas (“MDQ”) of 500,000 Dekatherms (“Dth”) per



     11   See About Energy Transfer, https://www.energytransfer.com/about/.




                                                            7
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 8 of 189




day. In return, the Debtors agreed to pay a fixed monthly reservation charge of $9.5813/Dth for

the term beginning April 1, 2016 and ending December 31, 2025, and $3.0417/Dth for the term

beginning January 1, 2026 and ending December 31, 2030, in addition to certain other fees and

expenses. To date, the Debtors have paid Tiger approximately $870 million in gross costs on

account of the ETC Tiger Agreement.

       19.     As is typical in a firm transportation agreement, there are no provisions in the ETC

Tiger Agreement requiring or compelling the Debtors to actually use the capacity reservation to

ship natural gas on the Tiger Pipeline or dedicating the Debtors’ reserves or production to the ETC

Tiger Agreement or the Tiger Pipeline. However, the ETC Tiger Agreement obligates the Debtors

to pay for the 500,000 Dth per day reservation through the end of 2030, regardless of whether the

Debtors utilize any of their capacity on the Tiger Pipeline. Absent rejection, the Debtors estimate

they will pay approximately $28 million in gross costs ($20 million in net costs) per year over the

remaining life of the ETC Tiger Agreement or approximately $293 million in gross costs

($211 million in net costs) in the aggregate for capacity the Debtors deem unnecessary to their

business.

       B.      Gulf South Agreements.

       20.     Gulf South transports natural gas on the Gulf South Pipeline, a natural gas pipeline

stretching from south and east Texas through Louisiana, Mississippi, southern Alabama, and

western Florida.

       21.     On February 1, 2009 and April 1, 2009, the Debtors and Gulf South entered into

certain firm transportation natural gas agreements providing for a MDQ of 10,000 Dth per day

through December 31, 2031 and 9,000 Dth per day through March 31, 2034 (together, the “Gulf




                                                8
              Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 9 of 189




      South Agreements”).12 In return, the Debtors agreed to pay a fixed monthly reservation charge of

      $.3380/Dth for the applicable contract terms, in addition to certain other fees and expenses. To

      date, the Debtors have paid Gulf South approximately $18 million in gross costs on account of the

      Gulf South Agreements. Absent rejection, the Debtors estimate they will pay approximately

      $1.3 million in gross costs ($900,000 in net costs) per year over the remaining life of the Gulf

      Transportation Agreements or approximately $18 million in gross costs ($12 million in net costs)

      in the aggregate for capacity the Debtors deem unnecessary to their business.

              C.       Stagecoach Agreements.

              22.      Stagecoach operates an interstate natural gas pipeline transmission and storage

      system that in New York and Pennsylvania. On December 16, 2011, January 25, 2019, and

      February 25, 2020, the Debtors and Stagecoach entered into the Stagecoach Agreements, which

      provide for a MDQ of 186,000 Dth per day through November 30, 2022, 100,000 Dth per day

      through March 31, 2021, and an additional 50,000 Dth per day through March 31, 2021. The

      Stagecoach Agreements are subject to the rate schedules under a FERC Gas Tariff.

II.        The Debtors’ Decision to Reject the Firm Transportation Agreements.

              23.      In the period leading up to the Petition Date, the Debtors analyzed their executory

      contracts and unexpired leases, including the Agreements. As a result of this analysis, the Debtors

      have determined that, in their business judgment, the Firm Transportation Agreements are




      12   The Gulf South Agreements were amended on April 23, 2015 to adjust a point of receipt.




                                                             9
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 10 of 189




unnecessary and burdensome to the Debtors’ estates, and it is in the best interests of their estates

to reject the Firm Transportation Agreements effective as of July 1, 2020.

       24.     The Firm Transportation Agreements are exactly the sort of burdensome

obligations that sections 365 and 1141(d) of the Bankruptcy Code are designed to address. Since

February 2009, the Debtors have paid approximately $890 million for transportation use under the

Firm Transportation Agreements. But the pricing environment for oil and gas production and the

Debtors’ financial condition when the Firm Transportation Agreements were executed were

materially different than they are today. Due to the well-documented decline in commodity pricing

for oil and gas, it is no longer economic to maintain the Firm Transportation Agreements, which

obligate the Debtors to pay approximately $311 million in aggregate gross costs through the their

remaining terms for capacity that is not necessary to the Debtors’ operations.

       25.     The Debtors have the ability to ship natural gas on the Tiger Pipeline, when capacity

is available, absent the Firm Transportation Agreements. The Debtors and Tiger are parties to an

interruptible transportation agreement, dated April 16, 2016, which provides for a MDQ of

500,000 Dth per day on the Tiger Pipeline, at a discounted rate of $.10/Dth for the term beginning

April 1, 2016 and ending December 31, 2025 (the “Interruptible Service Agreement”). The

Interruptible Service Agreement only requires the Debtors to pay for the capacity they use on the

Tiger Pipeline, saving the Debtors substantial costs as compared to the Firm Transportation

Agreements that require full payment regardless of capacity used. Additionally, the Debtors have

the ability to sell their natural gas production in the Hayneville basin via the Tiger Pipeline or the




                                                 10
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 11 of 189




Line CP pipeline absent the Gulf South Agreements. Rejecting the Gulf South Agreements and

selling in-basin will also provide the Debtors with significant cost savings.

       26.     As discussed above, the Debtors do not intend to reject the Stagecoach Agreements

at this time. However, the Debtors reserve the right to seek rejection of the Stagecoach Agreements

at a later date should they determine that such agreements are no longer necessary and are

burdensome to their estates.

                               The Necessity of this Adversary Proceeding

       27.     The authority to reject an executory contract is vital to the basic purpose of a

Chapter 11 reorganization, because rejection can release the debtor’s estate from burdensome

obligations that can impede a successful reorganization.” Mirant, 378 F. 3d at 517 (brackets and

internal quotations omitted). The Bankruptcy Code provides a debtor the right to make assumption

and rejection decisions “at any time before the confirmation of a plan.” 11 U.S.C. § 365(d)(2).

Due to the economic burden the Firm Transportation Agreements impose on Chesapeake,

Chesapeake’s rejection under section 365 will play a vital role in the reorganized Debtors’

post-emergence financial and operational condition. As such, the Court’s consideration of the

Rejection Motion is vital to the Debtors’ successful reorganization.

       28.     The Petitions, which request that FERC issue orders providing that it has concurrent

jurisdiction with the U.S. Bankruptcy Court with respect to the Agreements, is an attempt to impair

this Court’s jurisdiction to decide the Rejection Motion and any rejection motion the Debtors may

file with the Court. Absent the relief sought herein, an order by FERC could very well deprive

Chesapeake of its right to avail itself of the relief provided under the Bankruptcy Code, including




                                                 11
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 12 of 189




its statutory right to seek to reject the Agreements after evaluation in the context of their ongoing

business operations, as contemplated by section 365 of the Bankruptcy Code.

                                          Basis for Relief

I.     The Court Should Enjoin FERC From Preempting or Negating the Court’s Exclusive
       Jurisdiction Over the Rejection Motion Under Section 105 of the Bankruptcy Code

       29.     This Court should enjoin FERC under Section 105 of the Bankruptcy Code from

any attempt to preempt, prevent, negate, or otherwise interfere with the Court’s decision on the

Rejection Motion or any other motion by the Debtors seeking to reject one or more of their

FERC-governed executory contracts. Section 105 allows the Court to issue any order “that is

necessary or appropriate to carry out the provisions” of the Bankruptcy Code—including section

365. Mirant, 378 F.3d at 523 (“[A] bankruptcy court can clearly grant injunctive relief [pursuant

to section 105] to prohibit FERC from negating [debtor’s] rejection by requiring continued

performance at the pre-rejection filed rate.”); In re Diaz, 526 B.R. 685, 694 (Bankr. S.D. Tex.

2015) (Isgur, J.) (“The Fifth Circuit has recognized that § 105(a) grants bankruptcy courts the

authority to grant injunctive relief.”). Bankruptcy courts have broad authority and considerable

discretion under this provision. Marrama v. Citizens Bank of Mass., 549 U.S. 365, 375 (2007).

       30.     Bankruptcy courts can stay actions under section 105 where a stay is necessary to

prevent “an impermissible dilution of federal bankruptcy policy.” Penn Terra Ltd. v. Dep’t of

Envtl. Res., 733 F.2d 267, 274 (3d Cir. 1984). Numerous courts have enjoined federal and state

regulatory actions where those actions threatened to disrupt the reorganization process. See, e.g.,

N.L.R.B. v. Superior Forwarding, Inc., 762 F.2d 695, 699 (8th Cir. 1985) (affirming issuance of

section 105 injunction against National Labor Relations Board); Global Land, Inc. v. Mayor (In re

Karta Corp.), 296 B.R. 305 (S.D.N.Y. 2003) (enjoining local municipality); Gumport v. Interstate




                                                 12
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 13 of 189




Com. Comm’n (In re Transcon Lines), 147 B.R. 770 (Bankr. C.D. Cal. 1992) (enjoining Interstate

Commerce Commission).

       31.     Injunctive relief “granted pursuant to section 105 must be tested against the

standards of Rule 65 [of the] Federal Rules of Civil Procedure, which is made expressly applicable

to the bankruptcy proceedings via Rule 7065 of the Bankruptcy Rules.” In re Tribeca Lofts LP,

2011 WL 3878369, at *2 (Bankr. S.D. Tex. Aug. 30, 2011) (quoting Continental Air Lines v.

Hillblom, 61 B.R. 758, 781 (S.D.Tex.1986)). In order to issue an injunction, the bankruptcy court

must find ”[1] irreparable injury would result to the movant in its absence, [2] that the threatened

injury to the movant outweighs the harm that the injunction may cause to the nonmovant, [3] that

there is a likelihood of success on the merits, and [4] that the public interest would not be adversely

affected by the injunction . . . .” Id. at *2 (quoting Holland America Ins. Co. v. Roy, 777 F.2d 992,

997 (5th Cir.1985)). “The purpose of a preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be held.” Jonibach Mgmt. Tr. v. Wartburg

Enterprises, Inc., 750 F.3d 486, 491 (5th Cir. 2014) (quoting Univ. of Tex. v. Camenisch, 451 U.S.

390, 395 (1981)).

       32.     Consistent with Mirant’s endorsement of bankruptcy court injunctions narrowly

tailored to “protect[] [a debtor’s] right to reject executory contracts,” 378 F.3d at 524, courts

elsewhere have “established a limited exception to the irreparable harm requirement for issuance

of a preliminary injunction in the bankruptcy context where the action to be enjoined is one that

threatens the reorganization process or which would impair the court’s jurisdiction with respect to

a case before it.” Alert Holdings, Inc. v. Interstate Protective Servs. Inc., 148 B.R. 194, 200

(Bankr. S.D.N.Y. 1992) (emphasis added); see also In re Chateaugay Corp., 93 B.R. 26, 29

(S.D.N.Y. 1988) (“The usual grounds for injunctive relief such as irreparable injury need not be




                                                  13
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 14 of 189




shown in a proceeding for an injunction under section 105(a),” when the parallel proceeding

“would defeat or impair [the bankruptcy court’s] jurisdiction with respect to a case before it.”);

Garrity v. Leffler (In re Neuman), 71 B.R. 567, 571 (S.D.N.Y. 1987).

       A.      Chesapeake Has A Strong Likelihood Of Success On The Merits.

       33.     Chesapeake has a remarkably strong likelihood of success on its claims for

declaratory and injunctive relief against FERC. Indeed, the Fifth Circuit has already resolved this

issue, holding that this Court’s jurisdiction over the putative rejection of executory contracts is

unimpaired by FERC’s regulatory powers to modify or abrogate contracts. Mirant, 378 F.3d at

522 (“The FPA does not preempt a district court’s jurisdiction to authorize the rejection of an

executory contract subject to FERC regulation as part of a bankruptcy proceeding.”); see also In

re FirstEnergy Sols. Corp., 945 F.3d 431, 446 (6th Cir. 2019) (bankruptcy court jurisdiction to

reject executory contract “is primary or superior to FERC’s position . . . and FERC cannot

independently prevent it.”); In re PG&E Corp., 603 B.R. 471, 486 (Bankr. N.D. Cal. 2019) (“The

rejection of an executory contract is solely within the power of the bankruptcy court, a core matter

exclusively this court’s responsibility.”); In re Ultra Petroleum Corp., No. 20-32631, Ad. Proc.

No. 20-03167 (MI) (S.D. Tex. April 26, 2020) (asserting that “proceeding with the petition before

FERC…or FERC’s ruling on the petition…would violate the automatic stay arising under Section

362(a) of the Bankruptcy Code”).

       34.     In Mirant, the debtor-power producer sought to reject a power abr agreement, a

FERC-regulated contract governed by the FPA. While the rejection motion was pending, the

bankruptcy court entered two injunctions enjoining FERC from taking any action to require the

debtor to continue performing under the agreement or any of the debtor’s other agreements.

Mirant, 378 F.3d at 516; see also In re Mirant Corp., 299 B.R. 152, 170 (Bankr. N.D. Tex. 2003).




                                                14
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 15 of 189




The district court withdrew the reference, vacated the bankruptcy court’s injunctions, and denied

the debtor’s motion to reject, holding that such motion was a prohibited “attempt to avoid

[its]…obligations… at the filed rates FERC has found to be just and reasonable.” In re Mirant

Corp., 303 B.R. 304, 314 (N.D. Tex. 2003). The Fifth Circuit reversed and remanded. Mirant,

378 F.3d at 526.

       35.     The Fifth Circuit “conclude[d] that the FPA does not preempt Mirant’s rejection.”

Id. at 519-20. The court further opined that “a bankruptcy court can clearly grant injunctive relief

to prohibit FERC from negating Mirant’s rejection by requiring continued performance at the

pre-rejection filed rate.” Id. at 523 (“The concern that the bankruptcy court expressed—that FERC

could negate Mirant’s rejection of an executory power contract by ordering Mirant to continue

performing under the terms of the rejected contract—is certainly a legitimate basis for injunctive

relief.”). In sum, the District (or Bankruptcy) Court is the sole arbiter of rejection under section

365 of the Bankruptcy Code.

       36.     In so holding, the Fifth Circuit did no violence to FERC’s jurisdiction,

acknowledging that “FERC has the exclusive authority to determine the reasonableness of

wholesale electricity rates under the FPA,” and that under the filed rate doctrine, “the

reasonableness of rates and agreements regulated by FERC may not be collaterally attacked in

state or federal courts.” Id. at 518 (quoting Miss. Power & Light Co. v. Miss. Ex rel. Moore, 487

U.S. 354, 371, 375 (1988).

       37.     Nevertheless, the notion that FERC has jurisdiction over the Rejection Motion is

unsustainable. Mirant distinguished the concepts of (i) breach, and (ii) rate modification/challenge,

noting that, outside of bankruptcy, FERC’s jurisdiction over the former is not exclusive. Id. at

519-20 (citing Gulf States Utilities. Co. v. Ala. Power Co., 824 F.2d 1465, 1472 (5th Cir. 1987)




                                                 15
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 16 of 189




(district court permitted to grant relief on FERC governed contracts where breach caused an

increase in quantity purchased at the filed rate, and permitted to set aside energy contract

altogether, even though this remedy would affect the filed rate by eliminating it entirely, so long

as damages are calculated using the filed rate, noting that Congress did not mean for the FPA “to

preempt such indirect effects” on filed rates)).                 FERC has acknowledged its jurisdictional

limitations outside of bankruptcy.13

         38.      With respect to the injunction, the Fifth Circuit held that it was “needed to protect

the reorganization process because any regulatory action FERC took with regard to a particular

contract would divest the court of its jurisdiction over the contract.” Mirant, 378 F.3d at 516. The

court also noted the bankruptcy court’s worry that “FERC could negate Mirant’s rejection of an

executory power contract by ordering Mirant to continue performing under the terms of the

rejected contract[] is certainly a legitimate basis for injunctive relief.” Id. at 523 (emphasis added).

         39.      Similarly, in FirstEnergy, the Sixth Circuit was faced with the question whether

FERC could compel the debtor to assume FERC-regulated electricity-purchase contracts in chapter

11. 945 F.3d at 443. The court concluded that the bankruptcy court’s jurisdiction was “primary

or superior to FERC’s position.” Id. at 446. Moreover, the Sixth Circuit held that the debtor could

“reject the contracts subject to proper bankruptcy court approval and FERC cannot independently

prevent it.” Id. (emphasis added).




13   “[B]reach of contract issues … are matters better dealt with by courts of competent jurisdiction rather than through
     Commission review.” Southern Co. Energy Mktg, L.P., 86 FERC ¶ 61,131 at 61,459 (1999); see also Nevada
     Power Co., 111 FERC ¶ 61,111, at ¶ 15 (2005) (breach of a FERC-regulated service contract is a “straightforward
     matter of contract interpretation” that “is not important in relation to the regulatory responsibilities of the
     Commission” and is “better left to a court”).




                                                           16
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 17 of 189




         40.     Further, in In re PG&E Corp., the bankruptcy court held that “FERC has no

jurisdiction over the rejection of contracts.” 603 B.R. at 486-487 (“[I]f an executory contract does

not fall into the exceptions set forth by Congress in the Bankruptcy Code, only the Bankruptcy

Court can issue a ruling on rejection.”). Like Mirant, the court accepted the premise that FERC

has broad statutory jurisdiction over rates, terms, and conditions of wholesale electricity sales and

power contracts, including changes to those contracts and that, under the filed rate doctrine, a party

may claim no rate as a legal right other than the filed rate. Id. at 484. However, “[t]he issue here

is Section 365 and not any of the permutations and applications of the filed rate doctrine.” Id. at

486. Simply put, “[t]he rejection of an executory contract is solely within the power of the

bankruptcy court, a core matter exclusively [the] court’s responsibility.” Id. The court stated:

         FERC must be stopped and the division and balance of power and authority of the
         two branches of government restored. Accordingly, and for the reasons that follow,
         the court declares FERC’s decision announcing its concurrent jurisdiction
         unenforceable in bankruptcy and of no force and effect on the parties before it. If
         necessary in the future it will enjoin FERC from perpetuating its attempt to exercise
         power it wholly lacks.

Id. at 476.

         41.     In the most recent decision on the issue, bankruptcy court for the Southern District

of Texas reaffirmed its jurisdiction to authorize the rejection of a firm transportation agreement

without FERC action despite assertions to the contrary. In In re Ultra, a natural gas pipeline filed

a petition with FERC, substantially similar to the Petitions filed by the FERC Contract

Counterparties, seeking to upend the bankruptcy court’s jurisdiction under section 365 of the

Bankruptcy Code by requesting substantially the same relief requested in the Petitions.14 No.



14   Petition for Declaratory Order and Requested Expedited Action, dated April 29, 2020, FERC Docket No.
     RP20-822-000 at 26; see also Tiger Petition at 3; Gulf South Petition at 14, 19.




                                                   17
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 18 of 189




20-32631, Ad. Proc. No. 20-03167 (MI) (S.D. Tex. April 26, 2020). The bankruptcy court held

that “proceeding with the petition before FERC…or FERC’s ruling on the petition…would violate

the automatic stay arising under Section 362(a) of the Bankruptcy Code” 15 and any ruling by

FERC during the chapter 11 cases would be void.16               After the contract-counterparty submitted a

draft amended petition for the court’s consideration, which draft amended petition would have

sought an order from FERC that the public interest would be harmed by rejection of the relevant

contract,17 the court again ruled that issues related to rejection are properly litigated in the

bankruptcy court and any FERC proceeding “is doomed to be either a failure or unhelpful” to the

rejection process.18 There was “just far too much in the request made to FERC [in the draft

amended petition] that plainly usurps the Court’s exclusive determination as to whether to approve

a rejection.”19 Further, after FERC filed an emergency motion to reconsider the ruling, the

bankruptcy court entered an order denying FERC’s emergency motion stating that FERC’s

arguments “fundamentally miscomprehend[]”the court’s statements.20

         42.       These holdings are unsurprising. After all, rejection is merely a breach of contract.

See Mission Product Holdings, Inc. v. Tempnology, 139 S.Ct. 1652, 1661-62 (2019) (“[A] rejection

is a breach” and is “neither a defined nor a specialized bankruptcy term. It means in the Code

what it means in contract law outside bankruptcy.”). Neither FERC nor the FERC Contract



15   In re Ultra, Hr’g Tr. 53: 25–54: 4 (Bankr. S.D. Tex. May 29, 2020).
16   Id. at 55: 6–7.
17   See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 8, 2020) [Docket No. 232].
18   In re Ultra, Hr’g Tr. 13:19–20 (Bankr. S.D. Tex. June 15, 2020).
19   Id. at 13: 21–24.
20   See In re Ultra, No. 20-32631 (MI) (Bank. S.D. Tex. June 25, 2020) [Docket No. 318].




                                                        18
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 19 of 189




Counterparties contests that “[o]utside of the bankruptcy context…[nothing] provide[s] FERC

with exclusive jurisdiction over the breach of a FERC approved contract.” Mirant, 378 F.3d at

519. Thus, there is no justification to arrive at a different answer in bankruptcy where the term

rejection stands in for breach.

       43.     Additionally, 28 U.S.C. § 1334(a) provides this Court with exclusive jurisdiction

over bankruptcy cases and 28 U.S.C. § 1334(e) provides that the Court “shall have exclusive

jurisdiction [] of all of the property, wherever located, of the debtor as of the commencement of

such case, and of property of the estate.” In addition, section 365(a) applies to “any” executory

contract. 11 U.S.C. §365(a); see also Mission Product, 139 S.Ct. at 1662 (“Sections 365(a) and

(g) speak broadly to any executory contracts.”) (internal quotations omitted); Dep’t of Housing

and Urban Development v. Rucker, 535 U.S. 125, 131 (2002) (“As we have explained, the word

‘any’ has an expansive meaning, that is, ‘one or some indiscriminately of whatever kind.’”) (some

internal quotation marks omitted); In re Hydro-Action, Inc., 266 B.R. 638, 645 (Bankr. E.D. Tex.

2001) (“‘Any’ means any.”).

       44.     A debtor’s contract rights are of course property of the estate. See In re Edgeworth,

993 F.2d 51, 55 (5th Cir. 1993). And a motion to reject under section 365 falls squarely within a

bankruptcy court’s core jurisdiction. 28 U.S.C. § 157(b)(2). Therefore, a debtor’s ability to

assume or reject an executory contract is a “fundamental right authorized within the original and

exclusive jurisdiction conferred upon the district courts.” In re Texaco, Inc., 77 B.R. 433, 438

(Bankr. S.D.N.Y. 1987) (emphasis added); see also In re Corp. de Servicios Medicos Hosp., 805

F.2d 440, 444 n. 3 (1st Cir. 1986) (Commonwealth of Puerto Rico “could not obtain subject matter

jurisdiction” to terminate debtor’s contract); In re Webster Place Athletic Club, LLC, 605 B.R.

526, 531 (Bankr. N.D. Ill. 2019) (“lease assumption issues can only arise in the context of




                                                19
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 20 of 189




bankruptcy cases”); In re Transcolor Corp., 258 B.R. 149 (Bankr. D. Md. 2001) (“propriety of

[debtor’s] rejection of its executory lease” is a “core matter[] firmly ‘within the original and

exclusive jurisdiction’ of the bankruptcy court”); In re Owen-Johnson, 115 B.R. 254, 257 (Bankr.

S.D. Cal. 1990) (“The issue of whether a contract is executory, and whether it may be assumed or

rejected by the debtor, is a matter of bankruptcy law over which the state court has no power to

rule.”); see also In re Sandridge Energy, Inc., 2016 Bankr. LEXIS 4622, at *28 (Bankr. S.D. Tex.

Sep. 20, 2016) (“The Court has exclusive jurisdiction to determine whether the Plan complies with

the applicable provisions of the Bankruptcy Code and should be confirmed and to enter a final

order with respect thereto.”).

       45.     An alternative basis upon which to rest an injunction exists—to ensure that

Chesapeake’s rights under section 108(b) of the Bankruptcy Code are protected. Section 108(b)

provides for the extension of statutory and contractual time periods “for the purpose of preserving

assets for the benefit of the bankruptcy estate.” In re Frazer, 377 B.R. 621, 631 (B.A.P. 9th Cir.

2007). Specifically, it provides that “if applicable nonbankruptcy law . . . fixes a period within

which the debtor may file any pleading . . . or perform any other similar act, and such period has

not expired before the date of the filing of the [debtor’s] petition, the [debtor] may only file[ ] or

perform, as the case may be, before the later of: (1) the end of such period, including any

suspension of such period occurring on or after the commencement of the [bankruptcy] case; or 2)

60 days after the [commencement of the debtor’s bankruptcy case].” 11 U.S.C. §§ 108(b), 301.

Here, the FERC Notices fixing Chesapeake’s due date to respond to the Petitions is

“nonbankruptcy law” triggering section 108(b)’s application. See In re Ludlow Hosp. Soc., Inc.,

124 F.3d 22, 30 (1st Cir. 1997) (“Regulatory deadlines are clearly embraced by section 108(b)’s

reference to ‘applicable nonbankruptcy law . . . .’”); In re Pacific Gas & Electric Co., 273 B.R.




                                                 20
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 21 of 189




795, 798 (Bankr. N.D. Cal. 2002) (noting that “the court’s reference [in the opinion] to

nonbankruptcy ‘law(s)’ will include statutes, regulations, [FERC] decisions, [FERC] rules,

[FERC] resolutions . . . .”).

        46.     In fact, FERC has recently stipulated that section 108(b) applies to extend a debtor’s

time to file a pleading in FERC proceedings. See Stipulation and Agreement For Order Regarding

Extension of Time Granted by 11 U.S.C. § 108(b) for Debtors to Seek Rehearing of FERC Orders,

In re PG&E Corp., Adv. Pro. No. 19-03003 (Bankr. N.D. Cal. Feb. 6, 2019), attached hereto as

Exhibit C. Pursuant to the Bankruptcy Code, Chesapeake is allowed until August 27, 2020, i.e.,

60 days after it filed its chapter 11 petition, to file its responsive pleading to the Petitions.

Preventing FERC from violating or undermining Chesapeake’s rights to an extension under section

108(b) provides an alternative basis to enjoin FERC from issuing an order in connection with the

Petitions.

        47.     Based on the unambiguous decisions holding that FERC cannot impair, interfere,

prevent, or challenge this Court’s jurisdiction to decide rejection motions, the statutory and

equitable powers granted to this Court, and the rights afforded to Chesapeake under the Bankruptcy

Code, Chesapeake’s likelihood of success on the merits of its claims for relief is a near certainty.

        B.      Absent An Injunction, Chesapeake Will Suffer Irreparable Harm

        48.     If FERC is allowed to decide whether Chesapeake can reject the Agreements,

Chesapeake’s ability to reorganize as allowed by the Bankruptcy Code will be threatened. Losing

the ability to effectively reorganize would obviously cause irreparable harm to the Debtors and

their stakeholders. In the Rejection Motion, through the careful exercise of informed business

judgment, Chesapeake has identified the Firm Transportation Agreements as unnecessary to its

business and as highly burdensome to its estate. Indeed, the Debtors stand to lose $311 million




                                                 21
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 22 of 189




over the life of the Firm Transportation Agreements, and rejection is clearly necessary for the

Debtors’ successful reorganization.

        49.     As discussed above, the ability to reject an executory contract “is vital to the basic

purpose of a Chapter 11 reorganization, because rejection can release the debtor’s estate from

burdensome obligations that can impede a successful reorganization.” Mirant, 378 F. 3d at 517.

Rejection is “vital” because in many cases, the debtor could not emerge from bankruptcy as a

going concern, if it were forced to specifically perform under burdensome executory contracts.

Leasing Serv. Corp. v. First Tenn. Bank Nat’l Ass’n, 826 F.2d 434, 436 (6th Cir. 1987) (“Rejection

denies the right of the contracting creditor to require the bankrupt estate to specifically perform

the then executory portions of the contract.”).

        50.     Indeed, the Fifth Circuit has already concluded that the prospect of FERC seizing

control over contracts clearly constitutes irreparable harm under the Bankruptcy Code:

        The concern that the bankruptcy court expressed—that FERC could negate
        Mirant’s rejection of an executory power contract . . . is certainly a legitimate basis
        for injunctive relief. For example, a bankruptcy court can clearly grant injunctive
        relief to prohibit FERC from negating Mirant’s rejection by requiring continued
        performance at the pre-rejection filed rate.

Mirant, 378 F.3d at 523.

        51.     Without an injunction, Chesapeake could be required to sit and await FERC’s

opinion “on the merits” of rejection or assumption, a process that would take place outside the

bankruptcy court, that would certainly give rise to competing (and at a minimum, confusing)

jurisdictional issues, and on a timetable wholly divorced from these bankruptcy cases. To be clear,

the Petitions do not present the merits of rejection to FERC; rather, they seek rulings focused on

jurisdictional issues.




                                                  22
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 23 of 189




       52.     Moreover, once FERC did ultimately rule “on the merits’ of rejection, an adverse

ruling from FERC (at some unknown time in the future) could leave Chesapeake forced to appeal

to a federal Court of Appeals for relief—a process that could take several years to complete. 15

U.S.C § 717r (“Any party to a [FERC] proceeding…aggrieved by an order issued by the

Commission in such proceeding may obtain a review of such order in the court of appeals of the

United States.”); see also, e.g., Atlanta Gas Light Co. v. FPC, 476 F.2d 142, 150 (5th Cir. 1973)

(affirming district court dismissal of declaratory action because, under the NGA, “[FERC] and, on

review, the court of appeals were the proper forums”); see also Am. Energy Corp. v. Rockies

Express Pipeline LLC, 622 F.3d 602, 605 (6th Cir. 2010) (“Exclusive means exclusive, and the

[NGA] nowhere permits an aggrieved party otherwise to pursue collateral review of a FERC

certificate in state court or federal district court.”); Hunter v. FERC, 348 Fed.Appx. 592, 593 (D.C.

Cir. 2009) (“Congress has vested exclusive jurisdiction in the courts of appeals to review FERC’s

orders, pursuant to section 19(b) of the Natural Gas Act.”) (citation omitted).

       53.     That is the sort of harm suffered by the debtors in NRG Energy. There, before any

injunction was issued, FERC compelled the debtor’s performance under an executory power

agreement the debtor sought to reject. In re NRG Energy, Inc., 2003 WL 21507685, at *3-5

(S.D.N.Y. June 30, 2003). Even after the bankruptcy court granted the debtor’s motion to reject

the contract, FERC entered a second order requiring the debtor to perform under the rejected

contract, effectively disregarding the bankruptcy court’s order. Id. at *2. The plaintiff sought an

injunction from the district court, but the district court held that “were the issues before the Court

not to affect FERC’s regulatory authority, the Court would properly possess jurisdiction,” but

because FERC acted first “within its legal authority . . . when it ordered Plaintiff to continue to

comply with its obligations under the Agreement,” plaintiff’s only “appropriate remedy [is] [to]




                                                 23
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 24 of 189




seek review of FERC’s order by a federal court of appeals. This Court, however, is not the proper

forum for Plaintiff to challenge FERC’s regulatory action.” Id. at *4.

       54.     Seeking relief from a federal court of appeals could mean that Chesapeake would

have to continue performing under the burdensome requirements of the Firm Transportation

Agreements. As a result, the estate’s assets could be dissipated at an annual rate of approximately

$29.3 million to the detriment of the reorganization process and the Debtors’ creditors. The

reorganization process would likely be delayed for a significant time as no plan could be finalized

until the Debtors and their creditors awaited the outcome of an appeal.

       55.     Finally, in view of the threat to defeat or impair this Court’s exercise of jurisdiction,

as set forth above, Chesapeake need not establish further irreparable harm in any event.

       C.      Injunctive Relief Would Harm Neither FERC Nor FERC Contract
               Counterparties.

        56.    As an initial matter, neither FERC nor FERC Contract Counterparties would be

harmed by an injunction premised on Mirant. That decision has been issued, outstanding, and

binding on district and bankruptcy courts in the 5th Circuit since 2004. There is no harm in

ordering an injunction premised on the “law of the land.”

        57.    Additionally, an injunction would leave FERC unharmed because its exclusive

authority to regulate the natural gas market would be left fully intact. Specifically, FERC’s power

to regulate filed rates for the transportation of natural gas—which has been FERC’s basis in the

past for claiming jurisdiction over the rejection of contracts—will be unaffected by an injunction.

Indeed, the court in Mirant found that rejection of a filed rate contract was not a collateral attack

on the filed rate. Mirant, 378 F.3d at 522 (“A motion to reject an executory power contract is not

a collateral attack upon that contract’s filed rate because that rate is given full effect when

determining the breach of contract damages resulting from the rejection.”)). Rather, any rejection



                                                  24
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 25 of 189




of FERC-regulated contracts would actually vindicate the FERC-approved rates set forth in the

Agreements by allowing damages at those filed rates through the claims process.

        58.    Nor would an injunction harm the FERC Contract Counterparties. The FERC

Contract Counterparties will be allowed to oppose the Rejection Motion or any other rejection

motion filed with the Court, and they will be entitled to assert a proof of claim based on applicable

breach of contract damages. Id. This will leave the FERC Contract Counterparties in the same

position as all of the Debtors’ other unsecured creditors, as contemplated under the Bankruptcy

Code. Id.

       D.      Public Policy Favors Issuing the Injunction

       59.     In bankruptcy, public policy favors “an orderly administration of the debtor’s assets

via their bankruptcy estate, such that the debtor may be able to gain a fresh start, by satisfying

valid claims against that estate.” In re OGA Charters, LLC, 554 B.R. 415, 426 (Bankr. S.D. Tex.

2016) (citing In re T–H New Orleans Ltd. P’ship, 188 B.R. 799, 807 (E.D.La. 1995), aff’d, 116

F.3d 790 (5th Cir.1997)); see also In re PTI Holding Corp., 346 B.R. 820, 832 (Bankr. D. Nev.

2006) (“The public interest in successful reorganizations is significant.”).

       60.     Here, preventing FERC from interfering with the bankruptcy court’s exclusive

rejection powers will serve that interest by ensuring that FERC does not have the ability to

prioritize certain claimants, such as the FERC Contract Counterparties, over those that are

similarly situated. See Union Bank v. Wolas, 502 U.S. 151, 161 (1991) (citing legislative history

stating that the bankruptcy code’s “preference provisions facilitate the prime bankruptcy policy of

equality of distribution among creditors of the debtor”). Moreover, an injunction in this case would

not interfere with FERC’s ability to regulate the natural gas market. Even if this Court later grants




                                                 25
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 26 of 189




the Rejection Motion, rejection will not cause any disruption in the supply of natural gas to

consumers but merely constitute nonpayment of money to the FERC Contract Counterparties.

II.     This Court Can Also Enjoin FERC Under Section 362.

        61.       This Court has authority to enjoin FERC pursuant to the automatic stay provision

under section 362 of the Bankruptcy Code, which prohibits “all entities,” including FERC, from

taking any “act” to “exercise control over property of the estate.” 11 U.S.C. § 362(a)(3). The

automatic stay provided by section 362 “is in the nature of an automatic injunction.” Matter of

Sullivan Cent. Plaza, I, Ltd., 914 F.2d 731, 733 (5th Cir. 1990), on reh’g sub nom. Matter of

Sullivan Cent. Plaza I, Ltd., 935 F.2d 723 (5th Cir. 1991); cf. In re Colonial Realty Co., 980 F.2d

125, 132, 137 (2d Cir. 1992) (confirming automatic stay applies to FDIC-Receiver attempt to

recover fraudulent transfer “automatically . . . without any need for the intervention of any court

or ruling”).

        62.       Thus, when the debtor seeks injunctive relief to enforce the automatic stay, it “need

not comply with traditional requirements of Rule 65.” Sec. Inv’r Prot. Corp. v. Bernard L. Madoff

Inv. Sec. LLC, 429 B.R. 423, 436 (Bankr. S.D.N.Y. 2010), aff’d sub nom. In re Madoff, 848 F.

Supp. 2d 469 (S.D.N.Y. 2012), aff’d sub nom. In re Bernard L. Madoff Inv. Sec. LLC, 740 F.3d 81

(2d Cir. 2014).

        63.       The debtor need only “show what property of the estate is implicated and that some

entity . . . is attempting to . . . exercise control over [that] property . . . .” Golden Distribs. Ltd. v.

Reiss (In re Golden Distribs. Ltd.), 122 B.R. 15, 19 (Bankr. S.D.N.Y. 1990); see also Turbowind

Inc. v. Post St. Mgmt. Inc. (In re Turbowind, Inc.), 42 B.R. 579, 586-87 (Bankr. S.D. Cal. 1984).

By definition, any FERC effort to force Chesapeake to perform under the Agreements would be

an exercise of “control” over the property of the estate. See Edgeworth, 993 F.2d at 55; In re




                                                    26
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 27 of 189




Morrison, 409 B.R. 384, 393 (S.D. Tex. 2009) (“A debtor’s legal claims constitute property of the

estate . . . .”).

         64.        The automatic stay guarantees debtors “a breathing spell from [their] creditors” and

centralizes all “disputes concerning property of the debtor’s estate in the bankruptcy court so that

reorganization can proceed efficiently, unimpeded by uncoordinated proceedings in other arenas.”

In re Ionosphere Clubs, Inc., 922 F.2d 984, 989 (2d Cir. 1990). Indeed, Congress recognized the

importance of a broad reading of the stay in codifying sections 361 and 362(a):

            The automatic stay is one of the fundamental debtor protections provided by the
            bankruptcy laws. It gives the debtor a breathing spell from his creditors. It stops
            all collection efforts, all harassment, and all foreclosure actions. It permits the
            debtor to attempt a repayment or reorganization plan, or simply to be relieved of
            the financial pressures that drove him into bankruptcy . . . . The automatic stay
            also provides creditor protection. Without it, certain creditors would be able to
            pursue their own remedies against the debtor’s property. Those who acted first
            would obtain payment of the claims in preference to and to the detriment of other
            creditors. Bankruptcy is designed to provide an orderly liquidation procedure
            under which all creditors are treated equally. A race of diligence by creditors for
            the debtor’s assets prevents that.

S. Rep. No. 95-989, at 5835, 5840-41 (1978).

         65.        While there are exceptions to the automatic stay, none apply here.                  Section

362(b)(4) provides that the automatic stay shall not apply to actions “by a governmental unit . . .

to enforce such government unit’s . . . police or regulatory power, including the enforcement of a

judgment other than a money judgment . . . .” 11 U.S.C. § 362(b)(4); see Mirant, 378 F.3d at

523.21 This is a “limited exception” intended for regulatory actions that are needed for the

government “to prevent or stop violation of fraud, environmental protection, consumer protection,



21   The question of whether the exception to the 362 automatic stay applied to FERC proceedings was not directly
     addressed in Mirant. Only in dicta, in a summary of the lower courts’ proceedings, the court stated that the
     bankruptcy court relied upon section 105 to enjoin FERC because “FERC is exempt from the Bankruptcy Code’s
     automatic stay provision.”




                                                       27
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 28 of 189




safety, or similar police or regulatory laws” while the bankruptcy is ongoing. S.E.C. v. Brennan,

230 F.3d 65, 71 (2d Cir. 2000) (quoting legislative history). The exception to the stay helps to

“ensure that debtors do not use a declaration of bankruptcy to avoid the consequences of their

actions that threaten the public interest.” In re Halo Wireless, Inc., 684 F.3d 581, 588 (5th Cir.

2012); see Brennan, 230 F.3d at 71 (stating that the purpose of the exception is to “prevent a debtor

from frustrating necessary governmental functions by seeking refuge in bankruptcy court.”).

        66.     Indeed, this Court has recently held that FERC’s proceeding with a petition seeking

a declaratory order that it has concurrent jurisdiction with the bankruptcy court with respect to the

rejection of a FERC-regulated firm transportation services agreement would violate the automatic

stay under section 362(a) of the Bankruptcy Code, without noting any exceptions, and that any

ruling by FERC during the bankruptcy would be void. In re Ultra Petroleum Corp., No. 20-32631,

Ad. Proc. No. 20-03167 (MI) (S.D. Tex. April 26, 2020).

        67.     Accordingly, section 362 should stay any FERC proceedings adjudicating rejection

of the Agreements.

                         PLAINTIFF’S FIRST CLAIM FOR RELIEF
                      (Declaratory Judgment Pursuant to 28 U.S.C. § 2201)

        68.     Plaintiff repeats and realleges the allegations contained in the preceding paragraphs

of this Complaint as if fully set forth herein.

        69.     Pursuant to the Declaratory Judgment Act, “[i]n a case of actual controversy within

its jurisdiction . . . any court of the United States . . . may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

28 U.S.C. § 2201(a). Bankruptcy courts, as units of the district court, have the authority to issue

declaratory judgments to settle legal rights and remove uncertainty and insecurity from legal

relationships without awaiting violation of rights or disturbance of relationships.



                                                    28
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 29 of 189




       70.     Courts possess jurisdiction to issue declaratory relief where “the facts alleged,

under all the circumstances, show that there is a substantial controversy, between parties having

adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a declaratory

judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

       71.     Given the Petitions, there is a substantial controversy between Chesapeake and

FERC of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

       72.     It is necessary and appropriate for this Court to issue a declaratory judgment that

(i) the Court has exclusive jurisdiction—which FERC cannot preempt or negate—over the

Debtors’ right to reject the Agreements under section 365 of the Bankruptcy Code; and (ii) the

Debtors do not need FERC’s approval to reject the Agreements.

                           PLAINTIFF’S SECOND CLAIM FOR RELIEF
                         (Section 105 Preliminary and Permanent Injunction)

       73.     The Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       74.     This Court has the power under Bankruptcy Code section 105 to enjoin FERC from

interfering with the Debtors’ rights to reject the Agreements pursuant to Bankruptcy Code section

365. Section 105(a) empowers the Court to “issue any order, process, or judgment that is necessary

or appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

       75.     Action taken by FERC requiring Chesapeake to seek its approval to reject the

Agreements or to perform under the Agreements would violate this Court’s jurisdiction over the

Debtors’ estates, as well as the integrity of the Debtors’ reorganization process, and otherwise

burden the Debtors.




                                                 29
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 30 of 189




       76.     It is necessary and appropriate that FERC be preliminarily and permanently

enjoined from interfering with this Court’s exclusive jurisdiction to decide the Rejection Motion

or otherwise hindering the Court’s ability to administer the reorganization of the Debtors’ estates.

                            PLAINTIFF’S THIRD CLAIM FOR RELIEF
                   (Section 105 and 108(b) Preliminary and Permanent Injunction)

       77.     The Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

       78.     Under section 108(b) of the Bankruptcy Code, “if applicable nonbankruptcy law .

. . fixes a period within which the debtor . . . may file any pleading, demand, [or] notice . . . or

perform any other similar act, and such period has not expired before the date of the filing of the

petition, the trustee may only file, cure, or perform, as the case may be, before the later of: (1) the

end of such period, including any suspension of such period occurring on or after the

commencement of the case; or 2) 60 days after the order for relief.” 11 U.S.C. § 108(b).

       79.     FERC issued notices pursuant to nonbankruptcy law fixing June 18, 2020, June 25,

2020, and July 9, 2020 as the deadlines for Chesapeake to respond to the Petitions.

       80.     The extended deadline for Chesapeake to file a responsive pleading to the FERC

Notices is August 27, 2020.

       81.     The Court should enjoin FERC under section 105 from issuing any order that would

contravene Chesapeake’s rights under section 108(b) to an extended deadline to respond to the




                                                  30
        Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 31 of 189




Petitions or otherwise hindering the Court’s ability to administer the reorganization of the Debtors’

estates.

                           PLAINTIFF’S FOURTH CLAIM FOR RELIEF
                 (Section 362 Automatic Stay Preliminary and Permanent Injunction)

           82.     The Plaintiff repeats and realleges the allegations contained in the preceding

paragraphs of this Complaint as if fully set forth herein.

           83.     The automatic stay prohibits “all entities” from taking any “act” to “exercise control

over property of the estate.” 11 U.S.C. § 362(a)(3).

           84.     Under the Bankruptcy Code, executory contracts automatically become part of the

bankruptcy estate once the bankruptcy is filed. There is no question that any effort by FERC to

force Chesapeake to perform under the Agreements, or to convene or continue a hearing to address

the Plaintiff’s rights and obligations respecting the contract, would clearly constitute an exercise

of “control” over this property of the bankruptcy estates, and therefore, a violation of the automatic

stay.

           85.     The Court should enforce the automatic stay by issuing a preliminary and

permanent injunction preventing FERC from interfering with this Court’s exclusive jurisdiction to

decide the Rejection Motion or otherwise hindering the Court’s ability to administer the

reorganization of the Debtors’ estates.

           WHEREFORE, the Plaintiff respectfully requests relief as follows:

        A.    That this Court issue a declaratory judgment that the Court has exclusive
jurisdiction—which FERC cannot preempt or negate—over the Debtors’ right to reject the
Agreements under section 365 of the Bankruptcy Code;

       B.      That this Court, pursuant to section 105 of the Bankruptcy Code, issue a preliminary
and permanent injunction preventing FERC from interfering with this Court’s jurisdiction to
decide the Rejection Motion or otherwise hindering the Court’s ability to administer the
reorganization of the Debtors’ estates;



                                                    31
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 32 of 189




       C.      Alternatively, that this Court, pursuant to sections 105 and 108(b) of the
Bankruptcy Code, issue a preliminary and permanent injunction preventing FERC from issuing
any order in response to the Petitions until August 27, 2020, the date by which Chesapeake may
respond to the Petition; and

        D.      Alternatively, that this Court, pursuant to section 362 of the Bankruptcy Code, issue
a preliminary and permanent injunction preventing FERC from interfering with this Court’s
jurisdiction to decide the Rejection Motion or otherwise hindering the Court’ ability to administer
the reorganization of the Debtors’ estates.


                           [Remainder of page intentionally left blank]




                                                 32
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 33 of 189




Houston, Texas
June 28, 2020

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)           Patrick J. Nash, Jr., P.C. (pro hac vice pending)
Kristhy M. Peguero (TX Bar No. 24102776)          Marc Kieselstein, P.C. (pro hac vice pending)
Veronica A. Polnick (TX Bar No. 24079148)         Alexandra Schwarzman (pro hac vice pending)
1401 McKinney Street, Suite 1900                  300 North LaSalle Street
Houston, Texas 77010                              Chicago, Illinois 60654
Telephone:      (713) 752-4200                    Telephone: (312) 862-2000
Facsimile:      (713) 752-4221                    Facsimile: (312) 862-2200
Email:          mcavenaugh@jw.com                 Email:        patrick.nash@kirkland.com
                jwertz@jw.com                                   marc.kieselstein@kirkland.com
                kpeguero@jw.com                                 alexandra.schwarzman@kirkland.com
                vpolnick@jw.com

Proposed Co-Counsel to the Debtors                Proposed Co-Counsel to the Debtors
and Debtors in Possession                         and Debtors in Possession




                                             33
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 34 of 189




                                     Certificate of Service

        I certify that on June 28, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.
                                                        /s/ Matthew D. Cavenaugh
                                                        Matthew D. Cavenaugh




                                               34
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 35 of 189




                            Exhibit A

                         Rejection Motion
             Case
              Case20-33233
                   20-33233 Document
                             Document38
                                      35 Filed
                                          FiledininTXSB
                                                    TXSBon
                                                         on06/28/20
                                                            06/28/20 Page
                                                                      Page36
                                                                           1 of 28
                                                                                189




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §     (Joint Administration Requested)
                                                                     §

                                 MOTION OF CHESAPEAKE
                          ENERGY CORPORATION FOR ENTRY OF
                       AN ORDER (I) AUTHORIZING REJECTION OF
                     THE NEGOTIATED RATE FIRM TRANSPORTATION
                   AGREEMENTS AND RELATED CONTRACTS EFFECTIVE
                  AS OF JULY 1, 2020 AND (II) GRANTING RELATED RELIEF
             THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
             OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
             RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST
             FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND
             SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
             RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
             FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE
             TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
             MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
             HEARING.
             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
             PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-
             10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
             CONDITIONS.
             IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
             MAY APPEAR VIA VIDEO AT THIS HEARING.
             AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER.
             THE DIAL-IN NUMBER IS +1(832)-917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN
             LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE CONFERENCE ROOM
             NUMBER. JUDGE JONES’ CONFERENCE ROOM NUMBER IS 205691.
             PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN INTERNET
             CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS CONNECTING BY
             MOBILE DEVICE WILL NEED TO DOWNLOAD THE FREE JOIN.ME APPLICATION.
             ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A
             MEETING”. THE CODE FOR JOINING THIS HEARING BEFORE JUDGE JONES IS
             “JUDGEJONES”. THE NEXT SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S NAME


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.



KE 69004510
       Case
        Case20-33233
             20-33233 Document
                       Document38
                                35 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on06/28/20
                                                      06/28/20 Page
                                                                Page37
                                                                     2 of 28
                                                                          189



        IN THE LOWER LEFT CORNER. PLEASE COMPLETE THE NAME AND CLICK “NOTIFY”.

        HEARING APPEARANCES SHOULD BE MADE ELECTRONICALLY AND IN ADVANCE OF THE
        HEARING. YOU MAY MAKE YOUR ELECTRONIC APPEARANCE BY:
        1) GOING TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE;
        2) SELECTING “BANKRUPTCY COURT” FROM THE TOP MENU;
        3) SELECTING “JUDGES’ PROCEDURES & SCHEDULES;”
        4) SELECTING “VIEW HOME PAGE” FOR CHIEF JUDGE DAVID R. JONES;
        5) UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
        APPEARANCE;”
        6) SELECT CHESAPEAKE ENERGY CORPORATION, ET AL. FROM THE LIST OF
        ELECTRONIC APPEARANCE LINKS; AND
        7) COMPLETE THE REQUIRED FIELDS AND HIT THE “SUBMIT” BUTTON AT THE BOTTOM
        OF THE PAGE.
        SUBMITTING YOUR APPEARANCE ELECTRONICALLY IN ADVANCE OF THE HEARING
        WILL NEGATE THE NEED TO MAKE AN APPEARANCE ON THE RECORD AT THE HEARING.



        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state the following in support of this motion:

                                                Relief Requested

        1.       The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”) (a) authorizing the Debtors to (i) reject certain executory contracts identified on

Exhibit A attached hereto (collectively, the “Contracts”) effective as of July 1, 2020 or, in the

alternative, (ii) abandon their contractual rights under the Contracts and (b) granting related relief.

                                    Jurisdiction, Venue, and Authority

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. See In re Mirant

Corp., 378 F.3d 511, 518-520 (5th Cir. 2004) (federal courts overseeing cases arising under the

Bankruptcy Code possess jurisdiction to authorize rejection of executory contracts




2   A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this motion
    and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Domenic J. Dell’Osso, Jr.,
    Executive Vice President and Chief Financial Officer of Chesapeake Energy Corporation in Support of Chapter
    11 Petitions and First Day Motions (the “First Day Declaration”), filed contemporaneously with the Debtors’
    voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
    on June 28, 2020 (the “Petition Date”).



                                                          2
      Case
       Case20-33233
            20-33233 Document
                      Document38
                               35 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on06/28/20
                                                     06/28/20 Page
                                                               Page38
                                                                    3 of 28
                                                                         189




notwithstanding the Federal Energy Regulatory Commission’s regulatory authority over rates and

other terms therein).

       3.       This is a core proceeding pursuant to 28 U.S.C. § 157(b). The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this motion

to the extent that it is later determined the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.       The bases for the relief requested herein are sections 105, 365, and 554 of title 11

of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 6006, and rules 1075-1 and

9013-1 of the Local Bankruptcy Rules for the Southern District of Texas (the “Local Rules”).

                                     Contracts to Be Rejected

I.     Firm Transportation Agreements.

       6.       The Debtors are parties to certain negotiated rate firm natural gas transportation

service agreements, including the ETC Tiger Agreement and the Gulf South Agreements (each as

defined below and together, the “Firm Transportation Agreements”) with ETC Tiger Pipeline,

LLC (“Tiger”) and Gulf South Pipeline Company, LP (“Gulf South,” and together with Tiger,

the “FERC Contract Counterparties”), respectively, the rates and terms and conditions of which

are subject to a Federal Energy Regulatory Commission (“FERC”) Gas Tariff (the “Tariff”).

       A.       ETC Tiger Agreement.

       7.       Tiger transports natural gas on the ETC Tiger Pipeline (the “Tiger Pipeline”), a

natural gas pipeline stretching from the Haynesville Shale play in East Texas to near Delhi,



                                                  3
       Case
        Case20-33233
             20-33233 Document
                       Document38
                                35 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on06/28/20
                                                      06/28/20 Page
                                                                Page39
                                                                     4 of 28
                                                                          189




Louisiana. Tiger is majority owned by midstream energy company Energy Transfer Company LP

(“Energy Transfer”), “one of the largest and most diversified investment-grade master limited

partnerships in the United States.”3 Debtor Chesapeake Energy Marketing, L.L.C. (“CEML”) is

one of Tiger’s foundational shippers and, as such, has provided significant returns on investment

to Tiger and Energy Transfer.

        8.      On April 1, 2016, the Debtors and Tiger entered into a restated firm transportation

natural gas agreement pursuant to the Rate Schedule FTS (the “ETC Tiger Agreement”) with an

effective maximum daily quantity of natural gas (“MDQ”) of 500,000 Dekatherms (“Dth”) per

day. In return, the Debtors agreed to pay a fixed monthly reservation charge of $9.5813/Dth for

the term beginning April 1, 2016 and ending December 31, 2025, and $3.0417/Dth for the term

beginning January 1, 2026 and ending December 31, 2030, in addition to certain other fees and

expenses. To date, the Debtors have paid Tiger approximately $870 million in gross costs on

account of the ETC Tiger Agreement.

        9.      As is typical in a firm transportation service agreement, there are no provisions in

the ETC Tiger Agreement requiring or compelling the Debtors to actually use the capacity

reservation to ship natural gas on the Tiger Pipeline or dedicating the Debtors’ reserves or

production to the ETC Tiger Agreement or the Tiger Pipeline.            However, the ETC Tiger

Agreement obligates the Debtors to pay for the 500,000 Dth per day reservation through the end

of 2030, regardless of whether the Debtors utilize any of their capacity on the Tiger Pipeline.

Absent rejection, the Debtors estimate they will pay approximately $28 million in gross costs

($20 million in net costs) per year over the remaining life of the ETC Tiger Agreement or




3   See About Energy Transfer, https://www.energytransfer.com/about/.



                                                      4
        Case
         Case20-33233
              20-33233 Document
                        Document38
                                 35 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on06/28/20
                                                       06/28/20 Page
                                                                 Page40
                                                                      5 of 28
                                                                           189




approximately $293 million in gross costs ($211 million in net costs) in the aggregate for capacity

the Debtors deem unnecessary to their business.

         B.       Gulf South Agreements.

         10.      Gulf South transports natural gas on the Gulf South Pipeline, a natural gas pipeline

stretching from south and east Texas through Louisiana, Mississippi, southern Alabama, and

western Florida.

         11.      On February 1, 2009 and April 1, 2009, the Debtors and Gulf South entered into

certain firm transportation natural gas agreements providing for a MDQ of 10,000 Dth per day

through December 31, 2031 and 9,000 Dth per day through March 31, 2034 (together, the “Gulf

South Agreements”).4 In return, the Debtors agreed to pay a fixed monthly reservation charge of

$.3380/Dth for the applicable contract terms, in addition to certain other fees and expenses. To

date, the Debtors have paid Gulf South approximately $18 million in gross costs on account of the

Gulf South Agreements. Absent rejection, the Debtors estimate they will pay approximately

$1.3 million in gross costs ($900,000 in net costs) per year over the remaining life of the Gulf

Transportation Agreements or approximately $18 million in gross costs ($12 million in net costs)

in the aggregate for capacity that the Debtors deem unnecessary to their business.

II.      Debtors’ Decision to Reject the Contracts.

         12.      In the period leading up to the Petition Date, the Debtors analyzed their executory

contracts and unexpired leases, including the Firm Transportation Agreements. As a result of this

analysis, the Debtors have determined that, in their business judgment, the Firm Transportation




4     The Gulf South Agreements were amended on April 23, 2015 to adjust a point of receipt.



                                                        5
      Case
       Case20-33233
            20-33233 Document
                      Document38
                               35 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on06/28/20
                                                     06/28/20 Page
                                                               Page41
                                                                    6 of 28
                                                                         189




Agreements are unnecessary and burdensome to the Debtors’ estates, and it is in the best interests

of their estates to reject the Firm Transportation Agreements effective as of July 1, 2020.

       13.     The Firm Transportation Agreements are exactly the sort of burdensome

obligations that sections 365 and 1141(d) of the Bankruptcy Code are designed to address. Since

February 2009, the Debtors have paid approximately $890 million for transportation use under the

Firm Transportation Agreements. But the pricing environment for oil and gas production and the

Debtors’ financial condition when the Firm Transportation Agreements were executed were

materially different than they are today. Due to the well-documented decline in commodity pricing

for oil and gas, it is no longer economic to maintain the Firm Transportation Agreements, which

obligate the Debtors to pay approximately $311 million in aggregate gross costs through their

remaining terms for capacity that is not necessary to the Debtors’ operations.

       14.     The Debtors have the ability to ship natural gas on the Tiger Pipeline, when capacity

is available, absent the ETC Tiger Agreement. The Debtors and Tiger are parties to an interruptible

transportation agreement, dated April 16, 2016, which provides for a MDQ of 500,000 Dth per

day on the Tiger Pipeline, at a discounted rate of $.10/Dth for the term beginning April 1, 2016

and ending December 31, 2025 (the “Interruptible Service Agreement”). The Interruptible Service

Agreement only requires the Debtors to pay for the capacity they use on the Tiger Pipeline, saving

the Debtors substantial costs as compared to the ETC Tiger Agreement that requires full payment

regardless of capacity used. Additionally, the Debtors have the ability to sell their natural gas

production in the Hayneville basin via the Tiger Pipeline or the Line CP pipeline absent the Gulf




                                                 6
        Case
         Case20-33233
              20-33233 Document
                        Document38
                                 35 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on06/28/20
                                                       06/28/20 Page
                                                                 Page42
                                                                      7 of 28
                                                                           189




South Agreements. Rejecting the Gulf South Agreements and selling in-basin will also provide

the Debtors with significant cost savings.

                                             FERC Petitions.

         15.     On May 19, 2020—without advanced notice to the Debtors—Tiger filed a Petition

for Declaratory Order and Request for Expedited Action with FERC, requesting a declaratory

judgment that “[the Debtors] must petition [FERC] for approval to abrogate, modify, or amend”

the ETC Tiger Agreement.5 More generally, Tiger requested that FERC clarify its “unsettled

role”6 and find that “if a party to a [FERC]-jurisdictional contract under the [Natural Gas Act]

seeks to reject such an agreement in bankruptcy court, the party must receive [Natural Gas Act]

Section 5 approval before a bankruptcy court can determine whether to reject the agreement.”7

         16.     On May 22, 2020—also without advanced notice to the Debtors—Gulf South filed

a Petition for Declaratory Order and Motion for Shortened Answer Period with FERC, requesting

a declaratory judgment that “Chesapeake is required to seek [FERC] approval in order to modify

or abrogate the [Gulf South Agreements] regardless of whether it seeks to reject the contracts in

bankruptcy.”8

         17.     The FERC Contract Counterparties each requested expedited action from FERC,

citing anticipation that the Debtors would file for bankruptcy protection and their expectation that




5   Petition for Declaratory Order and Request for Expedited Action of ETC Tiger Pipeline, LLC, dated May 19,
    2020, FERC Docket No. RP20-881-000 (the “Tiger PDO”), attached hereto as Exhibit B, at 17.
6   Id. at 14.
7   Id. at 3.
8   Petition for Declaratory Order and Motion for Shortened Answer Period, dated May 22, 2020, FERC Docket No.
    RP20-884-000 (the “Gulf South PDO,” and together with the Tiger PDO, the “PDOs”), attached hereto as
    Exhibit C, at 3.




                                                      7
        Case
         Case20-33233
              20-33233 Document
                        Document38
                                 35 Filed
                                     FiledininTXSB
                                               TXSBon
                                                    on06/28/20
                                                       06/28/20 Page
                                                                 Page43
                                                                      8 of 28
                                                                           189




the Debtors would move the bankruptcy court for approval to reject the Firm Transportation

Agreements.9 Despite Tiger’s request for an expedited comment period ending on May 29, 2020,

FERC issued a notice establishing June 18, 2020 as the comment due date.10 On June 18, CEML

filed the Protest and Answer of Chesapeake Energy Marketing, L.L.C. in Opposition to Petition

for Declaratory Order11 asserting, among other things, that the Tiger PDO improperly required

FERC to speculate about facts not yet existing as the Debtors had not filed these chapter 11 cases

or filed a motion to reject the Tiger Agreement at that time.12 On June 22, 2020, FERC issued an

order granting the Tiger PDO and finding “[w]here a party to a [FERC]-jurisdictional agreement

under the NGA seeks to reject the agreement in bankruptcy, that party must obtain approval from

both [FERC] and the bankruptcy court to modify the filed rate and reject the contract,

respectively.”13

         18.      Gulf South also requested an expedited comment period ending on June 8, 2020,

however FERC established June 25, 2020 as the comment due date. On June 25, CEML filed the

Protest and Answer of Chesapeake Energy Marketing, L.L.C. in Opposition to Petition for

Declaratory Order14 also asserting that the Gulf South PDO was procedurally improper as the



9    Tiger PDO at 5; Gulf South PDO at 4.
10   To the extent that the PDO proceedings are not stayed pursuant to Bankruptcy Code section 362 or otherwise,
     Bankruptcy Code section 108(b) extends the Debtors’ respective comment due dates until 60 days after the
     Petition Date (i.e., August 27, 2020).
11   Protest and Answer of Chesapeake Energy Marketing L.L.C. in Opposition to Petition for Declaratory Order,
     dated June 19, 2020, FERC Docket No. RP20-881-000, at 4.
12   The Tiger PDO, for instance, asked FERC to speculate about rejection of the Interruptible Service Agreement,
     which is not one of the Contracts the Debtors propose by this motion to reject. See Tiger PDO at 4.
13   Order on Petition for Declaratory Order, dated June 22, 2020, FERC Docket No. RP20-881-000, at 10 (the “Tiger
     Order”) attached hereto as Exhibit D.
14   Protest and Answer of Chesapeake Energy Marketing L.L.C. in Opposition to Petition for Declaratory Order,
     dated June 25, 2020, FERC Docket No. RP20-884-000.



                                                        8
      Case
       Case20-33233
            20-33233 Document
                      Document38
                               35 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on06/28/20
                                                     06/28/20 Page
                                                               Page44
                                                                    9 of 28
                                                                         189




Debtors had not yet filed these chapter 11 cases and that the Gulf South PDO sought to elevate

FERC’s jurisdiction over the jurisdiction of the bankruptcy courts to determine whether a contract

should be rejected.

       19.     The FERC Contract Counterparties and FERC fail to recognize the numerous recent

cases where bankruptcy courts have authorized the rejection of FERC-regulated firm

transportation agreements without involvement or authorization from FERC. See, e.g., In re

Vanguard Natural Resources, LLC, No. 17-30560 (MI) (Bankr. S.D. Tex. Mar. 1, 2017) (natural

gas pipeline companies did not object to debtor’s rejection of their respective firm transportation

agreements; no FERC involvement); In re Linn Energy, LLC, No. 16-60040 (DRJ) (Bankr. S.D.

Tex. Jun. 27, 2016) (several counterparties did not object to debtors’ rejection of their

transportation service agreements; no FERC involvement); In re Edgemarc Holdings, LLC, No.

19-11104 (Bankr. D. Del. Jun. 25, 2019) (counterparty expressly did not object to the debtors’

rejection of firm transportation service agreements; no FERC involvement); In re Bonanza Creek

Energy, Inc., Case No. 17-10015 (Bankr. D. Del. Apr. 7, 2017) (neither counterparty nor FERC

objected to rejection effectuated through plan of reorganization); In re Mirant Corp., No. 03-46590

(Bankr. N.D. Tex. Aug. 14, 2003) (neither counterparty nor FERC objected to debtors’ rejection

of firm natural gas transportation agreement). Moreover, where pipeline transportation service

agreements have been terminated or rejected in the bankruptcy process, FERC also has not injected

itself into the bankruptcy claims allowance or discharge process. See, e.g., In re Linn Energy,

LLC, No. 16-60040 (DRJ) (Bankr. S.D. Tex. Jun. 27, 2016) (FERC did not object or otherwise

involve itself in debtor’s rejection, or the claims allowance process relating to the rejection, of

transportation service agreement, which automatically terminated a month before court ruled on

debtor’s rejection motion); USGen New Eng., Inc., 118 FERC ¶ 61172 (F.E.R.C. Mar. 2, 2007)




                                                9
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page45
                                                               10of
                                                                 of189
                                                                    28




(FERC declined to involve itself in the determination of damages relating to debtor’s rejection of

firm transportation service agreements governed by Natural Gas Act).

         20.       Indeed, the bankruptcy court for the Southern District of Texas recently reaffirmed

its jurisdiction to authorize the rejection of a firm transportation agreement without FERC action

despite assertions to the contrary.15 In Ultra, a natural gas pipeline filed a petition with FERC,

substantially similar to the PDOs filed by the FERC Contract Counterparties, seeking to upend the

bankruptcy court’s jurisdiction under section 365 of the Bankruptcy Code by requesting

substantially the same relief requested in the Tiger PDO and the Gulf South PDO.16 The

bankruptcy court held that “proceeding with the petition before FERC…or FERC’s ruling on the

petition…would violate the automatic stay arising under Section 362(a) of the Bankruptcy Code”

17   and any ruling by FERC during the chapter 11 cases would be void.18                             After the

contract-counterparty submitted a draft amended petition for the court’s consideration, which draft

amended petition would have sought an order from FERC that the public interest would be harmed

by rejection of the relevant contract,19 the court again ruled that issues related to rejection are

properly litigated in the bankruptcy court and any FERC proceeding “is doomed to be either a

failure or unhelpful” to the rejection process.20 There was “just far too much in the request made

to FERC [in the draft amended petition] that plainly usurps the Court’s exclusive determination as


15   See In re Ultra Petroleum Corp., No. 20-32631, Ad. Proc. No. 20-03167 (MI) (S.D. Tex. April 26, 2020).
16   Petition for Declaratory Order and Requested Expedited Action, dated April 29, 2020, FERC Docket No.
     RP20-822-000 at 26; see also Tiger PDO at 3; Gulf South PDO at 14, 19.
17   In re Ultra, Hr’g Tr. 53: 25–54: 4 (Bankr. S.D. Tex. May 29, 2020).
18   Id. at 55: 6–7.
19   See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 8, 2020) [Docket No. 232].
20   In re Ultra, Hr’g Tr. 13:19–20 (Bankr. S.D. Tex. June 15, 2020).




                                                        10
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page46
                                                               11of
                                                                 of189
                                                                    28




to whether to approve a rejection.”21 Further, after FERC filed an emergency motion to reconsider

the ruling, the bankruptcy court entered an order denying FERC’s emergency motion stating that

FERC’s arguments “fundamentally miscomprehend[]” the court’s prior statements.22

         21.      Contemporaneously herewith, the Debtors filed the Complaint for Declaratory

Judgment, Ex Parte Temporary Restraining Order, and Preliminary and Permanent Injunction

(the “Complaint”) seeking a declaratory judgment confirming this Court’s exclusive jurisdiction

to determine the Debtors’ right to reject the Firm Transportation Agreements under section 365 of

the Bankruptcy Code—which FERC cannot preempt or veto. Pursuant to the Complaint, the

Debtors also seek to enjoin FERC from issuing any further orders that might interfere with this

Court’s exclusive jurisdiction to decide this motion or hinder its ability to administer the

reorganization of the Debtors’ estates.

                                               Basis for Relief

I.       The Court Has Authority to Reject the Firm Transportation Agreements.

         22.      The Fifth Circuit has held that the Bankruptcy Code does not limit the bankruptcy

court’s authority to reject contracts that are subject to FERC regulation. In re Mirant Corp., 378

F.3d 511, 518-520 (5th Cir. 2004). In Mirant, the debtor power producer sought to reject a power

purchase agreement (also a FERC-governed contract) that was simply unnecessary to its business.

While the rejection motion was pending, the bankruptcy court entered two section 105 injunctions

enjoining FERC from taking any action to require the debtor to continue performing under the

agreement or any of the debtor’s other agreements. Id. at 516; see also In re Mirant Corp., 299

B.R. 152, 170 (Bankr. N.D. Tex. 2003). The district court, after withdrawing the reference, held


21   Id. at 13: 21–24.
22   See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 25, 2020) [Docket No. 318].



                                                       11
       Case
       Case20-33233
            20-33233 Document
                     Document38
                              35 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on06/28/20
                                                06/28/20 Page
                                                         Page47
                                                              12of
                                                                of189
                                                                   28




that FERC had exclusive jurisdiction over the power purchase agreement, vacated the injunctions,

and denied the rejection motion in relevant part. See In re Mirant Corp., 303 B.R. 304, 307 & 318

(N.D. Tex. 2003). The Fifth Circuit reversed the district court and remanded. Mirant, 378 F.3d at

526.

       23.     Specifically, the Fifth Circuit held that while FERC had exclusive authority under

the Federal Power Act to determine wholesale power rates, the Federal Power Act does not

preempt breach of contract claims where there is no challenge to the FERC-approved rate (i.e., the

“filed rate”). Id. at 522. Indeed, as FERC has recognized, “breach of contract issues … are matters

better dealt with by courts of competent jurisdiction rather than through Commission review.”

Southern Co. Energy Mktg, L.P., 86 FERC ¶ 61,131 at 61,459 (1999); see also Nevada Power Co.,

111 FERC ¶ 61,111, at ¶ 15 (2005) (breach of a FERC-regulated service contract is a

“straightforward matter of contract interpretation” that “is not important in relation to the

regulatory responsibilities of the Commission” and is “better left to a court”).

       24.     The Fifth Circuit further held that a simple rejection of a power purchase agreement

in bankruptcy is merely a breach of the agreement, giving rise to a rejection damages claim

calculated based on the actual filed rate, and therefore is not a challenge to the filed rate. Mirant,

378 F.3d at 526. The Fifth Circuit also held that the structure of the Bankruptcy Code illustrates

that Congress did not intend to limit the ability of a debtor to reject the subject agreement, as the

Bankruptcy Code contains many limitations and exceptions to the section 365 general rejection

authority, but did not create such an exception for contracts subject to FERC regulation. Id. at

521-22.

       25.     Turning to the question of the section 105 injunctions, the Fifth Circuit held that it

was appropriate for the bankruptcy court to protect the debtor’s right to reject its contracts by, for




                                                 12
       Case
       Case20-33233
            20-33233 Document
                     Document38
                              35 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on06/28/20
                                                06/28/20 Page
                                                         Page48
                                                              13of
                                                                of189
                                                                   28




example, enjoining FERC from negating the debtor’s rejection by ordering the debtor to continue

performing under the terms of a rejected contract. (In Mirant, the bankruptcy court’s order went

further, by prohibiting any FERC action with respect to the debtor’s FERC-governed contracts).

Therefore, the Court has authority to reject the Firm Transportation Agreements and issue related

injunctive relief.

II.     The Court Should Apply the Business Judgment Rejection Standard Here.

        26.     A debtor’s rejection of an executory contract or unexpired lease is ordinarily

governed by the “business judgment” standard. See Richmond Leasing Co. v. Capital Bank, N.A.,

762 F.2d 1303, 1309 (5th Cir. 1985) (“It is well established that ‘the question whether a lease

should be rejected . . . is one of business judgment.’”) (quoting Grp. of Institutional Inv’rs v.

Chicago, M., St. P. & P. R. Co., 318 U.S. 523, 550 (1943)); see also In re Texas Sheet Metals, Inc.,

90 B.R. 260, 264 (Bankr. S.D. Tex. 1988) (“The traditional business judgment standard governs

the rejection of ordinary executory contracts.”). The business judgment standard requires a court

to approve a debtor’s business decision unless that decision is the product of “bad faith, or whim,

or caprice.” See In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001) (citing

In re Wheeling-Pittsburgh Steel Corp., 72 B.R. 845, 849–50 (Bankr. W.D. Pa. 1987)).

        27.     The Fifth Circuit in Mirant suggested that a more rigorous standard may be

applicable to determining the rejection of the debtor’s power purchase agreements, but did not

reject the use of the business judgment standard in all cases involving the rejection of

FERC-regulated contracts. See Mirant, 378 F.3d at 525. According to the Mirant court, the court

applying such a rigorous standard might consider allowing rejection of a power purchase

agreement if the debtor can show that it burdens the estate, that after careful scrutiny, the equities

balance in favor of rejection, and that the rejection would further the chapter 11 goal of permitting




                                                 13
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page49
                                                               14of
                                                                 of189
                                                                    28




the successful rehabilitation of the debtors. Id. Under such a standard, courts would carefully

scrutinize the impact of rejection on the public interest and, inter alia, ensure that rejection does

not cause any disruption in the supply of electricity to other utilities or consumers.

         28.       Mirant did not determine or mandate that a heightened standard was applicable. Id.

(“If the district court decides that a more rigorous standard is required, then it might adopt a

standard by which it would authorize rejection of an executory power contract….”) (internal

quotation marks omitted) (emphasis added).23 Indeed, section 365(a), which provides that a debtor

in possession may reject an executory contract, and section 365(g), which provides that rejection

constitutes a breach deemed to have occurred immediately before the filing of the petition, “speak

broadly to any executory contracts.” See Mission Product Holdings, Inc. v. Tempnology, 139 S.Ct.

1652, 1662 (2019) (internal quotation marks omitted). These Bankruptcy Code sections reflect no

Congressional intent to apply differing standards to different executory contracts. See United

States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 240-42 (1989) (“[A]s long as the statutory

scheme is coherent and consistent, there generally is no need for a court to inquire beyond the plain

language of the statute.”).

         29.       In contrast, where Congress did intend to deviate from default principles, it has

clearly provided so. See, e.g., 11 U.S.C. §§365(n) (intellectual property rights); 365(h) & (i) (real

property leases and timeshare interests); 365(o) (obligations for maintenance of capital

requirements of a Federal insured depository); 1113 (specifying requirements for the rejection of

collective bargaining agreements); 1169 & 1170 (debtor-railroad cannot reject railway lease and

abandon operation to lessor if contrary to the public interest, and cannot abandon those lines unless



23   See In re Villarreal, 413 B.R. 633, 641 (Bankr. S.D. Tex. 2009) (following the “majority of courts that have
     considered the issue [and] have concluded that stare decisis does not apply to the decisions of the district court”).



                                                           14
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page50
                                                               15of
                                                                 of189
                                                                    28




consistent with the public interest). Thus, the Bankruptcy Code indicates where Congress elected

to establish special rules for specific types of contracts, and there is certainly no evidence of special

rules applicable to natural gas pipeline transportation service agreements.24 And even though

certain cases, including Mirant, have suggested that the courts may consider factors beyond simple

business judgment in deciding whether to authorize a rejection of power purchase agreements

governed by the Federal Power Act, none have done so, nor has FERC previously advocated for

them to do so, in the context of firm pipeline transportation service agreements governed by the

Natural Gas Act, given the different policies and lack of impact in this context on consumers.

         30.      Simply put, rejection in bankruptcy is no different than a material breach outside of

bankruptcy. See Mission Product, 139 S.Ct. at 1661 (“[A] rejection is a breach …. neither a

defined nor a specialized bankruptcy term. It means in the Code what it means in contract law

outside bankruptcy.”). If the Debtors could breach the Firm Transportation Agreements outside

of bankruptcy (subject to ordinary, monetary damages for breach of contract)—an action governed

by commercial relationships and state law contracts—there is no good justification to subject the

Debtors, now as debtors in possession, to broader scrutiny with respect to their rational business

judgment to reject the Firm Transportation Agreements in bankruptcy. See In re Ultra, Hr’g Tr.

38: 22 – 38:1 (“[T]he debtor pre-petition had the right not to pay [the FERC-governed contract

counterparty], and you had the right to get a judgment, and that judgment could have been dealt

with in the bankruptcy case.            I don’t see the difference between that and the economic




24   Moreover, the Natural Gas Act and the “filed rate” doctrine existed long before the Bankruptcy Code. See
     Arkansas Louisiana Gas Co. v. Hall, 453 U.S. 571, 577 – 78 (1981) (doctrine has origins before 1978). “Congress
     must be presumed to have knowledge of its previous legislation when making new laws.” US v. Zavala-Sustaita,
     214 F.3d 601, 606 n. 8 (5th Cir. 2000).



                                                        15
       Case
       Case20-33233
            20-33233 Document
                     Document38
                              35 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on06/28/20
                                                06/28/20 Page
                                                         Page51
                                                              16of
                                                                of189
                                                                   28




consequences of a breach.”). Accordingly, the business judgment standard should apply to

determine whether the Firm Transportation Agreements can be rejected.

III.    Rejection of the Contracts Constitutes a Sound Exercise of the Debtors’ Reasonable
        Business Judgment.

        31.     Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

“subject to the court’s approval, may . . . reject any executory contract . . . of the debtor.” 11 U.S.C.

§ 365(a). “This provision allows a [debtor in possession] to relieve the bankruptcy estate of

burdensome agreements which have not been completely performed.” Stewart Title Guar. Co. v.

Old Republic Nat’l Title Ins. Co., 83 F.3d 735, 741 (5th Cir. 1996) (quoting In re Murexco

Petroleum, Inc., 15 F.3d 60, 62 (5th Cir. 1994)). The ability to reject an executory contract is

“vital to the basic purpose of a Chapter 11 reorganization, because rejection can release the

debtor’s estate from burdensome obligations that can impede a successful reorganization.” Century

Indemnity Co. v. Nat’l Gypsum Co. Settlement Trust (In re Nat’l Gypsum Co.), 208 F.3d 498, 504

(5th Cir. 2000) (quoting NLRB v. Bildisco & Bildisco, 465 U.S. 513, 528 (1984)).

        32.     Rejection of an executory contract is appropriate where such rejection would

benefit the estate. See In re Pisces Energy, LLC, No. 09-36591-H5-11, 2009 WL 7227880, at *6

(Bankr. S.D. Tex. Dec. 21, 2009) (“Courts apply the ‘business judgment test,’ which requires a

showing that the proposed course of action will be advantageous to the estate and the decision be

based on sound business judgment.”); see also Orion Pictures Corp. v. Showtime Networks, Inc.

(In re Orion Pictures Corp.), 4 F.3d 1095, 1098-99 (2d Cir. 1993) (stating that section 365 of the

Bankruptcy Code permits a debtor in possession, subject to court approval, to decide which

executory contracts would be beneficial to reject). Upon finding that a debtor exercised its sound

business judgment in determining that rejection of certain contracts is in the best interests of its

estate, a court should approve the rejection. See Summit Land Co. v. Allen (In re Summit Land



                                                   16
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page52
                                                             17of
                                                               of189
                                                                  28




Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (holding that absent extraordinary circumstances,

court approval of a debtor’s decision to assume or reject an executory contract “should be granted

as a matter of course”).

       33.     Here, the rejection of the Firm Transportation Agreements is the product of the

sound exercise of the Debtors’ business judgment and is in the best interests of their estates. As

discussed above, the Debtors analyzed the value of the Firm Transportation Agreements to their

estates and that “value” does not outweigh their costs. Absent rejection, the Firm Transportation

Agreements impose current, ongoing obligations on the Debtors’ estates that are an unnecessary

drain on its resources compared to any (theoretical) future benefits.

       34.     Specifically, the Debtors are obligated to pay approximately $293 million in gross

costs through the remaining term of the ETC Tiger Agreement and approximately $18 million in

gross costs through the remaining term of the Gulf South Agreements. Additionally, the Debtors

have either identified alternative sources of transportation services comparable to those provided

under the Firm Transportation Agreements at significantly lower costs or determined that such

alternatives are not necessary at this time given operational changes since the Firm Transportation

Agreements were executed.

       35.     The Debtors respectfully submit that rejecting the Contracts is appropriate under

the circumstances and reflects the Debtors’ sound business judgment.

IV.    Rejection of the Firm Transportation Agreements Is Also Appropriate Under the
       Rigorous Standard.

       36.     Even if the Court decides to apply the more rigorous rejection factors outlines in

Mirant, those factors still weigh strongly in favor of rejection.




                                                 17
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page53
                                                             18of
                                                               of189
                                                                  28




       37.     First, there is no question that the Firm Transportation Agreements burden the

estate. It costs the Debtors a significant amount of money per year, and if needed, there are viable

alternatives that provide the Debtors with any needed capacity at more economic rates.

       38.     Second, the equities balance in favor of rejection. The Debtors’ restructuring

transactions outlined in the restructuring support agreement entered into prior to the filing of these

chapter 11 cases, while in the best interests of the Debtors’ stakeholders, contemplate meaningful

impairment of their unsecured creditors and the cancellation of existing equity. There is shared

(and deeply felt) pain across the capital structure. Rejection would undoubtedly further the

Debtors’ efforts to rehabilitate their business and facilitate some small, but fair, recovery to

creditors. Absent rejection, the Debtors will be required to pay approximately $311 million over

the course of the next 14 years to the detriment of the going concern and creditor recoveries.

       39.     Meanwhile, upon rejection, the FERC Contract Counterparties will each receive an

unsecured claim for the damages caused by the rejection, and thereby will be treated similarly and

ratably with the Debtors’ other unsecured creditors, including unsecured funded debt creditors and

other counterparties to rejected executory contracts. Additionally, the Debtors’ equity holders

already fully absorbed the costs of the burdensome Firm Transportation Agreements (among other

burdens) through the diminution in the value, and the imminent cancellation of their equity in the

Debtors, as will the equity owners of the Debtors’ other creditors absorb similar losses. “While

[an individual counterparty] may understandably chafe at being required to accept less than it was

otherwise entitled to receive under the Agreement, the short—and conclusive—answer is that this

is not injustice, it is bankruptcy.” In re First Central Financial Corp., 377 F.3d 209, 216 (2d Cir.

2004) (“We concede that FCIC, like many other creditors, will not, in all probability, be made

whole in the proceedings; but that does not mean its remedy is legally inadequate, simply that it is




                                                 18
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page54
                                                               19of
                                                                 of189
                                                                    28




imperfect.”). Meanwhile, the FERC Contract Counterparties are in receipt of the approximately

$890 million paid by the Debtors since their entry into the Firm Transportation Agreements,

indirectly providing the FERC Contract Counterparties and their equity owners a return on their

investment.

         40.     Third, rejection would further the chapter 11 goal of permitting the successful

rehabilitation of the Debtors. Again, absent rejection, the Debtors will be burdened by the costly,

unnecessary Contracts.

         41.     Fourth, to the extent relevant, the public interest is in no way negatively impacted

by the Debtors rejection of the Firm Transportation Agreements. Indeed, the paramount public

interest concern cited by the Fifth Circuit in Mirant was the prospect of “disruption in the supply”

of public utilities to consumers or to other public utilities, which concern is not implicated here.

378 F.3d at 525. The FERC Contract Counterparties do not assert that rejection would threaten

their ability to continue operating. Rather, Gulf South has argued to FERC that, as a result of

abrogation or modification, “Gulf South would be harmed because it would be forced to remarket

the capacity under the [Gulf South Agreements] in a market that is more competitive than when

Chesapeake entered into the [Gulf South Agreements].”25 Similarly, Tiger merely makes a general

assertion that the “abrogation affects the term and the rate received by the pipeline.”26

         42.     Importantly, the Debtors do not seek to modify the rates or terms and conditions of

any contracts pursuant to this motion. Rather, the Debtors seek Court approval of their rejection

(i.e., breach) of the Firm Transportation Agreements as of July 1, 2020. There is no cognizable

public interest raised merely because the “returns” to a public utility are, arguably, implicated.


25   Gulf South PDO at 16.
26   Tiger PDO at 14.



                                                  19
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page55
                                                             20of
                                                               of189
                                                                  28




Mirant, 378 F. 3d at 518 (“FERC may not change a filed rate solely because the rate affords a

public utility ‘less than a fair return’ because ‘the purpose of the power given to the

Commission…is the protection of the public interest, as distinguished from the private interests of

the utilities…’”) (quoting Fed. Power Comm’n v. Sierra Pac. Power Co., 76 S.Ct. 368, 100 L.Ed.

388 (1956)); see also In re Ultra, Hr’g Tr. 34: 22 – 35: 1 (“If FERC were to determine that

nonpayment of money by a debtor hurts the parties that don’t get the money, or even collaterally

hurts others, I don’t think that goes to the type of public interest that the Fifth Circuit has told me

about. It’s simply a payment of money.”). Thus, rejection is appropriate even under the more

rigorous rejection standard suggested in Mirant.

V.     In the Alternative, the Debtors Seek Court Approval to Abandon All Obligations that
       the FERC Contract Counterparties Owe to the Debtors’ Estates.

       43.     Pursuant to section 554 of the Bankruptcy Code, the Debtors may seek to relinquish

all obligations that the FERC Contract Counterparties may continue to owe to the Debtors under

the Contracts. See In re Morrison, 419 B.R. 314, 322 (Bankr. S.D. Tex. 2009) (section 554

provides for relinquishment of “any interest held by the estate” against a counterparty). The only

material obligations that the FERC Contract Counterparties owe the Debtors under the Contracts

are reservation and capacity management obligations, which, as described supra, are of little value

to the Debtors’ estates.

       44.     To the extent the Court declines to reject the Contracts, the Debtors seek to abandon

their contractual rights under the Contracts (or repudiate the Contracts), leaving the FERC Contract

Counterparties with mere damages claims. “A contract where the only thing left to do is payment

of money is not an executory contract.” See In re Particle Drilling Technologies, Inc., Case No.

09-33744 (Bankr. S.D. Tex. July 30, 2009) (“PSI failed to produce any evidence of significant

obligations [debtor] owed to PSI other than payment of royalties. It is true that [debtor] has



                                                  20
         Case
         Case20-33233
              20-33233 Document
                       Document38
                                35 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on06/28/20
                                                  06/28/20 Page
                                                           Page56
                                                                21of
                                                                  of189
                                                                     28




obligations that arise from the unrecorded lien, but those obligations are debtor-creditor obligations

and not of the type contained in an executory contract. Nor does it appear that PSI owes any

continuing obligations to [debtor], other than those related to the payment of money. Accordingly,

the Court finds that the Royalty Agreements are not executory with respect to PSI. This is merely

a case of Particle Drilling breaching its contract. The breach of contract will give rise to a damages

claim.”). With respect to any such breach of contract claims, the Debtors reserve all defenses.

VI.       FERC Can Participate in the Proceedings.

          45.      To the extent that FERC wishes to have a role in the Court’s consideration of

rejection of the Firm Transportation Agreements, the Fifth Circuit has suggested that the court may

allow FERC to participate: “The bankruptcy court has already indicated that it would include

FERC as a party in interest for all purposes in this case under 11 U.S.C. § 1109(b) and Fed. R.

Bankr. P. 2018. We presume that the district court would also welcome FERC’s participation….

Therefore, FERC will be able to assist the court in balancing these equities.” Mirant, 378 F.3d at

526. Indeed, this Court recently issued an order inviting FERC’s participation in a contract

rejection proceeding to “argue and comment on whether the rejection…would harm the public

interest.”27

          46.      The Debtors do not contest that Mirant applies here and that the court may afford

FERC an opportunity to be heard on the question of contract rejection, should FERC so desire.28

But time is also of the essence here, as the Debtors are losing money under the Firm Transportation


27    See In re Ultra Petroleum Corp., No. 20-32638 (MI) (S.D. Tex. June 15, 2020) [Docket No. 274].
28    The Fifth Circuit and the Ultra case, however, are clear that the proper forum for FERC to participate is before
      this Court because federal courts overseeing cases arising under the Bankruptcy Code possess jurisdiction to
      authorize rejection of executory contracts notwithstanding FERC’s regulatory authority over rates and other terms
      therein See Mirant, 378 F.3d at 518-520; In re Ultra Petroleum Corp., No. 20-32638 (MI) (S.D. Tex. June 15,
      2020) [Docket No. 274]. To the extent that the Tiger Order may be interpreted to require that any further
      proceeding before FERC is required, Debtors disagree.



                                                          21
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page57
                                                               22of
                                                                 of189
                                                                    28




Agreements every day until they are rejected. In this regard, the Debtors propose that this Court

immediately set a briefing schedule on the motion, and provide FERC a short, reasonable

opportunity to provide its views—should it chose to do so—on the question of whether rejection

of the Firm Transportation Agreements will cause any disruption in the transportation of natural

gas to public utilities or consumers. While FERC recently argued in Ultra that it could not

participate in a contract rejection proceeding because of FERC’s statutory framework as a multi-

member independent agency,29 the bankruptcy court found that its invitation for FERC to

participate was “not intended to alter FERC’s procedures or operations.”30 Moreover, Debtors

note that FERC’s actions in Ultra and elsewhere belie this contention; not only has FERC

submitted briefs in the Ultra case, but FERC also has repeatedly participated by invitation or on

its own initiative in matters before the courts.31 There is no reason why FERC cannot do the same

with respect to this motion—if it so chooses.32




29   See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 25, 2020) [Docket No. 315] (“The Commission cannot
     participate in the proceedings in the way envisioned by the Court because the Department of Energy Organization
     Act, 42 U.S.C. § 7171(b), the Government in the Sunshine Act, 5 U.S.C. § 552b, and the Administrative Procedure
     Act, 5 U.S.C. § 551 et seq. require that FERC conduct business through orders voted out by a majority of a
     quorum that must include at least three Commissioners.”).
30   See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 25, 2020) [Docket No. 318].
31   See, e.g., Electric Power Supply Ass’n v. Star, 904 F.3d 518, 522 (7th Cir. 2018) (“…we decided to ask [FERC]
     to give us its views as an amicus curiae. The Commission and the United States then filed a joint brief concluding
     that Illinois’ program does not interfere with interstate auctions and is not otherwise preempted, arguing federal
     law didn’t preempt state emissions scheme.”); PPL EnergyPlus, LLC v. Solomon, 766 F.3d 241, 249 (3d Cir.
     2014) (“At the Court's invitation, the United States and FERC, acting amicus curiae, also briefed the preemption
     questions in support of the appellees.”); Allco Renewable Energy Ltd. v. MA ELEC. CO., 208 F. Supp. 3d 390,
     392 n.1 (D. Mass. 2016) (relying “extensively on the Brief of Amicus Curiae Federal Energy Regulatory
     Commission[]”).
32   And, as the Ultra bankruptcy court stated that “FERC may not decline to participate…and then complain of the
     outcome.” See In re Ultra, No. 20-32631 (MI) (Bankr. S.D. Tex. June 25, 2020) [Docket No. 318].



                                                          22
       Case
       Case20-33233
            20-33233 Document
                     Document38
                              35 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on06/28/20
                                                06/28/20 Page
                                                         Page58
                                                              23of
                                                                of189
                                                                   28




VII.    Deeming Rejection of the Contracts Effective as of July 1, 2020 Is Appropriate.

        47.     To avoid incurring unnecessary administrative expenses with respect to the

Contracts, the Debtors seek to reject them effective as of July 1, 2020. Under sections 105(a) and

365(a) of the Bankruptcy Code, bankruptcy courts may grant retroactive rejection of an executory

contract or unexpired lease based on a balancing of the equities of the case. See, e.g., In re

Cafeteria Operators, L.P., 299 B.R. 384, 394 (Bankr. N.D. Tex. 2003) (granting retroactive relief

for contract rejection where debtors were “receiving no benefit” from the lease and the contract

counterparties “had unequivocal notice of Debtors’ intent to reject prior to the filing of the

Motions”); In re O’Neil Theatres, Inc., 257 B.R. 806, 808 (Bankr. E.D. La. 2000) (granting

retroactive relief based on the circumstances of the case); In re Amber’s Stores, Inc., 193 B.R. 819,

827 (Bankr. N.D. Tex. 1996) (finding that “nothing precludes a bankruptcy court, based on the

equities of the case, from approving” retroactive rejection); see also In re Joseph C. Spiess Co.,

145 B.R. 597, 606 (Bankr. N.D. Ill. 1992) (“[A] trustee’s rejection of a lease should be retroactive

to the date that the trustee takes affirmative steps to reject said lease[.]”).

        48.     The balance of equities favors retroactive relief. Without a retroactive date of

rejection, the Debtors might be forced to incur unnecessary administrative expenses for the

Contracts—executory contracts that provide no comparable benefit to the Debtors’ estates.

Although unlikely, such a result would be inequitable.                 In re 47 Hops, LLC, Case

No. 17-02440-WLH11, ECF No. 1172 at 5 (Bankr. E.D. Wash. May 13, 2020) (discussing

“Congress’s deliberate balancing of how best to allocate an insolvent debtor’s losses among its

stakeholders; limiting the rights of contract counterparties equitably situates their sacrifices among

those of most other creditors in the bankruptcy process” citing Grp. of Institutional Investors v.

Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523, 554 – 55 (1943) (Douglas, J.)).




                                                   23
        Case
        Case20-33233
             20-33233 Document
                      Document38
                               35 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on06/28/20
                                                 06/28/20 Page
                                                          Page59
                                                               24of
                                                                 of189
                                                                    28




         49.     Moreover, the FERC Contract Counterparties, who are on notice of this issue, will

not be unduly prejudiced if the rejection is deemed effective as of July 1, 2020. On May 19, 2020

and May 22, 2020, the FERC Contract Counterparties filed the respective PDOs with FERC,

claiming that as a result of reading the Debtors’ 10-Q on May 11, the FERC Contract

Counterparties anticipate the Debtors’ bankruptcy filing and potential rejection of the Firm

Transportation Agreements.33 Additionally, contemporaneously with the filing of this motion, the

Debtors will cause notice of this motion to be served on the FERC Contract Counterparties (and

FERC), thereby providing the parties sufficient opportunity to respond accordingly. The Debtors

have sought the relief requested at the earliest practicable moment in these chapter 11 cases and

do not seek to reject the Contracts effective as of July 1, 2020 due to any delay on their own part.

Based on this factual record, no party can assert that the Debtors seek to write any “revisionist

history.” Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feliciano, 140 S. Ct.

696, 701 (2020) (“Federal courts may issue nunc pro tunc orders, or ‘now for then’ orders [] to

reflect the reality of what has already occurred [but not as a] vehicle for … creating ‘facts’ that

never occurred….”) (internal citation omitted).

         50.     Accordingly, the Debtors respectfully submits that it is fair and equitable for the

Court to authorize rejection of the Contracts effective as of July 1, 2020.

                          Waiver of Bankruptcy Rules 6004(a) and 6004(h)

         51.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and




33   See Tiger PDO at 45; see also Gulf South PDO at 4.



                                                          24
       Case
       Case20-33233
            20-33233 Document
                     Document38
                              35 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on06/28/20
                                                06/28/20 Page
                                                         Page60
                                                              25of
                                                                of189
                                                                   28




that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                        Reservation of Rights

        52.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of any

claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy law;

(b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this motion or any order granting the relief

requested by this motion or a finding that any particular claim is an administrative expense claim

or other priority claim; (e) an admission as to the validity, priority, enforceability, or perfection of

any lien on, security interest in, or other encumbrance on property of the Debtors’ estates; (f) a

waiver or limitation of the Debtors’, or any other party in interest’s, rights under the Bankruptcy

Code or any other applicable law; or (g) a concession by the Debtors that any liens (contractual,

common law, statutory, or otherwise) that may be satisfied pursuant to the relief requested in this

motion are valid, and the rights of all parties in interest are expressly reserved to contest the extent,

validity, or perfection or seek avoidance of all such liens. If the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended and should not be construed

as an admission as to the validity of any particular claim or a waiver of the Debtors’ or any other

party in interest’s rights to subsequently dispute such claim.

                                                Notice

        53.     The Debtors will provide notice of this motion to: (a) the United States Trustee for

the Southern District of Texas; (b) the holders of the 50 largest unsecured claims against the



                                                   25
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page61
                                                             26of
                                                               of189
                                                                  28




Debtors (on a consolidated basis); (c) the administrative agent under the Debtors’ proposed

debtor-in-possession credit facility and counsel thereto; (d) the administrative agent under the

Debtors’ prepetition revolving credit facility and counsel thereto; (e) the administrative agent for

the Debtors’ prepetition term loan facility and counsel thereto; (f) the indenture trustee for the

Debtors’ senior secured second lien notes and counsel thereto; (g) the indenture trustees for the

Debtors’ unsecured notes; (h) counsel to the ad hoc group of term loan lenders; (i) counsel to

Franklin Advisers, Inc., as investment manager on behalf of certain funds and accounts; (j) the

United States Attorney’s Office for the Southern District of Texas; (k) the Internal Revenue

Service; (l) the United States Securities and Exchange Commission; (m) the Environmental

Protection Agency and similar state environmental agencies for states in which the Debtors

conduct business; (n) the state attorneys general for states in which the Debtors conduct business;

(o) the FERC Contract Counterparties; (p) FERC; and (q) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

requested, no other or further notice need be given.



                           [Remainder of page intentionally left blank]




                                                26
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page62
                                                             27of
                                                               of189
                                                                  28




       WHEREFORE, the Debtors request that the Court enter the Order, granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.

 Houston, Texas
 June 28, 2020

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)          Patrick J. Nash, Jr., P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)         Marc Kieselstein, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)        Alexandra Schwarzman (pro hac vice pending)
 1401 McKinney Street, Suite 1900                 300 North LaSalle Street
 Houston, Texas 77010                             Chicago, Illinois 60654
 Telephone:      (713) 752-4200                   Telephone: (312) 862-2000
 Facsimile:      (713) 752-4221                   Facsimile:    (312) 862-2200
 Email:          mcavenaugh@jw.com                Email:        patrick.nash@kirkland.com
                 jwertz@jw.com                                  marc.kieselstein@kirkland.com
                 kpeguero@jw.com                                alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

 Proposed Co-Counsel to the Debtors               Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        and Debtors in Possession
      Case
      Case20-33233
           20-33233 Document
                    Document38
                             35 Filed
                                Filedin
                                      inTXSB
                                        TXSBon
                                             on06/28/20
                                               06/28/20 Page
                                                        Page63
                                                             28of
                                                               of189
                                                                  28




                                     Certificate of Service

        I certify that on June 28, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.
                                                        /s/ Matthew D. Cavenaugh
                                                        Matthew D. Cavenaugh
                                    Case
                                     Case20-33233
                                          20-33233 Document
                                                    Document38
                                                             35-1Filed
                                                                    Filed
                                                                       in TXSB
                                                                          in TXSB
                                                                               on on
                                                                                  06/28/20
                                                                                     06/28/20Page
                                                                                               Page
                                                                                                  64 1ofof189
                                                                                                           1




                                                                                 Exhibit A

                                                                   Schedule of Rejected Contracts

                                                                                                            Contract(s) and Contract Description(s)
Counterparty                           Debtor
                                                                                            (each Contract as may have been amended, modified, or supplemented) 1
                                                                     Firm Transportation Agreements
Gulf South Transportation Agreements
                                                                                      Firm gas transportation service agreement (Lonewa), dated February 1, 2009
Gulf South Pipeline Company, LP        Chesapeake Energy Marketing, L.L.C             Amendment to the firm gas transportation service agreement (Lonewa), dated April 23,
                                                                                      2015
                                                                                      Firm gas transportation service agreement (Henry Hub), dated April 1, 2009
Gulf South Pipeline Company, LP        Chesapeake Energy Marketing, L.L.C             Amendment to the firm gas transportation service agreement (Henry Hub), dated April 23,
                                                                                      2015
ETC Tiger Agreement
                                                                                      Amended and restated firm transportation service rate schedule agreement, dated April 1,
ETC Tiger Pipeline, LLC                Chesapeake Energy Marketing, L.L.C
                                                                                      2016




      1   For the avoidance of doubt, each of the contracts and agreements identified in the motion as related related to the Contracts are incorporated in this Exhibit A
          by reference.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-2Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             651ofof189
                                                                     18




                               Exhibit B

                              Tiger PDO
       Case
       Case 20-33233
            20-33233 Document
                     Document 38
                              35-2Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    662ofof189
                                                                            18




                             UNITED STATES OF AMERICA
                                    BEFORE THE
                      FEDERAL ENERGY REGULATORY COMMISSION

ETC Tiger Pipeline, LLC                                  )              Docket No. RP20-___-000

                            PETITION FOR DECLARATORY ORDER
                            AND REQUEST FOR EXPEDITED ACTION
                                OF ETC TIGER PIPELINE, LLC

        Pursuant to Rule 207 of the Rules of Practice and Procedure of the Federal Energy

Regulatory Commission (“Commission”), 1 ETC Tiger Pipeline, LLC (“Tiger”) hereby files this

petition for a declaratory order (“Petition”) respectfully requesting that the Commission issue a

declaratory order to remove the uncertainty as to whether a counterparty to its transportation

agreements must receive the Commission’s approval under Section 5 of the Natural Gas Act

(“NGA”) 2 in order to reject such Commission-jurisdictional agreements, as more specifically set

forth herein. Tiger respectfully requests expedited action.                 Specifically, Tiger respectfully

requests that the Commission issue a shortened comment period of ten days, with comments due

by May 29, 2020, and that the Commission grant this Petition by June 15, 2020.

        In support hereof, Tiger states as follows:

                                   I.   Correspondence and Communication

        The names, titles, and mailing addresses of people to be served with communications

regarding this matter are: 3




1
  18 C.F.R. § 385.207(a)(2)(2019). In addition, pursuant to Rule 381.302(a), Tiger is electronically submitting the
amount of $30,060.00 for the filing fee. 18 C.F.R. § 381.302(a).
2
   15 U.S.C. § 717 et seq. (2019).
3
   Tiger respectfully requests waiver of Rule 203(b)(3) of the Commission’s Rules of Practice and Procedure, 18
C.F.R. § 385.203(b)(3), to the extent necessary to permit the designation of more than two persons for service on
behalf of Tiger in this proceeding.
                                                        1

123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 38
                              35-2Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    673ofof189
                                                                            18




        Kevin Erwin                                           Shemin V. Proctor
        Associate General Counsel                             Gia V. Cribbs
        ETC Tiger Pipeline, LLC                               Hunton Andrews Kurth LLP
        1300 Main Street                                      2200 Pennsylvania Avenue, NW
        Houston, TX 77002                                     Washington, DC 20037
        Kevin.Erwin@energytransfer.com                        SProctor@HuntonAK.com
        (713) 989-2745                                        GiaCribbs@HuntonAK.com
                                                              (202) 662-3052


                                          II.    Executive Summary

        A.    The Commission Should Grant the Declaratory Order to Remove
        Uncertainty Related to Commission-Jurisdictional Agreements Under the NGA

        The Commission has found that to give effect to both the Federal Power Act (“FPA”) and

the Bankruptcy Code, a party to a Commission-jurisdictional wholesale power purchase

agreement must obtain approval from both the Commission and the bankruptcy court to modify

the filed rate and reject the contract, respectively. 4 Tiger respectfully submits that this finding

applies equally to Commission-jurisdictional transportation agreements under the NGA and

respectfully requests that the Commission issue a declaratory order including the three requested

rulings set forth herein.          Although the issue of jurisdiction between the Commission and

bankruptcy courts has been accurately described by the Commission as “unsettled,” it is clear

that, at a minimum, the Commission has such concurrent jurisdiction. The Commission should

grant this Petition to clarify that there is no basis to distinguish between Commission-

jurisdictional agreements under the NGA versus the FPA.                      Further, this Petition is proper

because the counterparty to agreements with Tiger has publicly indicated its intention to explore


4
  NextEra Energy, Inc. v. Pacific Gas & Electric Co., 166 FERC ¶ 61,049 (2019) (“NextEra”); Exelon Corp. v.
Pacific Gas & Electric Co., 166 FERC ¶ 61,053 (2019) (“Exelon”). Notably, each of these orders was issued after
In re FirstEnergy Solutions Corp., Case No. 18–50757, 2018 WL 2315916 (Bankr. N.D. Ohio May 18, 2018)
(issuing an injunction enjoining the Commission from continuing to perform under certain wholesale power
contracts that FirstEnergy sought to reject through bankruptcy) (“FirstEnergy Bankruptcy Order”), and prior to In re
FirstEnergy Solutions Corp., 945 F.3d 431 (6th Cir. 2019) (reversing injunction, reversing rejection of certain
wholesale power contracts, and remanding to bankruptcy court) (“FirstEnergy”). The Commission may be even
more inclined now to, at a minimum, assert its rights to concurrent jurisdiction.

                                                         2
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 38
                              35-2Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    684ofof189
                                                                            18




and potentially file for bankruptcy.    Granting the requested declaratory order will remove

uncertainty with respect to Tiger’s counterparty’s ability to reject the Commission-jurisdictional

agreements, as well as inform industry pipelines and shippers of the necessity to present any

transportation contract rejection request involving an interstate natural gas pipeline to the

Commission for resolution prior to any bankruptcy decision on rejection. Given the current

economic environment and a potential rash of producer-related bankruptcy filings, it is important

for the Commission to address this critical issue with substantive certainty. For these reasons,

Tiger respectfully requests that the Commission grant this Petition no later than June 15, 2020.

        B.       Rulings Requested

        1. The natural gas firm transportation agreement dated April 1, 2016, and the natural gas
           interruptible transportation agreement dated April 1, 2016, entered into between Tiger
           and Chesapeake Energy Marketing, L.L.C. (“Chesapeake”) are Commission-
           jurisdictional agreements reflecting filed rates approved by the Commission pursuant
           to its exclusive jurisdiction under the NGA; and

        2. If Chesapeake seeks to reject such Commission-jurisdictional agreements in
           bankruptcy court, Chesapeake must petition this Commission for approval to
           abrogate, modify, or amend the filed rate pursuant to Section 5 of the NGA and show
           that such abrogation, modification, or amendment is in the public interest.

        3. If a party to a Commission-jurisdictional contract under the NGA seeks to reject such
           agreement in bankruptcy court, that party must receive NGA Section 5 approval
           before a bankruptcy court can determine whether to reject the agreement.

                                        III.   Background

        Tiger is a subsidiary of Energy Transfer LP. Tiger is a natural gas company as defined in

the NGA. Tiger’s pipeline was constructed pursuant to Section 7 of the NGA, and Tiger

provides interstate natural gas transportation pursuant to Section 4 of the NGA and the

Commission’s regulations. The pipeline is a 197-mile bidirectional pipeline with a capacity of

2.4 Bcf/d that extends through the Haynesville Shale and ends near Delhi, Louisiana, where it

interconnects with multiple interstate pipelines.       In 2016, Tiger renegotiated the firm


                                                3
123142.0000001 EMF_US 80402748v1
         Case
         Case 20-33233
              20-33233 Document
                       Document 38
                                35-2Filed
                                       Filed
                                           in in
                                              TXSB
                                                 TXSB
                                                    onon
                                                       06/28/20
                                                         06/28/20Page
                                                                   Page
                                                                      695ofof189
                                                                              18




transportation natural gas agreement pursuant to Rate Schedule FTS with one of its foundation

shippers, Chesapeake. On March 31, 2016, in Docket No. RP16-788, pursuant to Section 4 of

the NGA and Part 154 of the Commission’s regulations, Tiger filed for approval of the

renegotiated firm transportation agreement which included both non-conforming provisions as

well as a negotiated rate. Pursuant to the Commission’s regulations and its Negotiated Rate

Policy, 5 Tiger filed the agreement in its entirety. The term of the agreement is April 1, 2016

through December 31, 2030. The currently effective maximum daily quantity (“MDQ”) is

500,000 Dth/d and the fixed negotiated monthly reservation rate is $9.5813/Dth. By letter order

issued on April 27, 2016, the Commission accepted the tariff filing and permitted the tariff

records to become effective April 1, 2016 as Tiger proposed. 6 Tiger and Chesapeake also

entered into a transportation agreement pursuant to Rate Schedule ITS dated April 1, 2016. That

interruptible transportation agreement also has an MDQ of 500,000 Dth/d, at a discounted rate.

The term is April 1, 2016 through December 31, 2025. Thus, Tiger has been providing service

to Chesapeake under these NGA Section 4 transportation agreements since April 1, 2016.

          On May 11, 2020, Chesapeake filed its 10-Q with the Securities and Exchange

Commission in which it states, as pertinent here:

          As a result of the impacts to the Company’s financial position resulting from
          declining industry conditions and in consideration of the substantial amount of
          long-term debt outstanding, the Company has engaged advisors to assist with the
          evaluation of strategic alternatives, which may include, but not be limited to,
          seeking a restructuring, amendment or refinancing of existing debt through a
          private restructuring or reorganization under Chapter 11 of the Bankruptcy Code.
          However, there can be no assurances that the Company will be able to
          successfully restructure its indebtedness, improve its financial position or

5
 18 C.F.R. § 154.1(d); Modification of Negotiated Rate Policy, 104 FERC ¶ 61,134 (2003), on reh’g, 114 FERC ¶
61,042 (2006); Alternatives to Traditional Cost of Service Ratemaking for Natural Gas Pipelines and Regulation of
Negotiated Transportation Services of Natural Gas Pipelines, 74 FERC ¶ 61,076, reh’g and clarification denied, 75
FERC ¶ 61,024, reh’g denied, 75 FERC ¶ 61,066 (1996), petition for review denied, Burlington Resources Oil &
Gas Co. v. FERC, Nos. 96-1160 (D.C. Cir. 1998).
6
    ETC Tiger Pipeline, LLC, 155 FERC ¶ 61,100 (2016).

                                                         4
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 38
                              35-2Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    706ofof189
                                                                            18




        complete any strategic transactions. As a result of these uncertainties and the
        likelihood of a restructuring or reorganization, management has concluded that
        there is substantial doubt about the Company’s ability to continue as a going
        concern.

Based on these statements, Tiger must prepare for the imminent possibility that Chesapeake may

file for bankruptcy under Chapter 11 of the Bankruptcy Code and move to reject its

Commission-jurisdictional transportation agreements with Tiger.                 Accordingly, Tiger has a

sound basis upon which to file this Petition.

                                              IV.    Discussion

        A.       The Commission Should Rule on the Petition Prior to any Anticipated
                 Bankruptcy Filing

        The Commission should rule on the Petition before Chesapeake makes a bankruptcy

filing. In NextEra, NextEra filed a petition for declaratory order requesting that the Commission

find that, if Pacific Gas and Electric Company (“PG&E”) files for bankruptcy, PG&E may not

abrogate, amend, or reject in the bankruptcy proceeding any rates, terms and conditions of its

wholesale power purchase agreements subject to the Commission’s FPA jurisdiction without

first obtaining approval from the Commission. 7 In response to PG&E’s arguments that the

petition was filed prematurely, the Commission held that the petition was not without merit

because it was filed in advance of PG&E’s anticipated bankruptcy and that an order addressing

the petition would not violate the FPA or the Bankruptcy Code given that the law was unsettled

regarding the Commission’s jurisdiction in such circumstances. 8 Similarly, the law is unsettled

regarding the Commission’s position with regard to bankruptcy filings that seek to reject

agreements subject to the Commission’s jurisdiction under the NGA. Granting this Petition prior



7
  NextEra, 166 FERC ¶ 61,049 at P 1; see also Exelon, 166 FERC ¶ 61,053 at P 1 (making similar request regarding
PG&E’s potential bankruptcy).
8
  Id. at P 30; see also Exelon, 166 FERC ¶ 61,053 at P 27 (making similar findings).

                                                       5
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 38
                              35-2Filed
                                     Filed
                                         in in
                                            TXSB
                                               TXSB
                                                  onon
                                                     06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    717ofof189
                                                                            18




to an anticipated bankruptcy filing is consistent with these Commission orders and would not

violate the NGA or the Bankruptcy Code.

        B.       The Commission’s Recent Orders Related to Commission-Jurisdictional
                 Agreements Under the FPA Clearly Find that the Commission Has
                 Concurrent Jurisdiction with the Bankruptcy Courts

        In response to two petitions for declaratory order and complaints filed by NextEra and

Exelon prior to PG&E’s bankruptcy filing, on January 25 and January 29, 2019, respectively, the

Commission issued NextEra and Exelon, each of which finds that “it and bankruptcy courts have

concurrent jurisdiction to review and address the disposition of wholesale power contracts sought

to be rejected through bankruptcy.” 9 In these orders, the Commission found that “to give effect

to both the FPA and the Bankruptcy Code, a party to a Commission-jurisdictional wholesale

power contract must obtain approval from both the bankruptcy court and the Commission to

reject a contract and modify the filed rate, respectively. 10              In its Rehearing Order, the

Commission denied rehearing and, relying on both precedent under the FPA and the NGA,

found: (1) bankruptcy courts and the Commission have distinct and vitally important roles; (2)

wholesale power contracts implicate the public interest and as filed rates have the force of law;

(3) concurrent jurisdiction with the bankruptcy courts does not create a conflict with the

Bankruptcy Code; (4) it “would eviscerate the Commission’s exclusive jurisdiction under the

FPA to hold that rejection of a wholesale power contract permits the unilateral termination of a




9
  NextEra, 166 FERC ¶ 61,049 and Exelon, 166 FERC ¶ 61,053, order denying reh’g, NextEra, Inc. v. Pacific Gas
& Electric Co., 167 FERC ¶ 61,096, at P 1 (2019) (“Rehearing Order”). At the request of the petitioners, the
Commission issued NextEra and Exelon prior January 29, 2019, the expected date on which PG&E announced it
would make its bankruptcy filing.
10
   Rehearing Order at P 3.

                                                     6
123142.0000001 EMF_US 80402748v1
        Case
        Case 20-33233
             20-33233 Document
                      Document 38
                               35-2Filed
                                      Filed
                                          in in
                                             TXSB
                                                TXSB
                                                   onon
                                                      06/28/20
                                                        06/28/20Page
                                                                  Page
                                                                     728ofof189
                                                                             18




regulatory obligation by the debtor;” and (5) even under Mirant,11 a bankruptcy court cannot

reject a Commission-jurisdictional contract under the business judgment rule.12

         The Commission’s findings are entirely consistent with the Commission’s exclusive

jurisdiction under both the FPA and the NGA as well as the majority of bankruptcy courts that

have addressed the issue. Tiger submits that each of the foregoing findings is equally applicable

to the Commission-jurisdictional transportation agreements under the NGA.

         C.       The Majority of Courts that have Addressed the Issue Have Found the
                  Commission Has At Least Concurrent Jurisdiction and Reasonable
                  Opportunity to Provide Opinion on Public Interest

         The Rehearing Order was issued in the shadow of the bankruptcy court’s ruling in the

FirstEnergy Bankruptcy Order. 13 Since that time, the Sixth Circuit has reversed the bankruptcy

court’s rulings. 14 Specifically, the Sixth Circuit held:

         when a Chapter 11 debtor moves the bankruptcy court for permission to reject a
         filed energy contract that is otherwise governed by FERC, via the FPA, the
         bankruptcy court must consider the public interest and ensure that the equities
         balance in favor of rejecting the contract, and it must invite FERC to participate
         and provide an opinion in accordance with the ordinary FPA approach. 15

However, the majority of courts that have addressed the issue of the Commission’s and

bankruptcy court’s jurisdictions over a debtor moving to reject a Commission-jurisdictional

agreement have found that the bankruptcy courts and the Commission have concurrent

jurisdiction. 16 Such courts have not followed the Mirant decision in which the bankruptcy court,

rather than the Commission, applied the higher standard of assessing the impact of contract

rejection on the public interest and instead have acknowledged the Commission’s exclusive
11
   In the Matter of Mirant Corp., 378 F.3d 511 (5th Cir. 2004) (“Mirant”).
12
   Rehearing Order at PP 12-14, 21, 29-30.
13
   FirstEnergy Bankruptcy Order, 2018 WL 2315916.
14
   FirstEnergy, 945 F.3d 431.
15
   FirstEnergy, 945 F.3d at 454.
16
   As noted in FirstEnergy, the 1st, 2nd, 7th, 8th and 9th Circuits have found concurrent jurisdiction is appropriate.
FirstEnergy, 945 F.3d at 458.

                                                          7
123142.0000001 EMF_US 80402748v1
        Case
        Case 20-33233
             20-33233 Document
                      Document 38
                               35-2Filed
                                      Filed
                                          in in
                                             TXSB
                                                TXSB
                                                   onon
                                                      06/28/20
                                                        06/28/20Page
                                                                  Page
                                                                     739ofof189
                                                                             18




jurisdiction and its proper role in determining the public-interest implications prior to permitting

a debtor to reject a Commission-jurisdictional agreement. 17 In In re Calpine Corp., where a

Chapter 11 debtor moved to reject an energy contract under the FPA pursuant to the business-

judgment rule, the court held that because “the Bankruptcy Code does not expressly limit

FERC’s jurisdiction, and [instead] contemplates agency action during the pendency of a

reorganization,” “FERC’s vast authority over filed rate energy contracts” is superior to the

bankruptcy court’s jurisdiction. 18 The court’s test was “whether rejection of the [contract] . . .

constitutes a collateral attack of the filed rate.” 19

         The Sixth Circuit found that the Commission and the bankruptcy courts have concurrent

jurisdiction, although the bankruptcy court’s is “superior.” 20 Nonetheless, the Sixth Circuit

reversed and remanded the Ohio bankruptcy court’s orders and now, as a consequence of the

Sixth Circuit’s opinion, the Commission has established a hearing in Energy Harbor LLC,

Docket No. EL20-35, pursuant to Section 206 of the FPA, in order to consider Energy Harbor’s

proposed rejection in bankruptcy court of certain contracts that are subject to the Commission’s

jurisdiction. 21


17
    As the court in FirstEnergy observed, even in Mirant, the Fifth Circuit refused to apply only the business-
judgment rule and instead added that the bankruptcy court must “‘carefully scrutinize the impact of rejection upon
the public interest’” and allow the debtor to reject the energy contract “only if” the debtor showed “‘the equities
balance in favor of rejecting’” the contract. FirstEnergy, 945 F.3d at 441-42 (quoting Mirant, 378 F.3d at 525)
(emphasis in original).
18
   In re Calpine Corp., 337 B.R. 27, 33, 35 (Bankr. S.D.N.Y. 2006).
19
   Id. at 35-36.
20
   FirstEnergy, 945 F.3d at 445-46. As noted in the concurrence, the Majority Opinion offers little support for its
conclusion that the public necessity of bankruptcy relief is generally superior to the necessity of the Commission
having exclusive jurisdiction. As the term suggests, “concurrent” means occurring or existing at the same time.
Indeed, faced with this issue in In re Boston Generating, LLC, the court reached the same conclusion. In re Boston
Generating, LLC, No. 10 Civ. 6528(DLC), 2010 WL 4616243, *3 (S.D.N.Y. Nov. 12, 2010) (“Boston Generating”).
There is no legitimate basis to elevate a bankruptcy court’s jurisdiction over the Commission’s jurisdiction. The
Supreme Court has found the Commission’s exclusive jurisdiction is vis-à-vis state and federal courts. Mirant, 378
F.3d at 518 (citations omitted). The bankruptcy court is below the district court. The purported basis for elevating
the bankruptcy court is based on a conflation of the contract and filed rate doctrine, as discussed in the FirstEnergy
concurrence.
21
   Energy Harbor LLC, 170 FERC ¶ 61,278 (2020).
                                                          8
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7410ofof189
                                                                             18




        The majority of the court opinions address the issue with respect to wholesale power

agreements. However, as discussed more fully below, in Boston Generating the court addressed

the issue with respect to agreements under the NGA. 22 Therefore, the Commission has judicial

precedent upon which it can rely in addition to its large body of precedent to grant the requested

rulings. The parallels between the NGA and FPA are numerous and as Judge Griffin found in

his concurrence in FirstEnergy, 23 the two statutes are regularly referred to interchangeably with

respect to the issues relevant to this Petition, such as exclusive jurisdiction, public interest, the

filed rate doctrine, and Mobile-Sierra.

        D.       The Commission’s Concurrent Jurisdiction with the Bankruptcy Court
                 Under the FPA Applies Equally Under the NGA

        The Commission’s concurrent jurisdiction as to whether a contract can be rejected in

bankruptcy as recognized by the precedent discussed above applies equally regardless of whether

the Commission has jurisdiction over the Commission-jurisdictional agreement at issue under the

FPA or the NGA.

        The NGA has long been recognized as a “comprehensive scheme of federal regulation of

‘all wholesales of natural gas in interstate commerce’” 24 which “confers upon FERC exclusive

jurisdiction over the transportation and sale of natural gas in interstate commerce for resale.” 25 It

originated as part of the Public Utility Act of 1935 and was intended to regulate interstate sales

of natural gas for resale in much the same way as the FPA regulates interstate sales of power. 26

The NGA was clearly patterned after the FPA and the legislative history shows that Congress


22
   Boston Generating, 2010 WL 4616243.
23
    FirstEnergy, 945 F.3d at 457 (quoting Arkansas Louisiana Gas Co. v. Hall, 453 U.S. 571, 577 n.7 (1981)
(“Arkla”)).
24
   Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 300 (1988) (quoting Northern Natural Gas Co. v. State Corp.
Comm’n of Kansas, 372 U.S. 84, 91 (1963)).
25
   Id. at 300-01 (citation omitted).
26
   See 81 Cong. Rec. 6724 & 6726 (1937) (comments of Reps. Cole and Kenney, respectively).

                                                      9
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7511ofof189
                                                                             18




intended to establish largely parallel rate-making and regulatory regimes for interstate sales of

natural gas similar to the FPA. 27 In fact, the relevant ratemaking provisions of the FPA and the

NGA “‘are in all material respects substantially identical.’” 28 For example, the language used in

the NGA regarding the requirement to file rates 29 and the Commission’s power to fix unjust and

unreasonable rates 30 is almost an exact replica of the language used in the FPA.

         Because of the similarities between the FPA and the NGA, the Supreme Court has a

longstanding and “established practice of citing interchangeably decisions interpreting the



27
   Congress was told repeatedly during the Congressional debates “that the Natural Gas Act merely contained the
standard provisions which had been incorporated into other regulatory legislation, including the Federal Power Act.”
City of Gainesville v. Florida Power & Light Co., 488 F. Supp. 1258, 1277 (S.D. Fla. 1980).
28
   Arkla, 453 U.S. at 577 n.7 (quoting FPC v. Sierra Pacific Power Co., 350 U.S. 348, 353 (1956)).
29
   The text of the two provisions is set forth below. For comparison purposes, the linguistic differences between the
two have been highlighted. FPA Section 205(c), 16 U.S.C. § 824d(c), reads in part:
          Under such rules and regulations as the Commission may prescribe, every public utility shall file
          with the Commission, within such time and in such form as the Commission may designate, and
          shall keep open in convenient form and place for public inspection schedules showing all rates and
          charges for any transmission or sale subject to the jurisdiction of the Commission . . . .
NGA Section 4(c), 15 U.S.C. § 717c(c), reads in part:
          Under such rules and regulations as the Commission may prescribe, every natural-gas company
          shall file with the Commission, within such time (not less than sixty days from June 21, 1938)
          and in such form as the Commission may designate, and shall keep open in convenient form and
          place for public inspection, schedules showing all rates and charges for any transportation or sale
          subject to the jurisdiction of the Commission . . . .
30
   The text of the two provisions is set forth below. For comparison purposes, the linguistic differences between the
two have been highlighted. FPA Section 206(a), 16 U.S.C. § 824e(a), reads:
          Whenever the Commission, after a hearing had upon its own motion or upon complaint, shall find
          that any rate, charge, or classification, demanded, observed, charged, or collected by any public
          utility for any transmission or sale subject to the jurisdiction of the Commission, or that any
          rule, regulation, practice, or contract affecting such rate, charge, or classification is unjust,
          unreasonable, unduly discriminatory or preferential, the Commission shall determine the just and
          reasonable rate, charge, classification, rule, regulation, practice, or contract to be thereafter
          observed and in force, and shall fix the same by order.
NGA Section 5(a), 15 U.S.C. §717d(a), reads in part:
          Whenever the Commission, after a hearing had upon its own motion or upon complaint of any
          State, municipality, State commission, or gas distributing company, shall find that any rate,
          charge, or classification demanded, observed, charged, or collected by any natural-gas company
          in connection with any transportation or sale of natural gas, subject to the jurisdiction of the
          Commission, or that any rule, regulation, practice, or contract affecting such rate, charge, or
          classification is unjust, unreasonable, unduly discriminatory, or preferential, the Commission shall
          determine the just and reasonable rate, charge, classification, rule, regulation, practice, or contract
          to be thereafter observed and in force, and shall fix the same by order . . . .

                                                         10
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7612ofof189
                                                                             18




pertinent sections of the two statutes.” 31 Therefore, the bases discussed in the precedent above

for determining that the Commission has exclusive, or at a very minimum, concurrent,

jurisdiction over whether the rejection of a jurisdictional contract or filed rate under the FPA is in

the public interest is interchangeable with and equally applies to a determination that the

Commission also has such jurisdiction over whether the rejection of a jurisdictional contract or

filed rate under the NGA is in the public interest.

        This parity between the FPA and the NGA extends to the Commission’s application of

the filed-rate doctrine, which applies equally under both statutes. 32 Under the filed-rate doctrine,

rates must be filed with the Commission, the rates filed for sale and transportation are lawful

only if they are “just and reasonable,” and the Commission “‘alone is empowered to make that

judgment [of reasonableness], and until it has done so, no rate other than the one on file may be

charged.’” 33    “Once filed with FERC, a ‘filed rate’ becomes an obligation external to the

contract, with the independent force of law.” 34 Similarly, the Mobile-Sierra public interest

presumption applies equally to jurisdictional contracts under both the FPA and NGA. 35 The

Mobile-Sierra doctrine “holds that the rate set out in a freely negotiated contract presumptively

meets the ‘just and reasonable’ requirement imposed by FPA statute unless FERC concludes that




31
   Arkla, 453 U.S. at 576 n.7 (citing Permian Basin Area Rate Cases, 390 U.S. 747, 820–821 (1968)).
32
   E. & J. Gallo Winery v. Encana Corp., 503 F.3d 1027, 1041 (9th Cir. 2007) (noting that the FPA and NGA are
“‘substantially identical’” and often cited interchangeably, and finding that filed-rate doctrine analysis under the
FPA is also applicable under the NGA).
33
   Nantahala Power & Light Co. v. Thornburg, 476 U.S. 953, 964 (1986) (quoting Arkla, 453 U.S. at 581)
(“Nantahala”).
34
   FirstEnergy, 945 F.3d at 456-57 (citing Penn. Water & Power Co. v. FPC, 343 U.S. 414 (1952)).
35
   United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350 U.S. 332 (1956) (holding that under the NGA, natural
gas companies cannot unilaterally change contract rates) (“Mobile”); FPC v. Sierra Pacific Power Co., 350 U.S. 348
(1956) (holding that under the FPA, the Commission had no power to change a contract rate without first finding the
existing rate unjust, unreasonable, unduly discriminatory, or preferential) (“Sierra”).

                                                        11
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7713ofof189
                                                                             18




the result will ‘seriously harm the public interest.’” 36 Both the FPA and the NGA require just

and reasonable rates, 37 thus, the Mobile-Sierra public interest presumption applies equally under

each statute.     As the Commission explained in NextEra with respect to wholesale power

purchase agreements, “[w]hile the circumstances of individual contracts, may vary—for

example, to the extent Mobile-Sierra protections may or may not apply—the Commission’s

jurisdictional position is the same with regard to” other jurisdictional contracts a public utility

“may seek to terminate or modify through bankruptcy.” 38 Because of the parity between the

FPA and NGA, this principle, that the Commission’s jurisdictional position remains the same

regardless of the type of jurisdictional contract sought to be terminated or modified through

bankruptcy, should apply to jurisdictional contracts under the NGA as well. Therefore, the

logical conclusion is that a pipeline shipper may not reject a Commission-jurisdictional

agreement under the NGA in bankruptcy without a Commission order that the rejection is in the

public interest. More specifically, the pipeline shipper must receive the Commission’s approval

to abrogate, modify, or amend the filed rate pursuant to Section 5 of the NGA by showing such

action is in the public interest.

        In addition to some courts recognizing that the Commission has a role in determining

whether a jurisdictional contract under the NGA can be rejected in bankruptcy, the Commission

has a long-standing practice of considering the public interest regarding NGA-jurisdictional

contracts of pipelines in bankruptcy proceedings. In Columbia Gas Transmission Corp., the

Commission established a technical conference to address eligibility issues of costs included in a

filing to implement a transportation costs rate adjustment and recover stranded upstream capacity

36
   FirstEnergy, 945 F.3d at 444 (quoting NRG Power Mktg., LLC v. Maine Pub. Util. Comm’n, 558 U.S. 165, 167
(2010) (quotation marks omitted); Morgan Stanley Capital Grp. Inc. v. Pub. Util. Dist. No. 1, 554 U.S. 527, 530
(2008)).
37
   See 16 U.S.C. § 824d(a) and 15 U.S.C. § 717c(a), respectively.
38
   NextEra, 166 FERC ¶ 61,049 at P 29 n.58.

                                                      12
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7814ofof189
                                                                             18




costs that was made while Columbia Gas was in bankruptcy proceedings. 39                 While the

Commission recognized that Columbia’s rejection of its contracts with upstream suppliers in the

bankruptcy proceeding was governed by the provisions of the Bankruptcy Code and, thus, had to

be decided in the bankruptcy court, the Commission also found that Columbia’s contracts with

its upstream pipeline suppliers were fully subject to the Commission’s NGA jurisdiction, and

that “it has always been within the Commission’s authority under NGA sections 5 and 7 to

modify or terminate those contracts if they are contrary to the public interest, taking into account

the interests of both interstate pipelines and both sets of customers.” 40          Therefore, the

Commission held that the focus of the prudence hearing “should be Columbia’s actions with

respect to matters that are within the Commission’s jurisdiction.” 41 Similarly, the focus of the

Commission’s role in relation to the potential rejection of jurisdictional contracts under the NGA

in a bankruptcy proceeding should be the matters that are within the Commission’s jurisdiction,

i.e., whether such rejection is in the public interest.

        More recently, in Boston Generating the parties agreed that debtors should seek

Commission approval of the gas transportation contract at issue, but disagreed over whether the

bankruptcy court or the Commission could consider the rejection motion concurrently or the

bankruptcy court must wait until the Commission had ruled. 42 The court concluded that the issue

was irrelevant because regardless of the order, “[i]f either the bankruptcy court or FERC does not

approve the Debtors’ rejection of the [agreement], the Debtors may not reject the contract.” 43

Thus, the court held that in order to reject the contract, the debtors had to obtain a determination


39
   Columbia Gas Transmission Corp., 66 FERC ¶ 61,374, at 62,245 (1994).
40
   Id. at 62,248.
41
   Id.
42
   Boston Generating, 2010 WL 4616243 at *3.
43
   Id.

                                                     13
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page7915ofof189
                                                                             18




from the Commission pursuant to the NGA that abrogation of the contract did not contravene the

public interest. 44

        The court’s holding requiring a determination from the Commission before the gas

transportation contract at issue could be rejected in the bankruptcy proceedings was recognized

without apparent comment or disagreement by both the bankruptcy court at issue in the Boston

Generating proceedings 45 and the Commission. 46 However, as discussed above, in FirstEnergy,

the Sixth Circuit stated that the bankruptcy court’s position within any concurrent jurisdiction is

superior to the Commission’s role. 47         This unsettled role that has been carved out for the

Commission means that it is necessary for the Commission to hold that it has concurrent

jurisdiction over jurisdictional contracts under the NGA and if a debtor seeks to reject such a

contract in bankruptcy proceedings, the debtor must obtain a determination from the

Commission pursuant to the NGA that abrogation of the contract does not contravene the public

interest.

        E.       The Issue of a Debtor Potentially Rejecting a Commission-Jurisdictional
                 Agreement Under the NGA Clearly Raises a Public Policy Issue

        The courts in FirstEnergy and in Mirant erred by failing to fully consider and appreciate

the scope of the filed rate doctrine. The filed rate doctrine applies not only to the rate, but to the

terms and conditions of service, including the term of the agreement. 48                 By definition, an

abrogation affects the term and the rate received by the pipeline. As noted above, Commission-

jurisdictional agreements are not private contracts but have the force of law and the equivalent of

44
   Id. at *1, 3.
45
    In re Boston Generating, LLC, 440 B.R. 302, 314 (Bankr. S.D.N.Y. 2010) (discussing the ruling requiring
Commission approval).
46
   NextEra, 166 FERC ¶ 61,049 at P 26 (discussing precedent regarding the interplay between Commission and
bankruptcy court jurisdiction to review and address the disposition of contracts sought to be rejected through
bankruptcy); Exelon, 166 FERC ¶ 61,053 at P 23 (same).
47
   FirstEnergy, 945 F.3d at 446.
48
   Nantahala, 476 U.S. at 966 (citation omitted).

                                                     14
123142.0000001 EMF_US 80402748v1
          Case
          Case 20-33233
               20-33233 Document
                        Document 35-2
                                 38 Filed
                                      FiledininTXSB
                                                TXSBonon06/28/20
                                                         06/28/20 Page
                                                                   Page8016ofof189
                                                                                18




federal regulation. The Commission’s exclusive jurisdiction affords only the Commission the

right to determine whether the abrogation, modification, or amendment of a filed rate harms the

public interest. The Commission should eliminate uncertainty by granting this Petition and again

asserting its exclusive jurisdiction to ensure that any move to reject Commission-jurisdictional

agreements would not harm the public interest.

           F.       Although the Commission’s Regulatory Powers Permit it to Act After a
                    Bankruptcy Filing Has Been Made, Granting the Petition Expeditiously and
                    Prior to a Bankruptcy Filing Will Eliminate Unnecessary Uncertainty

           The Fifth Circuit in Mirant unequivocally found that the Commission is exempt from the

Bankruptcy Code’s automatic stay provision. 49 As the Sixth Circuit noted in FirstEnergy,

whether a Commission proceeding falls outside the scope of the automatic stay is based on

whether the proceeding adjudicates only private rights or whether the proceeding effectuates

public policy, the former falling within the automatic stay of the bankruptcy proceeding and the

latter falling outside of the stay. 50 This proceeding, as well as any proceeding in which the

Commission determines whether the filed rate may be abrogated, modified, or amended clearly

effectuate a public policy rather than an adjudication of private rights. By this Petition, Tiger is

seeking the Commission’s determination of concurrent jurisdiction with respect to Commission-

jurisdictional agreements under the NGA and the appropriate procedures related thereto. Tiger is

not seeking to adjudicate private rights.                  Similarly, in any future proceeding in which

Chesapeake may file a complaint to seek Commission approval to abrogate the filed rate, that

would still be a proceeding that effectuates public policy because the issue is whether abrogation

of a filed rate is in the public interest. This is true as a general matter, but is particularly so under

the current oil and gas industry conditions. As the Commission is well aware, these industries

49
     Mirant, 378 F.3d at 523.
50
     FirstEnergy, 945 F.3d at 446-47 (citation omitted).

                                                           15
123142.0000001 EMF_US 80402748v1
        Case
        Case 20-33233
             20-33233 Document
                      Document 35-2
                               38 Filed
                                    FiledininTXSB
                                              TXSBonon06/28/20
                                                       06/28/20 Page
                                                                 Page8117ofof189
                                                                              18




are under considerable stress and there are significant ramifications for the industry with respect

to this and similar proceedings. Thus, the Commission is acting within its regulatory power and

should not be bound by any automatic stay in a bankruptcy proceeding.               However, the

uncertainty surrounding these issues requires the Commission to address this Petition

expeditiously. Therefore, Tiger respectfully requests that the Commission grant this Petition by

no later than June 15, 2020. As noted above, Chesapeake is considering filing for bankruptcy

and this could occur imminently.

                                   V.   Request for Expedited Action

         Tiger respectfully requests that the Commission take expedited action on this Petition.

Expedited action is needed here because, as noted above, there is an imminent possibility that

Chesapeake could file for bankruptcy and a declaratory order from the Commission would

provide the necessary guidance to ensure that Chesapeake initiates a NGA Section 5 proceeding

to obtain a public interest review before it may abrogate, modify, or amend the relevant

agreements. Accordingly, Tiger respectfully requests a shortened comment period of ten days,

with comments due by May 29, 2020, and Commission action granting this Petition by June 15,

2020.

                                           VI.   Conclusion

         WHEREFORE, for the foregoing reasons, Tiger respectfully requests that the

Commission grant this Petition.




                                                 16
123142.0000001 EMF_US 80402748v1
       Case
       Case 20-33233
            20-33233 Document
                     Document 35-2
                              38 Filed
                                   FiledininTXSB
                                             TXSBonon06/28/20
                                                      06/28/20 Page
                                                                Page8218ofof189
                                                                             18




                                                         Respectfully submitted,

                                                         /s/ Shemin V. Proctor
Kevin Erwin                                              Shemin V. Proctor
ETC Tiger Pipeline, LLC                                  Gia V. Cribbs
1300 Main Street                                         Hunton Andrews Kurth LLP
Houston, TX 77002                                        2200 Pennsylvania Avenue, NW
(713) 989-2745                                           Washington, DC 20037
                                                         (202) 662-3052

                                   Attorneys for ETC Tiger Pipeline, LLC

Date: May 19, 2020




                                                    17
123142.0000001 EMF_US 80402748v1
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             831ofof189
                                                                     32




                               Exhibit C

                            Gulf South PDO
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             842ofof189
                                                                     32




                        UNITED STATES OF AMERICA
                               BEFORE THE
                 FEDERAL ENERGY REGULATORY COMMISSION

                                                     )
Gulf South Pipeline Company, LLC                     )      Docket No. RP20-___-000
                                                     )

                    PETITION FOR DECLARATORY ORDER,
                  MOTION FOR SHORTENED COMMENT PERIOD,
                    AND REQUEST FOR EXPEDITED ACTION
                   OF GULF SOUTH PIPELINE COMPANY, LLC

          Pursuant to Rule 207(a)(2) of the Rules of Practice and Procedure of the Federal

Energy Regulatory Commission (“FERC” or the “Commission”), 18 C.F.R.

§ 385.207(a)(2) (2020), Gulf South Pipeline Company, LLC (“Gulf South”) petitions for

a declaratory order holding that sections 4 and 5 of the Natural Gas Act (“NGA”) and

Part 154 of the Commission's regulations provide the Commission concurrent jurisdiction

with United States Bankruptcy Courts with respect to Gulf South's firm transportation

service     agreements    (“FTSA”)    with   Chesapeake     Energy    Marketing,    L.L.C.

("Chesapeake") (the “Chesapeake FTSAs”) that are subject to the Commission’s NGA

jurisdiction.

          Gulf South specifically requests that the Commission find that in order to give

effect to both the NGA and the Bankruptcy Code, a party to a Commission-jurisdictional

natural gas transportation contract seeking to reject the contract in bankruptcy must

obtain approval from both the bankruptcy court (to reject the contract) and the

Commission (to abrogate or modify the contract). The Commission has made such a

declaration with respect to wholesale power contracts subject to its jurisdiction under the
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             853ofof189
                                                                     32




Federal Power Act (“FPA”).1 The Commission's reasoning in those orders compels that

the Commission issue a similar declaration here with respect to natural gas transportation

contracts under the NGA.

        Gulf South requests expedited action so that the Commission may issue a ruling

as soon as possible. Based on publicly-available information, Gulf South understands

that Chesapeake’s parent company may file for bankruptcy protection imminently.

Should Chesapeake do so, it may seek approval from the bankruptcy court to reject the

Chesapeake FTSAs as executory contracts, and may also seek to enjoin the Commission

from acting.     Gulf South requests that the Commission act to clearly state that

Chesapeake is required to seek Commission approval in order to abrogate or modify the

Chesapeake FTSAs in connection with the bankruptcy proceeding. Gulf South requests

that the Commission act expeditiously so that the Commission’s authority is clarified

prior to any bankruptcy proceeding. To enable the Commission to act expeditiously,

Gulf South moves pursuant to 18 C.F.R. § 385.212 (2020) that the Commission shorten

the period for responses to this petition to 15 days, so that responses will be due on June

8, 2020.




1
  NextEra Energy, Inc. v. Pac. Gas and Elec. Co., 166 FERC ¶ 61,049 at P 28 (2019) (“NextEra”),
reh'g denied, 167 FERC ¶ 61,096 (2019) (“NextEra/Exelon Rehearing Order”); Exelon Corp. v. Pac.
Gas and Elec. Co., 166 FERC ¶ 61,053 at P 25 (2019) ("PG&E"), reh'g denied, NextEra/Exelon
Rehearing Order (collectively “NextEra and Exelon”), petition for review pending Pac. Gas and Elec.
Co. v. FERC, Case No. 19-71615 (9th Cir.).
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             864ofof189
                                                                     32




                  I.    COMMUNICATIONS AND CORRESPONDENCE

           Pursuant to Rule 2010 of the Commission's Rules of Practice and Procedure, the

names and mailing addresses of the persons designated to receive service and to whom

correspondence and communications concerning this proceeding should be addressed are

as follows:

A. Gregory Junge                              Michael E. McMahon
Hogan Lovells US LLP                          Senior Vice President and General Counsel
555 Thirteenth Street, N.W                    Adina Owen
Washington, D.C. 20004                        Senior Counsel
202-637-5600                                  Gulf South Pipeline Company, LLC
greg.junge@hoganlovells.com                   9 Greenway Plaza, Suite 2800
                                              Houston, Texas 77046
                                              713-479-8059
                                              713-479-8030
                                              Mike.McMahon@bwpipelines.com*
                                              Adina.Owen@bwpipelines.com*

* - Designated for service pursuant to 18 C.F.R. § 385.2010.


                                  II.    BACKGROUND

           Gulf South is a natural gas company within the meaning of the NGA. It currently

owns and operates approximately 7,200 miles of pipelines extending from south and east

Texas through Louisiana, Mississippi, southern Alabama, and western Florida. Gulf

South has numerous interconnects with other interstate and intrastate natural gas

facilities, which allow it to serve various on-system and off-system markets. Gulf South

is an open-access natural gas company that provides transportation and storage services

pursuant to Part 284 of the Commission’s regulations.2

           Gulf South provides firm transportation service to Chesapeake pursuant to two

long-term FTSAs under Gulf South’s Rate Schedule FTS: (i) Contract No. 36376, dated


2
    18 C.F.R. Pt 284.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             875ofof189
                                                                     32




February 1, 2009, as amended effective May 1, 2015, provides for the transportation of a

maximum daily quantity (“MDQ”) of 10,000 Dekatherms per day (“Dth/d”) through

December 31, 2031;3 and (ii) Contract No. 36402, dated April 1, 2009, as amended

effective May 1, 2015, provides for the transportation of an MDQ of 9,000 Dth/d through

March 31, 2034.4

         Both Chesapeake FTSAs were executed on the then-current “form of service

agreement”5 for Rate Schedule FTS included in Gulf South’s FERC NGA Gas Tariff

(“Tariff”). The form of service agreement is included in the Tariff as required by Section

154.110 of the Commission’s regulations.6                 Because the Chesapeake FTSA’s were

executed on the form of service agreement, they were not individually filed with the

Commission.        Section 154.1(d) of the Commission’s regulations provides that “any

contract that conforms to the form of service agreement that is part of the pipeline's tariff

pursuant to § 154.110 does not have to be filed.”7 The Commission explained in Order

No. 582 that “a contract that conforms to a pro forma service agreement need not be filed

with the Commission because the Commission has already considered and determined

that the pro forma service agreement is just and reasonable.”8 Contracts that conform to


3
  Contract No. 36376 is attached hereto as Exhibit A.
4
  Contract No. 36402 is attached hereto as Exhibit B.
5
  The Commission’s regulations define “form of service agreement” as “an unexecuted agreement for
service included as an example in the [pipeline’s] tariff.” 18 C.F.R. § 154.2(c).
6
  18 C.F.R. § 154.110 (“The tariff must contain an unexecuted pro forma copy of each form of service
agreement. The form for each service must refer to the service to be rendered and the applicable rate
schedule of the tariff; and, provide spaces for insertion of the name of the customer, effective date,
expiration date, and term. Spaces may be provided for the insertion of receipt and delivery points, contract
quantity, and other specifics of each transaction as appropriate.”). See also 18 C.F.R. § 154.103(a) (“The
tariff must contain sections, in the following order: A table of contents, a preliminary statement, a uniform
resource locator for the Internet address of a map of the system, currently effective rates, composition of
rate schedules, general terms and conditions, form of service agreement, and an index of customers.”)
(emphasis added).
7
  18 C.F.R. § 154.1(d).
8
  Filing and Reporting Requirements for Interstate Natural Gas Company Rate Schedules and Tariffs,
Order No. 582, 60 Fed. Reg. 52,960-01 at 52,965 (Oct. 11, 1995) (“Order No. 582”).
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             886ofof189
                                                                     32




the form of service agreement, although not individually filed with the Commission, are

the “filed rate” within the meaning of NGA sections 4(c) and (d), such that they may not

be changed without the approval of the Commission.9

        Chesapeake is a subsidiary of Chesapeake Energy Corporation (“CEC”).10 On

May 11, 2020, CEC filed a Form 10-Q quarterly report with the Securities and Exchange

Commission, stating that it was considering “seeking a restructuring, amendment or

refinancing of existing debt through a private restructuring or reorganization under

Chapter 11 of the Bankruptcy Code.”11

        If CEC files a petition for bankruptcy, CEC may request that the bankruptcy court

allow CEC to reject the Chesapeake FTSAs as executory contracts. The Commission has

previously noted that bankruptcy courts have issued preliminary injunctions enjoining the

Commission from requiring the debtor to continue performing under Commission-

jurisdictional service agreements that the debtor sought to reject through bankruptcy.12

Gulf South’s instant petition requests the Commission to declare that Chesapeake must

obtain the Commission’s approval if it seeks to unilaterally abrogate or modify the

Chesapeake FTSAs in bankruptcy proceedings.




9
   See generally Natural Gas Pipeline Company of America, 82 FERC ¶ 61,298 at 62,179 (1998)
(“Natural”) (explaining that the use of separately executed, but unfiled, agreements to supplement the
terms and conditions embodied in the pipeline’s tariff and pro forma service agreement is contrary to the
filed rate doctrine embodied in the NGA, and the Commission’s filing requirements promulgated in Order
No. 582).
10
   Chesapeake Energy Corporation, United Stated Securities and Exchange Commission Form 10-Q at 58
(published May 11, 2020) available at http://investors.chk.com/sec-filings (“CEC May 2020 Form 10-Q”).
11
   CEC May 2020 Form 10-Q at 11.
12
   See NextEra at P 27.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             897ofof189
                                                                     32




                                        III.     PETITION

A.      Summary of the Commission’s Holdings in NextEra and Exelon

        In two recent proceedings under the FPA,13 the Commission issued declaratory

orders concluding that, in order to give effect to both the FPA and the Bankruptcy Code,

a party to a Commission-jurisdictional wholesale power contract seeking to reject the

contract in bankruptcy must obtain approval from both the bankruptcy court (to reject the

contract) and the Commission (to abrogate or modify the contract).14 The Commission

explained that “[i]t would eviscerate the Commission’s exclusive jurisdiction under the

FPA to hold that rejection of a wholesale power contract permits the unilateral

termination of a regulatory obligation by the debtor.”15 The Commission held that “a

bankruptcy court’s authorization to reject a contract subject to this Commission’s

jurisdiction is not a license to cease or modify performance in whatever manner the

debtor wishes,” and that “[p]erformance under such contracts remains subject to this

Commission’s review to determine whether any cessation or modification of performance

is just and reasonable, and not unduly discriminatory or preferential under the FPA.”16

        The Commission has defended the basis for the declaratory orders in briefs

submitted to the Ninth Circuit.17 The Commission should issue a declaratory order in the


13
   16 U.S.C. §§ 824 et seq.
14
   NextEra Energy, Inc. v. Pac. Gas and Elec. Co., 166 FERC ¶ 61,049 at P 28 (2019) ("NextEra"), reh'g
denied, 167 FERC ¶ 61,096 (2019) ("NextEra/Exelon Rehearing Order"); Exelon Corp. v. Pac. Gas and
Elec. Co., 166 FERC ¶ 61,053 at P 25 (2019) ("PG&E"), reh'g denied, NextEra/Exelon Rehearing Order.
15
   NextEra/Exelon Rehearing Order at P 21.
16
   NextEra/Exelon Rehearing Order at P 16 (emphasis added).
17
   Pac. Gas & Elec. Co. v. FERC, 9th Cir. Case Nos. 19-16833, et al., Brief for Appellant Federal Energy
Regulatory Commission (filed Nov. 20, 2019) (“FERC Ninth Circuit Brief”); Reply Brief for Appellant
Federal Energy Regulatory Commission (filed Jan. 17, 2020) (“FERC Ninth Circuit Reply Brief”).
Following the Commission’s issuance of NextEra and Exelon, the United States Bankruptcy Court for the
Northern District of California entered a declaratory judgment that FERC’s orders in NextEra and Exelon
are of “no force and effect” and are “not binding” on the debtor in the bankruptcy proceedings. See FERC
Ninth Circuit Brief at 15. FERC appealed the bankruptcy court’s determination to the Ninth Circuit, and
that appeal remains pending.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             908ofof189
                                                                     32




instant proceeding applying its holdings in NextEra and Exelon to natural gas

transportation contracts entered into pursuant to the NGA.18 The requested declaration

will ensure that the Commission is able to exercise its statutory authority so that a party

cannot unilaterally abrogate or modify a natural gas transportation agreement without

authorization from the Commission regardless of whether the party is seeking to reject

the contract in a bankruptcy proceeding.

     B. The Commission’s Analysis of the FPA in NextEra and Exelon Applies
        Equally to the NGA.

        The Commission relied heavily on precedent construing the NGA in both NextEra

and Exelon.19 The Commission explained to the Ninth Circuit that “FERC’s regulatory

authority under the Natural Gas Act is ‘in all material respects substantially identical’ to

the FPA” and that “‘[c]ourts thus ‘cit[e] interchangeably decisions interpreting the

pertinent sections of the two statutes.’”20 In Kentucky Utils. Co. v. FERC, the D.C.

Circuit further recognized that the courts and the Commission cite “interchangeably

decisions interpreting the pertinent sections of the two statutes,” and explained that it is

long established that parallel provisions of the NGA and the FPA are to be construed in

pari materia.21 The Commission’s holdings in NextEra and Exelon are specifically

grounded in its analysis of FPA section 205.22 In Arkla, the Supreme Court specifically


18
   15 U.S.C. §§ 717 et seq.
19
   See, e.g., NextEra/Exelon Rehearing Order at P 12 & n 16 (explaining that the FPA is designed to protect
consumers and noting that the Supreme Court “has also held that the protection of consumers is the purpose
of the similarly structured Natural Gas Act.”) (quoting Atl. Ref. Co. v. Pub. Serv. Comm’n of N.Y., 360 U.S.
378, 388 (1959); FPC v. Hope Nat. Gas Co., 320 U.S. 591, 610 (1944) (“Hope”). See also NextEra/Exelon
Rehearing Order at P 12 & n 16 (citing Ark. La. Gas Co. v. Hall, 453 U.S. 571, 577 (1981) (“Arkla”).
20
   FERC Ninth Circuit Reply Brief at 8 n.1 (citing Arkla, 453 U.S. 571, 577 n.7) (internal citations
omitted).
21
   Kentucky Utils. Co. v. FERC, 760 F.2d 1321, 1325 n.6 (D.C. Cir. 1985) (citing Union Elec. Co. v. FERC,
668 F.2d 389, 392 n.1 (8th Cir. 1981)). See also Municipal Light Bds. of Reading and Wakefield v. FPC,
450 F.2d 1341, 1347 (D.C. Cir. 1971).
22
   See FERC Ninth Circuit Brief at 6-8.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             919ofof189
                                                                     32




recognized that the ratemaking provisions set forth in NGA section 4 are “substantially

identical” to those contained in section 205 of the FPA and cited precedent interpreting

those provisions “interchangeably”.23 The Commission should conclude that its analysis

of the FPA’s ratemaking provisions in NextEra and Exelon also applies to the NGA’s

ratemaking provisions and declare that a party to a Commission-jurisdictional natural gas

transportation contract cannot modify or abrogate the contract without obtaining the

Commission’s approval.

     C. A Party to a Commission-Jurisdictional Natural Gas Transportation
        Contract Must Obtain the Commission’s Authorization to Abrogate or
        Modify the Contract Regardless of Whether the Party Seeks to Reject the
        Contract in Bankruptcy.

        The Commission determined in NextEra and Exelon that a party to a

Commission-jurisdictional wholesale power contract seeking to reject the contract in

bankruptcy must obtain the Commission’s authorization to abrogate or modify the

contract. The Commission found that “[w]holesale power contracts are not simple run-

of-the-mill contracts between two private parties; rather, these contracts, while privately

negotiated, implicate the public’s interest in the orderly production of plentiful supplies

of electricity at just and reasonable rates and, as filed rates, carry the force of law binding

sellers and purchasers alike.”24 The Commission explained that “[w]hether a wholesale

rate is just and reasonable – and whether the abrogation or modification of a wholesale

power contract is necessary to protect the public interest – is a question that the

Commission is statutorily obligated—and exclusively authorized—to consider.25 The

Commission further reasoned that, “[g]iven the Commission’s exclusive authority to

23
   Arkla, 453 U.S at 577 n.7 (1981). Consistent with the precedent established by the Commission and
courts, Gulf South cites to the relevant precedent regarding the FPA and NGA interchangeably.
24
   NextEra/Exelon Rehearing Order at P 13 (footnotes omitted)..
25
   Id.
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9210ofof189
                                                                      32




 make such determinations, as codified by Congress in the FPA and affirmed by Supreme

 Court and other judicial precedent, we conclude that the Commission’s unique role

 neither subsumes nor is subsumed by the Bankruptcy Code.”26

            Based on this analysis, the Commission determined that “[t]he fact that a contract

 party has sought bankruptcy protection does not transform Commission-jurisdictional

 contracts into non-jurisdictional ones; it does not strip the public of the protection

 afforded to it under the FPA; and it does not divest the Commission of its statutory

 mandate to protect the public interest by examining the ramifications of unilateral

 changes to wholesale power contracts, a highly-technical analysis that the bankruptcy

 process is not designed to consider.”27

            Each of the factors in the Commission’s analysis of wholesale power contracts

 subject to the Commission’s FPA jurisdiction in NextEra and Exelon apply equally to

 natural gas transportation contracts subject to the Commission’s NGA jurisdiction. The

 Commission should hold that this same analysis requires the similar conclusion that a

 party to a Commission-jurisdictional natural gas transportation contract seeking to reject

 the contract in bankruptcy must obtain the Commission’s authorization to abrogate or

 modify the contract.

                   1. The Same Public Interest Factors Apply Under Both the FPA and
                      NGA.

            The Commission should find that natural gas transportation contracts, like

 wholesale power contracts, “are not simple run-of-the-mill contracts between two private

 parties” but instead implicate the public’s interest in the orderly production of plentiful



 26
      Id.
 27
      Id.
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9311ofof189
                                                                      32




 supplies of electricity at just and reasonable rates.28 Congress enacted the NGA based

 upon the determination that “[t]he business of transporting and selling natural gas for

 ultimate distribution to the public is affected with a public interest.”29 The public interest

 considerations in the NGA are identical to those in the FPA. The Supreme Court has

 explained that “in order to give content and meaning to the words ‘public interest’ as

 used in the [FPA] and [NGA], it is necessary to look to the purposes for which the Acts

 were adopted,” and that, “[i]n the case of the [FPA] and [NGA] it is clear that the

 principal purpose of those Acts was to encourage the orderly development of plentiful

 supplies of electricity and natural gas at reasonable prices.”30 The Commission should

 find, consistent with the Supreme Court’s description, that natural gas transportation

 agreements are “not simple run of the mill contracts” but instead implicate the public

 interest.   That authority supports the conclusion that Commission authorization is

 required to abrogate or modify the contract by a party seeking to reject the contract in a

 bankruptcy proceeding.

                  2. Natural Gas Transportation Contracts, Like Wholesale Power
                     Contracts, Are “Filed Rates” That Carry the Force of Law.

         The Commission should find that natural gas transportation contracts, like

 wholesale power contracts, are “filed rates” that carry the force of law such that they may

 only be abrogated or changed with the Commission’s authorization. As noted above,

 Congress enacted the NGA based upon the determination that the business of transporting

 and selling natural gas for ultimate distribution to the public is affected with a public

 interest. The Supreme Court has held that “[t]he NGA long has been recognized as a


 28
    NextEra/Exelon Rehearing Order at P 13 (footnotes omitted)..
 29
    15 U.S.C. § 717.
 30
    NAACP v. FPC, 425 U.S. 662, 669-70 (1976) ("NAACP").
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9412ofof189
                                                                      32




 comprehensive scheme of federal regulation” and that “[t]he NGA confers upon FERC

 exclusive jurisdiction over the transportation and sale of natural gas in interstate

 commerce for resale.”31

         Under this “comprehensive regulatory framework,” natural gas transportation

 contracts, like wholesale power contracts, must be filed with the Commission to be

 lawful.32 The Supreme Court has explained that “by requiring contracts to be filed with

 the Commission, the [NGA] expressly recognizes that rates to particular customers may

 be set by individual contracts.”33 Once filed, the pipeline transportation contracts are

 included in the pipeline’s tariff.34 As with wholesale power contracts under the FPA, the

 filed tariff “binds the seller and the purchaser” as “though it were a statute,”35 or “federal

 regulation[.]”36 The “filed rate doctrine” prevents a pipeline “from charging rates higher

 than those filed with [the Commission] pursuant to the [NGA].”37 This is true whether

 the filed rate originates from a unilateral rate schedule, a bilateral contract, or a contract

 that conforms to the form of service agreement that is included in a pipeline’s filed




 31
    Schneidewind v. ANR Pipeline Co., 485 U.S. 293, 300-01 (1988)
 32
    See 15 U.S.C. § 717c(c)-(d); 16 U.S.C. § 824d(c)-(d).
 33
    United Gas Pipe Line Co. v. Mobile Gas Serv. Corp., 350 U.S. 332, 339 (1956) (“Mobile”)
 34
    See 18 C.F.R. § 154.102.
 35
    Nw. Pub. Serv. Co. v. Montana-Dakota Utils. Co., 181 F.2d 19, 22 (8th Cir. 1950), aff'd, 341 U.S. 246
 (1951).
 36
    California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 839 (9th Cir.) ("Lockyer"), amended by 387
 F.3d 966 (9th Cir. 2004). See also Arkla, 453 U.S. at 572 (holding that the “Commission alone is
 empowered” to approve a change in rate and that “the Supremacy Clause will not permit” a court to
 “usurp[] a function that Congress has assigned” to the Commission).
 37
    Arkla, 453 U.S. at 573.
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9513ofof189
                                                                      32




 tariff.38 The filed rate doctrine is not limited to rates alone,39 but encompasses all terms

 and conditions of interstate pipeline service.40

          The NGA provides procedures for modifying a filed contract, subject to

 Commission review and approval pursuant to sections 4 and 5,41 but apart from these

 statutory mechanisms, regulated entities may not “deviat[e] from” the tariff's terms “upon

 any pretext.”42 The Supreme Court has stated that “[n]o court may substitute its own

 judgment on reasonableness for the judgment of the Commission,” and that “the authority

 to decide whether the rates are reasonable is vested by § 4 of the [NGA] solely in the

 Commission.”43 The Commission should conclude, as it did in NextEra and Exelon, that

 natural gas transportation contracts are not like other contracts that a debtor may seek to

 abrogate through bankruptcy but are “filed rates” that may not be modified or abrogated

 without the Commission’s authorization.

                   3. The Commission Is Statutorily Obligated, and Exclusively
                      Authorized, To Consider Whether the Abrogation or Modification of
                      a Natural Gas Transportation Contract Is Necessary To Avoid
                      Serious Harm to the Public Interest.

          Under the Mobile-Sierra doctrine,44 the Supreme Court has held that parties “may

 not unilaterally abrogate or modify their voluntarily negotiated, arms’-length contracts

 subject to the Commission’s jurisdiction unless the Commission first ‘concludes that the
 38
    Natural, 82 FERC 61,298 at 62,179. See also ANR Pipeline Co., 89 FERC 61,244 at 61,273 (1999)
 (“The filed rate doctrine forbids a regulated entity from charging a rate different from the one on file with
 the Commission for a particular good or service.”).
 39
    Nantahala Power & Light Co. v. Thornburg, 476 U.S. 953, 966 (1986) ("Nantahala") (citing Northern
 Nat. Gas Co. v. Kansas Corp. Comm'n, 372 U.S. 84, 90-92 (1963)).
 40
    Lockyer, 375 F.3d at 851, 853. See also Natural, 82 FERC 61,298 at 62,179 (explaining that “the use of
 separately executed, but unfiled, agreements to supplement the terms and conditions embodied in the
 pipeline’s tariff and pro forma service agreement is contrary to the filed rate doctrine embodied in . . . the
 NGA, and the Commission’s filing requirements promulgated in Order No. 582.”) (emphasis added).
 41
    15 U.S.C. §§ 717c(d)-(e), 717d(a). See also Mobile, 350 U.S. at 342-43.
 42
    California ex rel. Lockyer v. Dynegy, Inc., 383 F.3d 1006, 1012 (9th Cir. 2004).
 43
    Arkla 453 U.S. at 577 (internal citations omitted). See also Nantahala, 476 U.S. at 963.
 44
    See Mobile, 350 U.S. at 343-44 (1956) (construing the NGA); FPC v. Sierra Pac. Power Co., 350 U.S.
 348, 355 (1956) (“Sierra”) (construing the FPA).
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9614ofof189
                                                                      32




 contract seriously harms the public interest.’”45 The “public interest” standard creates a

 high bar such that parties seeking to avoid their contractual obligations may do so only

 upon a Commission “finding of ‘unequivocal public necessity’ or 'extraordinary

 circumstances’” where “the public interest will be severely harmed.”46

         The requirements of the Commission's Mobile-Sierra “public interest” review

 continue to apply in the context of termination of a contract via rejection in bankruptcy.

 As the Commission has recognized, ceasing performance under a contract has the “exact

 same effect” as abrogation of the contract.47 The Commission should hold, as it did in

 NextEra and Exelon, that “[i]t would eviscerate the Commission's exclusive jurisdiction”

 under the NGA if a debtor’s rejection of a pipeline transportation contract in a bankruptcy

 proceeding also permitted the unilateral termination of the debtor’s regulatory obligation

 without any requirement for Commission approval.48

                  4. The Commission’s Unique Role to Authorize the Modification or
                     Abrogation of Natural Gas Transportation Contracts Neither
                     Subsumes or Is Subsumed by the Bankruptcy Code.

         The Commission should determine that its unique role to authorize the abrogation

 or modification of natural gas transportation contracts pursuant to the NGA “neither

 subsumes nor is subsumed by the Bankruptcy Code.”49                    The Commission found in

 NextEra and Exelon that “the roles of the bankruptcy court and the Commission are



 45
    NextEra/Exelon Rehearing Order at P 23 (quoting Morgan Stanley Capital Grp., Inc. v. Pub. Util. Dist.
 No. 1 of Snohomish Cty., 554 U.S. 527, 530 (2008) ("Morgan Stanley")). See also Morgan Stanley at 545-
 46 ("Therefore, only when the mutually agreed-upon contract rate seriously harms the consuming public
 may the Commission declare it not to be just and reasonable.").
 46
    Morgan Stanley at 550, 551.
 47
    Blumenthal v. NRG Power Mktg., Inc., 104 FERC ¶ 61,211 at 61,743 (2003); see also Sacramento Mun.
 Util. Dist. v. FERC, 474 F.3d 797, 800 (D.C. Cir. 2007) ("SMUD").
 48
    NextEra/Exelon Rehearing Order at P 21.
 49
    See id. (making the requested determination with respect to wholesale power contracts pursuant to the
 FPA).
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9715ofof189
                                                                      32




 different[.]”50    The Commission explained that the FPA “is designed to protect

 consumers,” and that Commission’s role in evaluating jurisdictional contracts is “to

 protect the public interest.”51 The Commission explained that the bankruptcy court’s role

 under the Bankruptcy Code “is to provide a path to rehabilitate bankrupt debtors.”52 The

 Commission found that it is “necessary to give effect” to both of these “distinct, yet

 vitally important, roles[.]”53      The Commission held that “a party to a Commission-

 jurisdictional wholesale power contract must obtain approval from both the bankruptcy

 court and the Commission to reject a contract and modify the filed rate, respectively.”54

         Identical considerations apply under the NGA.                In NextEra and Exelon the

 Commission expressly relied upon the Supreme Court’s holdings that “the protection of

 consumers is the purpose of the similarly structured Natural Gas Act.”55 The Supreme

 Court has further explained that “the words ‘public interest’ in the [NGA] . . . is a charge

 to promote the orderly production of plentiful supplies of electric energy and natural gas

 at just and reasonable rates.”56 The Commission should conclude that it is necessary to

 give effect to both the Commission unique role under the NGA to protect consumers and

 the public interest as well as the bankruptcy court’s role under the Bankruptcy Code to

 provide a pathway to rehabilitate debtors. The Commission's should hold that it retains

 the jurisdiction to review and address the disposition of NGA-jurisdictional natural gas

 contracts that a debtor seeks to reject in bankruptcy so that the debtor must obtain the

 Commission’s approval to modify or abrogate the contract.

 50
    Id. at P 14.
 51
    Id. at P 12.
 52
    Id.
 53
    Id.
 54
    Id. at P 3.
 55
    Id. at P 12 n.16 (citing Atl. Ref. Co. v. Pub. Serv. Comm’n of N.Y., 360 U.S. 378, 388 (1959); FPC v.
 Hope Nat. Gas Co., 320 U.S. 591, 610 (1994)).
 56
    NAACP, 425 U.S. 662 at 670.
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9816ofof189
                                                                      32




                  5. Rejection of Contracts in Bankruptcy Does Not Alter Regulatory
                     Obligations Subject to the Commission's Jurisdiction.

         In NextEra and Exelon, the Commission concluded that a bankruptcy court’s

 authorization to reject a contract subject to this Commission’s jurisdiction is not a license

 to cease or modify performance in whatever manner the debtor wishes, and that

 “[p]erformance under such contracts remains subject to this Commission’s review to

 determine whether any cessation or modification of performance is just and reasonable,

 and not unduly discriminatory or preferential under the FPA.”57

         The same conclusion applies to the Commission's concurrent jurisdiction to

 review and address the disposition of NGA-jurisdictional natural gas contracts that a

 debtor seeks to reject in bankruptcy. As with wholesale power contracts, the duty to

 perform under a natural gas transportation contract may be required not only from the

 private law of contracts but also pursuant to the NGA and by the Commission as the

 agency granted exclusive authority to implement the NGA.58 The Supreme Court has

 explained that the ability of a debtor to reject a contract in bankruptcy does not relieve the

 debtor from burdens imposed by generally applicable law,59 which must include

 obligations imposed under natural gas transportation contracts authorized by the

 Commission pursuant to the NGA. The Commission should hold that, “a bankruptcy

 court's authorization to reject a [natural gas transportation] contract does not relieve a

 debtor of its separate regulatory obligations under the [NGA]."60



 57
    NextEra/Exelon Rehearing Order at P 16.
 58
    Id. at P 21 (citing Calpine Corp., 337 B.R. 27, 33 (S.D.N.Y. 2006); Pa. Water & Power Co. v. FPC, 343
 U.S. 414, 422 (1952)).
 59
    Mission Prod. Holdings, Inc. v. Tempnology, LLC, 139 S. Ct. 1652, 1665-66 (2019).
 60
    NextEra/Exelon Rehearing Order at P 16. Also, "a bankruptcy court's authorization to reject a contract
 subject to the Commission's jurisdiction is not a license to cease or modify performance in whatever
 manner the debtor wishes." Id.
Case
Case 20-33233
     20-33233 Document
              Document 35-3
                       38 Filed
                            FiledininTXSB
                                      TXSBonon06/28/20
                                               06/28/20 Page
                                                         Page9917ofof189
                                                                      32




      D. The Commission Should Ensure That It Retains the Authority to Evaluate
         the Public Interest Related to a Potential Abrogation of the Chesapeake
         FTSAs.

         Gulf South is not requesting that the Commission pre-determine in this

 proceeding how it would address a request by Chesapeake to abrogate or modify the

 Chesapeake FTSAs. Gulf South notes that the Mobile-Sierra doctrine would require the

 Commission to determine that the Chesapeake FTSAs “seriously harm[ ]” the public

 interest before allowing Chesapeake to modify or abrogate the contract.61

         Chesapeake would be unlikely to demonstrate such harm.                     The Chesapeake

 FTSAs are generic firm transportation service agreements that conform to the form of

 agreement for Gulf South’s Rate Schedule FTS. The form of service agreement was filed

 with and accepted by the Commission for inclusion in Gulf South’s Tariff pursuant to

 NGA Section 4 and the Commission’s regulations. The Chesapeake FTSAs provide

 service pursuant to the same terms and conditions that Gulf South makes available to all

 shippers. The Chesapeake FTSAs also provide service at the recourse rate (i.e., the

 maximum applicable rates) for Rate Schedule FTS set forth in Gulf South’s Tariff. The

 Rate Schedule FTS recourse rates were established through a settlement agreement

 entered into between Gulf South and its shippers, including Chesapeake.62 It is unlikely

 that Chesapeake could demonstrate that the Chesapeake FTSAs seriously harm the public

 interest given the generic nature of these contracts.

         Abrogation or modification of the Chesapeake FTSAs would instead likely harm

 the public interest by negatively impacting both Gulf South and Gulf South’s other


 61
   NextEra/Exelon Rehearing Order at P 23 (quoting Morgan Stanley, 554 U.S. at 530).
 62
   Gulf South Pipeline Company, LP, Rate Case Offer of Settlement, Docket No. RP15-65-000 (filed Sept.
 25, 2015) (“2015 Settlement”) (listing Chesapeake as a “Settling Party” on Appendix A), accepted, Gulf
 South Pipeline Company, LP, 153 FERC ¶ 61,326 (2015).
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             100
                                                               18ofof189
                                                                      32




 shippers. Gulf South would be harmed because it would be forced to remarket the

 capacity under the Chesapeake FTSAs in a market that is more competitive than when

 Chesapeake entered into the FTSAs. Gulf South would likely have to agree to provide

 the new shippers with discounts in order to subscribe the Chesapeake FTSA capacity

 given the competitive pipeline alternatives likely available to the potential new shippers.

 This would reduce Gulf South's revenues during a period when it is unable to adjust its

 rates due to a rate settlement to which Chesapeake was a settling party.63

         Gulf South’s shippers would also face harm if Gulf South were forced by market

 conditions to remarket the Chesapeake FTSA capacity at a discount. Commission policy

 encourages pipelines to contract for capacity at a discount rather than leave the capacity

 unsubscribed.64 Under the Commission's policy, a pipeline that offers a discount to meet

 competition may be allowed a “discount adjustment,” which operates as follows: “if

 pipeline grants a discount in order to meet competition, the pipeline is not required in its

 next rate case to design its rates based on the assumption that the discounted volumes

 would flow at the maximum rate, but may reduce the discounted volumes so that the

 pipeline will be able to recover its cost of service.”65                As a result of the discount

 adjustment, the pipeline’s other shippers would pay a higher rate than they would have

 paid if the capacity had continued to be subscribed at the maximum applicable rates.66


 63
    2015 Settlement at Article VII.1 (providing, subject to limited exceptions not related to the Chesapeake
 FTSAs, that Gulf South may not propose to modify its settled-upon rates to be effective before May 1,
 2023).
 64
    See, e.g., Policy for Selective Discounting By Natural Gas Pipelines, 113 FERC ¶ 61,173 at P 9 (2005)
 (explaining that certain discounts “can increase throughput and thus benefit captive customers”).
 65
    Id. at 4
 66
    Under the discount adjustment, however, the other shippers’ rates would not increase as high as if the
 capacity went entirely unsubscribed because the pipeline was unable to sell the capacity at the maximum
 applicable rate. See id. at P 47 (“Discouraging the pipeline with the higher maximum rate from discounting
 in that situation would only harm that pipeline’s captive customers, since it would lose throughput over
 which it could otherwise spread its fixed costs.”).
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             101
                                                               19ofof189
                                                                      32




        If Chesapeake were permitted to abrogate the Chesapeake FTSAs, this could

 potentially harm Gulf South’s other shippers who could be forced in the future to pay

 higher rates than they would have paid absent Chesapeake’s abrogation. Such a result

 would be contrary to the NGA’s objective of protecting natural gas consumers and would

 be harmful to the public interest. The Commission should declare that Chesapeake must

 obtain authorization from the Commission in order to modify or abrogate the Chesapeake

 FTSAs regardless of whether it seeks to reject the contracts in bankruptcy. The requested

 declaration will ensure that the Commission is able to exercise its statutory authority so

 that Chesapeake cannot unilaterally abrogate or modify the FTSAs without the

 opportunity for the Commission to consider the public interest.


                    IV.    REQUEST FOR EXPEDITED ACTION

        Gulf South requests that the Commission take expedited action on this petition.

 Expedited action is needed in order to foreclose the possibility that Chesapeake could

 seek to enjoin or otherwise prevent the Commission from exercising its NGA jurisdiction

 to review Chesapeake's potential rejection of the Chesapeake FTSAs. A declaratory

 order from the Commission would provide the necessary guidance to ensure that

 Chesapeake seeks the Commission's authorization before it modifies or abrogates the

 Chesapeake FTSAs.
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             102
                                                               20ofof189
                                                                      32




                                  V.     CONCLUSION

        For the reasons stated above, and for the reasons stated by the Commission in

 NextEra and Exelon, the Commission has concurrent jurisdiction with a bankruptcy court

 with respect to Commission-jurisdictional contracts that a debtor seeks to reject in

 bankruptcy. Only the Commission may conduct the public interest review mandated by

 the NGA in order to abrogate or modify the terms of a natural gas transportation contract.

 To give effect to both the NGA and the Bankruptcy Code, a party to a Commission-

 jurisdictional natural gas transportation contract seeking to reject the contract in

 bankruptcy must also obtain authorization from the Commission in order to modify or

 abrogate the contract.

        WHEREFORE, Gulf South requests that the Commission issue an order

 declaring that Chesapeake must obtain authorization from the Commission in order to

 modify or abrogate the Chesapeake FTSAs regardless of whether its seeks to reject the

 contracts in bankruptcy. To allow the Commission to act expeditiously, Gulf South

 further requests that the Commission shorten the period for the submission of responses

 to 15 days, or until June 8, 2020.

                                              Respectfully submitted,

                                              /s/ Michael E. McMahon
                                              _________________________
 A. Gregory Junge                             Michael E. McMahon
 Hogan Lovells US LLP                         Senior Vice President and General Counsel
 555 Thirteenth Street, N.W.                  Gulf South Pipeline Company, LLC
 Washington, D.C. 20004                       9 Greenway Plaza, Suite 2800
 202-637-5600                                 Houston, Texas 77046
                                              713-479-8059

 ATTORNEYS FOR GULF SOUTH PIPELINE COMPANY, LLC

 May 22, 2020
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             103
                                                               21ofof189
                                                                      32




                              EXHIBIT A

                        CONTRACT NO. 36376
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             104
                                                               22ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             105
                                                               23ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             106
                                                               24ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             107
                                                               25ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             108
                                                               26ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             109
                                                               27ofof189
                                                                      32




                              EXHIBIT B

                        CONTRACT NO. 36402
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             110
                                                               28ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             111
                                                               29ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             112
                                                               30ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             113
                                                               31ofof189
                                                                      32
Case
Case 20-33233
     20-33233 Document
              Document 38
                       35-3Filed
                              Filed
                                  in in
                                     TXSB
                                        TXSB
                                           onon
                                              06/28/20
                                                06/28/20Page
                                                          Page
                                                             114
                                                               32ofof189
                                                                      32
Case
 Case20-33233
      20-33233 Document
                Document38
                         35-4Filed
                                Filed
                                   in TXSB
                                      in TXSB
                                           on on
                                              06/28/20
                                                 06/28/20Page
                                                           Page
                                                              1151 of
                                                                   of 189
                                                                      16




                                Exhibit D

                              Tiger Order
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1162 of
                                                                        of 189
                                                                           16




                                   171 FERC ¶ 61,248

                         UNITED STATES OF AMERICA
                  FEDERAL ENERGY REGULATORY COMMISSION


Before Commissioners: Neil Chatterjee, Chairman;
                      Richard Glick, Bernard L. McNamee,
                      and James P. Danly.


ETC Tiger Pipeline, LLC                                     Docket No. RP20-881-000

                 ORDER ON PETITION FOR DECLARATORY ORDER

                                  (Issued June 22, 2020)

1.     On May 19, 2020, ETC Tiger Pipeline, LLC (ETC Tiger or Petitioners) filed,
pursuant to Rule 207 of the Commission’s Rules of Practice and Procedure,1 a petition
for declaratory order (Petition) requesting a finding that the Commission has concurrent
jurisdiction with United States Bankruptcy Courts under sections 4 and 5 of the Natural
Gas Act (NGA)2 with respect to ETC Tiger’s transportation agreements with Chesapeake
Energy Marketing, L.L.C. (Chesapeake) and that Commission approval of any abrogation
or modification of these agreements is statutorily required. In this order, we grant the
Petition in part and deny it in part.

I.    Background

2.      ETC Tiger states that it is a subsidiary of Energy Transfer LP and a natural gas
company as defined in the NGA. ETC Tiger states that it owns a 197-mile bidirectional
pipeline, which was constructed pursuant to section 7 of the NGA, with a capacity of
2.4 billion cubic feet per day that extends through the Haynesville Shale and ends near
Delhi, Louisiana, where it interconnects with multiple interstate pipelines. ETC Tiger
states that it has been providing service to Chesapeake since 2016 under two transportation
agreements: (1) a firm transportation agreement, with a term of April 1, 2016 through
December 31, 2030, providing for a maximum daily quantity of 500,000 dekatherms (Dth)
per day at the fixed negotiated monthly reservation rate of $9.5813 per Dth; and
(2) an interruptible transportation agreement, with a term of April 1, 2016 through

      1   18 C.F.R. § 385.207(a)(2) (2019).
      2   15 U.S.C. §§ 717c and 717d (2018).
      Case
       Case20-33233
            20-33233 Document
                      Document38
                               35-4Filed
                                      Filed
                                         in TXSB
                                            in TXSB
                                                 on on
                                                    06/28/20
                                                       06/28/20Page
                                                                 Page
                                                                    1173 of
                                                                         of 189
                                                                            16

Docket No. RP20-881-000                                                                -2-

December 31, 2025, providing for a maximum daily quantity of 500,000 Dth per day
at a discounted rate. Based on Chesapeake’s May 11, 2020 10-Q filing with the Securities
and Exchange Commission, ETC Tiger states that it believes it must prepare for the
imminent possibility that Chesapeake may file for bankruptcy under Chapter 11 of the
United States Bankruptcy Code and move to reject its Commission-jurisdictional
transportation agreements with ETC Tiger.3

II.    Petition

3.     ETC Tiger seeks three specific Commission declarations: (1) the above-
referenced natural gas firm transportation agreements entered into between ETC Tiger
and Chesapeake are Commission-jurisdictional agreements reflecting filed rates approved
by the Commission pursuant to its exclusive jurisdiction under the NGA; (2) if
Chesapeake seeks to reject such Commission-jurisdictional agreements in bankruptcy
court, Chesapeake must petition this Commission for approval to abrogate, modify, or
amend the filed rate pursuant to Section 5 of the NGA and show that such abrogation,
modification, or amendment is in the public interest; and (3) if a party to a Commission-
jurisdictional contract under the NGA seeks to reject such agreement in bankruptcy court,
that party must receive NGA Section 5 approval before a bankruptcy court can determine
whether to reject the agreement.4 ETC Tiger’s arguments in support follow.

4.     ETC Tiger states that the Commission has recently affirmed that it has concurrent
jurisdiction with the bankruptcy courts in connection with the disposition of
Commission-jurisdictional wholesale power contracts,5 finding that “to give effect to
both the [Federal Power Act (FPA)] and the Bankruptcy Code, a party to a Commission-
jurisdictional wholesale power contract must obtain approval from both the bankruptcy
court and the Commission to reject the contract and modify the filed rate, respectively.”6
ETC Tiger asserts that the Commission’s findings in those orders are equally applicable
to Commission-jurisdictional transportation agreements under the NGA.7


       3   Petition at 3-5.
       4   Id. at 3.
       5Id. at 6-7 (citing NextEra Energy, Inc. v. Pac. Gas & Elec. Co., 166 FERC ¶ 61,049
(2019) (NextEra) and Exelon Corp. v. Pac. Gas & Elec. Co., 166 FERC ¶ 61,053 (2019)
(Exelon), order on reh’g, NextEra, Inc. v. Pac. Gas & Elec. Co., 167 FERC ¶ 61,096 (2019)
(Rehearing Order)).
       6   Rehearing Order, 167 FERC ¶ 61,096 at P 3.
       7   Petition at 7.
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1184 of
                                                                        of 189
                                                                           16

Docket No. RP20-881-000                                                                   -3-

5.      ETC Tiger also argues that the majority of courts that have addressed this issue
have found that the Commission has at least concurrent jurisdiction and reasonable
opportunity to provide an opinion on whether rejection of the contracts at issue is in the
public interest, and have acknowledged the Commission’s exclusive jurisdiction and
proper role in determining the public-interest implications prior to permitting a debtor to
reject a Commission-jurisdictional agreement. In particular, ETC Tiger highlights
In re Calpine Corp.,8 in which the court held that “the Bankruptcy Code does not
expressly limit FERC’s jurisdiction and [instead] contemplates agency action during the
pendency of a reorganization,” and that “FERC’s vast authority over filed rate energy
contracts” is superior to the bankruptcy court’s jurisdiction.9 ETC Tiger notes that the
United States Court of Appeals for the Sixth Circuit (Sixth Circuit) also recently found
that the Commission and the bankruptcy courts have concurrent jurisdiction but that the
bankruptcy court’s jurisdiction is superior.10 Further, ETC Tiger contends that Boston
Generating11 addressed the question of the Commission’s jurisdiction in bankruptcy
proceedings with respect to agreements under the NGA. According to ETC Tiger,
Boston Generating provides judicial precedent upon which the Commission can rely, in
addition to its numerous rulings with respect to contracts under the FPA, to grant the
Petition.12

6.      ETC Tiger asserts that the rationale discussed in the Commission’s orders finding
that the Commission has exclusive, or at least concurrent, jurisdiction over whether the
rejection of a jurisdictional contract or filed rate under the FPA is in the public interest is
interchangeable with, and applies equally to, such a determination under the NGA. ETC
Tiger contends that the NGA was intended to regulate interstate sales of natural gas for
resale in much the same way as the FPA regulates interstate sales of power. For example,
ETC Tiger states that the language used in the NGA regarding the requirement to file
rates and the Commission’s power to fix unjust and unreasonable rates is almost an exact
replica of the language used in the FPA. Thus, ETC Tiger argues that the parity between
the FPA and NGA extends to the Commission’s application of the filed-rate doctrine,
which means that rates must be filed with the Commission and the rates filed for sale and
transportation are lawful only if they are just and reasonable and the Commission “alone
is empowered to make that judgment [of reasonableness], and until it has done so, no

       8   In re Calpine Corp., 337 B.R. 27, 33, 35 (Bankr. S.D.N.Y 2006) (Calpine).
       9   Id. at 35-36.
       10Petition at 8 (citing FirstEnergy Sols. Corp., 945 F.3d 431, 445-46 (6th Cir.
2019) (FirstEnergy)).
       11   Boston Generating, 2010 WL 4616243 (S.D.N.Y. 2010).
       12   Petition at 7-9.
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1195 of
                                                                        of 189
                                                                           16

Docket No. RP20-881-000                                                                 -4-

other rate other than the one on file may be charged.”13 Further, ETC Tiger asserts that
“[o]nce filed with FERC, a ‘filed rate’ becomes an obligation external to the contract,
with the independent force of law.”14

7.     ETC Tiger also argues that the Mobile-Sierra public interest presumption15 applies
equally to jurisdictional contracts under both the NGA and FPA. ETC Tiger asserts that
the Mobile-Sierra doctrine “holds that the rate set out in a freely negotiated contract
presumptively meets the ‘just and reasonable’ requirement imposed by the FPA statute
unless FERC concludes that the rate will ‘seriously harm the public interest.’”16 Because
both the FPA and NGA require just and reasonable rates, ETC Tiger contends that the
Mobile-Sierra presumption applies equally under both statutes. ETC Tiger asserts that
the logical conclusion to the application of the presumption to natural gas contracts is that
a pipeline shipper must receive the Commission’s approval to abrogate, modify, or
amend the filed rate pursuant to section 5 of the NGA by seeking to terminate a contract
through bankruptcy by showing that such action is in the public interest.17

8.     ETC Tiger argues that, in addition to some courts recognizing that the
Commission has a role in determining whether a contract under the FPA or NGA can be
rejected in bankruptcy, the Commission has a long-standing practice of considering the
public interest regarding NGA-jurisdictional contracts of pipelines in bankruptcy
proceedings. ETC Tiger states that in Columbia Gas Transmission Corp.,18 the

        Id. at 11 (quoting Nantahala Power & Light Co. v. Thornburg, 476 U.S. 953,
       13

964 (1952)).
       14   Petition at 11 (quoting FirstEnergy, 945 F.3d at 456-57).
       15United Gas Pipeline Co. v. Mobile Gas Serv. Corp., 350 U.S. 332 (1956)
(holding that under the NGA, natural gas companies cannot unilaterally change contract
rates) (Mobile); Fed. Power Comm’n v. Sierra Pac. Power Co., 350 U.S. 348 (1956)
(holding that under the FPA, the Commission had no power to change a contract rate
without first finding the existing rate unjust, unreasonable, unduly discriminatory, or
preferential) (Sierra).
       16Petition at 11-12 (quoting FirstEnergy, 945 F.3d at 444 (quoting NRG Power
Mktg., LLC v. Me. Pub. Util. Comm’n, 558 U.S. 165, 167 (2010) (quotation marks
omitted); Morgan Stanley Capital Grp. Inc. v. Pub. Util. Dist. No. 1, 554 U.S. 527, 530
(2008)).
       17   Id. at 12.
       18Columbia Gas Transmission Corp., 66 FERC ¶ 61,374 (1994) (Columbia Gas),
reh’g denied, 67 FERC ¶ 61,269 (1994).
       Case
        Case20-33233
             20-33233 Document
                       Document38
                                35-4Filed
                                       Filed
                                          in TXSB
                                             in TXSB
                                                  on on
                                                     06/28/20
                                                        06/28/20Page
                                                                  Page
                                                                     1206 of
                                                                          of 189
                                                                             16

Docket No. RP20-881-000                                                                  -5-

Commission recognized that Columbia’s rejection of its contracts with upstream
suppliers in a bankruptcy proceeding was governed by the provisions of the Bankruptcy
Code and, thus, had to be decided in bankruptcy court, but also found that these contracts
were fully subject to the Commission’s jurisdiction under the NGA and therefore within
the Commission’s authority to modify or terminate those contracts if they were contrary
to the public interest. ETC Tiger also asserts that, more recently, in Boston Generating,
the parties agreed that the debtors should seek Commission approval of the gas
transportation contracts at issue, but disagreed over whether the bankruptcy court and
Commission should consider the rejection motion concurrently or whether the bankruptcy
court must wait until the Commission had ruled.19 ETC Tiger states that the court found
the question was irrelevant because “[i]f either the bankruptcy court or FERC does not
approve the Debtor’s rejection of the [agreement], the Debtors may not reject the
contract.”20

9.      Finally, ETC Tiger argues that the issue of a debtor rejecting a Commission-
jurisdictional agreement in bankruptcy raises a public policy issue. ETC Tiger asserts
that the filed rate doctrine applies not only to the rate, but to the terms and conditions of
service, including the term of the agreement. ETC Tiger contends that the abrogation of
a contract, by definition, affects the term of the contract and the rate received by the
pipeline. Further, ETC Tiger reiterates that, pursuant to the filed rate doctrine, a
Commission-jurisdictional agreement is not a private contract but has the force of law
and only the Commission has the right to determine whether the abrogation,
modification, or amendment of a filed rate harms the public interest. Thus, ETC Tiger
argues that the Commission should grant this Petition and assert its exclusive jurisdiction
to ensure that any move to reject a Commission-jurisdictional agreement would not harm
the public interest.21

III.    Notice and Responsive Pleadings

10.     Notice of the Petition was published in the Federal Register, 85 Fed. Reg. 32,378
(2020), with interventions and protests due on or before June 18, 2020. Timely motions
to intervene were filed by Enbridge (U.S.) Inc. and American Public Gas Association.
Stagecoach Pipeline & Storage Company LLC and Arlington Storage Company, LLC
(collectively, Stagecoach and Arlington) jointly filed a timely motion to intervene and
comments in support of ETC Tiger’s Petition. Chesapeake filed a timely motion to
intervene and protest.


        19   Petition at 13 (citing Boston Generating, 2010 WL 4616243 at *3).
        20   Id.
        21   Id. at 14-15.
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1217 of
                                                                        of 189
                                                                           16

Docket No. RP20-881-000                                                                 -6-

11.    Stagecoach and Arlington argue that a debtor’s motion to reject a Commission-
jurisdictional contract in bankruptcy directly implicates the filed rate doctrine because the
debtor is seeking to substitute its judgment on filed rates for that of the Commission.
Stagecoach and Arlington assert that the Commission alone, consistent with the filed rate
doctrine under both the NGA and FPA, has the authority to determine whether a debtor’s
proposed rejection of a Commission-jurisdictional contract is just and reasonable.22

12.    Chesapeake argues that the Commission should deny the Petition. Chesapeake
asserts that ETC Tiger erroneously seeks (1) a remedy for a situation that has not
occurred, (2) to elevate the Commission’s jurisdiction over the filed rate above the
jurisdiction of the bankruptcy courts to determine whether a contract should be rejected,
and (3) to reverse the Commission’s policies with respect to natural gas transportation
contracts.23

13.     Chesapeake contends that the NGA and the Commission’s regulations treat natural
gas companies differently from shippers on the natural gas pipelines. According to
Chesapeake, the Commission has not, nor should it, infer from the NGA any duty to
perform for shippers such as Chesapeake. Chesapeake asserts that, unlike certified
interstate natural gas pipelines, shippers on natural gas pipelines do not need to request
abandonment authority from the Commission under section 7(b) of the NGA24 in order to
stop performing under a transportation service agreement. Further, Chesapeake argues
that Congress expressly limited the scope of section 7(b) abandonment authority to the
provision of certificated services by interstate pipelines by removing producers from the
definition of “natural gas company” in the Wellhead Decontrol Act of 1989.25 Thus,
given that Congress has imposed specific limits on the scope of section 7(b) of the NGA,
Chesapeake contends that the Commission should deny ETC Tiger’s attempts to evade
those limits by requiring the Commission to infer a duty to perform under the NGA
where none exists.26

14.    Chesapeake also argues that the bankruptcy courts have primary and exclusive
jurisdiction over the rejection of contracts. Chesapeake highlights the court’s finding in
FirstEnergy, where the Sixth Circuit held that the bankruptcy court’s jurisdiction,
although concurrent with the Commission’s jurisdiction, is “nonetheless primary or

       22   Stagecoach and Arlington Comments at 3-5.
       23   Chesapeake Protest at 1.
       24   15 U.S.C. §717f(b) (2018).
       25   Pub. L. No. 101-60 (1989); 15 U.S.C. § 3431(b)(1).
       26   Chesapeake Protest at 4-8.
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1228 of
                                                                        of 189
                                                                           16

Docket No. RP20-881-000                                                                    -7-

superior to FERC’s position,”27 and that the debtor-in-possession can reject the contracts
subject to proper bankruptcy court approval and the Commission “cannot independently
prevent it.”28 Further, Chesapeake asserts that the United States Court of Appeals for the
Fifth Circuit has determined that the rejection of an executory contract allows for the
non-breaching party to receive an unsecured claim against the bankruptcy estate for an
amount equal to the damages from the breach, which are calculated based upon the filed
rate.29 Chesapeake contends that bankruptcy courts have also determined that they hold
exclusive jurisdiction over rejection of executory contracts, including Commission-
jurisdictional ones,30 and that the Commission has consistently deferred to the bankruptcy
courts where natural gas pipeline transportation agreements are at issue.31 Chesapeake
also notes that another pipeline company, Rockies Express LLC (Rockies Express), filed
a petition for declaratory order with the Commission seeking similar relief but withdrew
the petition after a hearing before the bankruptcy court. Chesapeake states that, in that
case, the bankruptcy court held that “proceeding with the petition before FERC . . . or
FERC’s ruling on the petition . . . would violate the automatic stay under section 362(a)
of the Bankruptcy Code”32 and any ruling by the Commission during the chapter 11 case
would be void because it would violate the automatic stay.33



       27   Chesapeake Protest at 9 (quoting FirstEnergy, 945 F.3d at 446).
       28   Id. at 10 (quoting FirstEnergy, 945 F.3d at 446).
       29   Id. (citing In re Mirant Corp., 378 F.3d 511, 520 (5th Cir. 2004) (Mirant)).
       30Id. (citing In re PG&E Corp., No. 19-30088-DM (Bankr. N.D. Cal. 2019)
(appeal pending in the Ninth Circuit)).
       31Id. at 11 (citing In re Vanguard Natural Resources, LLC, No. 17-30560 (MI)
(Bankr. S.D. Tex. Mar. 1, 2017) (natural gas pipeline companies did not object to
debtor’s rejection of their respective firm transportation agreements; no FERC
involvement); In re Linn Energy, LLC, No. 16-60040 (DRJ) (Bankr. S.D. Tex. Jun. 27,
2016) (several counterparties did not object to debtors’ rejection of their transportation
service agreements; no FERC involvement); In re Edgemarc Holdings, LLC, No. 19-
11104 (Bankr. D. Del. Jun. 25, 2019) (counterparty expressly did not object to the
debtors’ rejection of firm transportation service agreements; no FERC involvement);
In re Bonanza Creek Energy, Inc., No. 17-10015 (Bankr. D. Del. Apr. 7, 2017) (neither
counterparty nor FERC objected to rejection effectuated through plan of reorganization);
In re Mirant Corp., No. 03-46590 (Bankr. N.D. Tex. Aug. 14, 2003) (neither
counterparty nor FERC objected to debtors’ rejection of firm natural gas transportation
agreement)).
       32   Chesapeake Protest at 12-13 (citing In re Ultra Petroleum Corp., Hr’g Tr. 53:
     Case
      Case20-33233
           20-33233 Document
                     Document38
                              35-4Filed
                                     Filed
                                        in TXSB
                                           in TXSB
                                                on on
                                                   06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   1239 of
                                                                        of 189
                                                                           16

Docket No. RP20-881-000                                                                 -8-

15.    Chesapeake asserts that while bankruptcy courts have exclusive jurisdiction
regarding the rejection of contracts, the Commission may play a role in the process by
providing advice and guidance to the bankruptcy courts regarding whether rejection
would harm the public interest. Further, Chesapeake contends that bankruptcy courts
may consider, in accordance with the business judgment rule, whether there is a public
interest that should be taken into account in considering rejection of an executory
contract. However, Chesapeake maintains that with or without Commission
participation, the bankruptcy courts retain the jurisdiction to consider whether to
authorize rejection of a natural gas transportation contract through a shipper in chapter 11
bankruptcy. In contrast, Chesapeake claims that the Petitioners would have the
Commission create exclusive Commission jurisdiction to make this determination
without any input from the bankruptcy courts. Chesapeake argues that such an outcome
would render the Bankruptcy Code meaningless and would place the Commission’s
jurisdiction over and above any jurisdiction the bankruptcy courts might have.34

16.     Chesapeake argues that the Commission has already articulated a public policy
determination regarding its position on contract defaults by shippers in its 2005
Creditworthiness Policy Statement.35 According to Chesapeake, the Creditworthiness
Policy Statement determined that, in the event of a shipper default, the risk of loss
belongs with the natural gas pipeline, and found that the compensation for this risk is
factored into determining the pipeline’s return on equity when it seeks approval for new
jurisdictional service rates and also allows for pipelines to request up to three months of
reservation charges from existing shippers as collateral for a non-creditworthy shipper as
a means of mitigating risk.36 Chesapeake also asserts that the Creditworthiness Policy
Statement addresses the process pipelines can use for suspending or terminating service
in response to a shipper’s deteriorating creditworthiness.37 Further, Chesapeake claims
that, in the Creditworthiness Policy Statement, the Commission cited favorably to

25-54: 4 (Bankr. S.D. Tex. May 29, 2020)).

        Id. (citing In re Ultra Petroleum Corp., Hr’g Tr. 55: 6-7 (Bankr. S.D. Tex.
       33

May 29, 2020)).
       34   Id. at 13-14.
       35Creditworthiness Standards for Interstate Natural Gas Pipelines, 111 FERC ¶ 61,412
(2005) (Creditworthiness Policy Statement).
       36Chesapeake Protest at 15 (citing Creditworthiness Policy Statement, 111 FERC
¶ 61,412 at PP 11, 14).
       37Chesapeake Protest at 16 (citing Creditworthiness Policy Statement, 111 FERC
¶ 61,412 at PP 32-35).
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  124
                                                                    10ofof189
                                                                           16

Docket No. RP20-881-000                                                               -9-

previous decisions where the Commission acknowledged the primacy of bankruptcy
court jurisdiction. Thus, Chesapeake contends that the Creditworthiness Policy
Statement demonstrates the Commission’s understanding that rejection under the
Bankruptcy Code would be available to a shipper in bankruptcy without Commission
involvement.38

17.     In addition, Chesapeake asserts that the Petitioners would have the Commission
apply the wrong standard for contract rejection in bankruptcy. Chesapeake argues that
the Mobile-Sierra doctrine only applies where a party is attempting to unilaterally modify
a contract rate. However, Chesapeake asserts that contract rejection is a breach of
contract that does terminate or rescind the contract such that the filed rate remains
intact.39

18.     Finally, Chesapeake argues that the Petitioners seek to have the Commission take
action that would be inconsistent with the requirements of ETC Tiger’s tariff. Chesapeake
states that ETC Tiger’s tariff provides that ETC Tiger may unilaterally suspend and
terminate a shipper’s contract where the shipper has failed to pay an invoice on a timely
basis and/or where the shipper fails to maintain creditworthiness. Thus, Chesapeake
contends that it strains credulity for ETC Tiger to argue that a shipper breach of contract
through the bankruptcy process would require a Mobile-Sierra finding by the Commission
when ETC Tiger’s decision to terminate a contract due to the shipper’s bankruptcy would
not. Moreover, Chesapeake claims that ETC Tiger’s tariff contains several references to
bankruptcy courts and recognizes the primacy of those courts’ jurisdiction in certain
situations. For example, Chesapeake cites two provisions of the ETC Tiger tariff that
prohibit ETC Tiger from taking any actions that conflict with any order of a bankruptcy
court.40 Thus, Chesapeake asserts that, if the bankruptcy court were to authorize rejection
of one or both of the contracts between Chesapeake and ETC Tiger, ETC Tiger must
comply with those orders and may not take any actions that would conflict with those
orders, such as requesting a contrary determination from the Commission.41




      38   Id. at 16-17.
      39   Id. at 17.
      40   Id. at 18-19 (citing ETC Tiger, FERC Gas Tariff, §§ 2.8, 12.1).
      41   Chesapeake Protest at 19.
      Case
      Case 20-33233
           20-33233 Document
                    Document 38
                             35-4Filed
                                    Filed
                                        in in
                                           TXSB
                                              TXSB
                                                 onon
                                                    06/28/20
                                                      06/28/20Page
                                                                Page
                                                                   125
                                                                     11ofof189
                                                                            16

Docket No. RP20-881-000                                                              - 10 -

IV.    Commission Determination

       A.        Procedural Matters

19.    Pursuant to Rule 214 of the Commission’s Rules of Practice and Procedure,
18 C.F.R. § 385.214 (2019), the timely, unopposed motions to intervene serve to make
the entities that filed them parties to this proceeding.

       B.        Substantive Matters

20.    We grant the Petition and find that the principles the Commission articulated in
NextEra and Exelon with respect to the FPA apply with equal force under the NGA.
Where a party to a Commission-jurisdictional agreement under the NGA seeks to reject
the agreement in bankruptcy, that party must obtain approval from both the Commission
and the bankruptcy court to modify the filed rate and reject the contract, respectively.42

21.    As a threshold matter, the filed rate doctrine and the Mobile-Sierra presumption
apply equally to contracts regulated under sections 4 and 5 of the NGA and contracts
regulated under sections 205 and 206 of the FPA.43 As noted by ETC Tiger,44 the
language used in the NGA regarding the requirement to file rates and the Commission’s
power to remedy unjust and unreasonable rates “‘are in all material respects substantially
identical.’”45 Courts have held that the parity between the FPA and NGA extends to the
Commission’s application of the filed rate doctrine. Indeed, due to the similarities
between the two statutory schemes, the Supreme Court has a longstanding and




       42 NextEra, 166 FERC ¶ 61,049 at P 28; Exelon, 166 FERC ¶ 61,053 at P 25. The
Commission’s initial orders and its consolidated rehearing order are currently pending on
judicial review before the Ninth Circuit.
       43Indeed, the Mobile-Sierra doctrine is derived from the Supreme Court’s twin
decisions issued the same day under the NGA, and the FPA. See supra note 14 (citing
Mobile and Sierra); see also, e.g., Morgan Stanley, 554 U.S. at 544-45 (applying the
Mobile-Sierra doctrine to rates under the FPA); Permian Basin Area Rate Cases, 390
U.S. 747, 822 (1968) (applying the Mobile-Sierra doctrine to rates under the NGA).
       44   Petition at 11.
       45 Ark. La. Gas Co. v. Hall, 453 U.S. 571, 577 n.7. (1981) (Arkla Gas) (quoting
Sierra, 350 U.S. at 353).
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  126
                                                                    12ofof189
                                                                           16

Docket No. RP20-881-000                                                                - 11 -

“established practice of citing interchangeably decisions interpreting the pertinent
sections of the two statutes.”46

22.     Consistent with the foregoing precedent, we find that the Bankruptcy Code does
not displace the Commission’s jurisdiction over filed rate contracts under the NGA. As
filed rates, such contracts are not typical commercial contracts but rather establish public
obligations that carry the force of law.47 As the Supreme Court explained with specific
regard to Commission-jurisdictional contracts, filed rate obligations exist independently
of private contractual duties and continue to bind the counterparties, regardless of one
party’s breach of contract, or even a determination that a contract may not be enforced at
all.48 More recently, the Supreme Court held in Mission Product Holdings, Inc. v.
Tempnology49 that a debtor cannot grant itself an exemption from “all the burdens that
generally applicable law . . . imposes” by breaching a contract through the bankruptcy
process. Mission Product supports the principle that a debtor does not extinguish its filed
rate obligations under the NGA by rejecting a contract in bankruptcy.

23.    As the Commission stated in Exelon, “the Commission determines the filed rate
and ‘except for review of the Commission’s orders, the courts can assume no right to a
different one.’”50 Rejection of a Commission-jurisdictional contract in a bankruptcy
court alters the essential terms and conditions of a contract that is also a filed rate;
therefore, the Commission’s approval is required to modify or abrogate the filed rate.51

24.    Bearing in mind the foregoing principles, we turn to ETC Tiger’s requested
declarations. In response to the first and second questions posed by ETC Tiger, whether
the above-referenced agreements constitute filed rates and whether Chesapeake must
petition this Commission for approval to abrogate, modify, or amend the filed rate, the


       46   Arkla Gas, 453 U.S. at 577 n.7.
       47 See, e.g., Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 853 (9th Cir. 2004)
(filed rates “are considered to be ‘the law’”) (citation omitted).
       48Pa. Water & Power Co. v. Fed. Power Comm’n, 343 U.S. 414, 422 (1952)
(power company’s duty to comply with filed rate “springs from the Commission’s
authority, not from the law of private contracts”).
       49   139 S. Ct. 1652, 1665 (2019) (Mission Product).
       50Exelon, 166 FERC ¶ 61,053 at 26 (quoting Montana-Dakota Utils. Co. v. Nw.
Pub. Serv. Co., 341 U.S. at 252).
       51   NextEra, 166 FERC ¶ 61,049 at P 29; Exelon, 166 FERC ¶ 61,053 at P 26.
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  127
                                                                    13ofof189
                                                                           16

Docket No. RP20-881-000                                                               - 12 -

Commission’s answer is yes.52 The natural gas transportation agreements at issue here,
like the wholesale power purchase agreements at issue in NextEra and Exelon, constitute
filed rates. As such, in order to give effect to both the NGA and the Bankruptcy Code,
Chesapeake may not modify the rates, terms, or conditions of its transportation
agreements with ETC Tiger by rejecting those contracts in bankruptcy; Chesapeake must
obtain approval from the Commission to do so.

25.     In response to the third question posed by ETC Tiger, whether a party to a
Commission-jurisdictional contract under the NGA must receive Commission approval
before a bankruptcy court can determine whether to reject the agreement, our answer is
no, at least to the extent ETC Tiger appears to suggest that a shipper cannot move to
reject a contract in bankruptcy court without the Commission’s approval. As the
Commission has previously explained, “the Commission neither presumes to sit in
judgment of rejection motions nor seeks to arrogate the role of adjudicating bankruptcy
proceedings. The Commission recognizes that rendering a determination on rejection
motions is solely within the province of the bankruptcy court.”53 However, as we have
also explained, a bankruptcy court’s decision to approve rejection of a FERC-
jurisdictional contract cannot modify the filed rate or excuse a violation of the filed rate;
only the Commission has the authority to modify the public law duties set forth in the filed
rate.54 Moreover, a reorganization plan that purports to authorize the modification or
abrogation of a FERC-jurisdictional filed rate cannot be confirmed unless the Commission
agrees to any rate change provided in the reorganization plan or confirmation is made
contingent on the Commission’s approval.55 Such an agreement from the Commission can
only occur via a Commission order.

26.    We find that Chesapeake’s reliance on section 7(b) of the NGA is misplaced. As
Chesapeake states, section 7(b) of the NGA pertains to the requirements for an interstate
natural gas pipeline company to abandon jurisdictional service authorized by the
Commission. This case does not implicate the obligations arising under section 7(b) of
the NGA, but instead raises questions about the rights and obligations of parties to

        Based upon the record in this proceeding, we do not opine on whether the
       52

Mobile-Sierra presumption applies to the agreements at issue.
       53   Rehearing Order, 167 FERC ¶ 61,096 at P 16.
       54   See id.
       55 Specifically, the Bankruptcy Code provides that “[t]he court shall confirm a plan
only if all of the following requirements are met: . . . Any governmental regulatory
commission with jurisdiction, after confirmation of the plan, over the rates of the debtor
has approved any rate change provided for in the plan, or such rate change is expressly
conditioned on such approval.” 11 U.S.C. § 1129(a)(6) (2018).
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  128
                                                                    14ofof189
                                                                           16

Docket No. RP20-881-000                                                              - 13 -

Commission-jurisdictional contracts under sections 4 and 5 of the NGA. Thus, by
granting the relief requested by ETC Tiger, the Commission is not inferring a shipper’s
duty to perform under section 7(b) of the NGA. Rather, the Commission is giving proper
effect to the filed rate doctrine, which unquestionably applies to the contracts at issue
here.

27.    Although Chesapeake cites instances where courts have taken a position contrary
to our finding here,56 the law is unsettled in this area.57 And, as noted, the Supreme
Court’s recent decision in Mission Product supports our position. Further, contrary to
Chesapeake’s assertions, the Commission’s inaction in other bankruptcy cases involving
natural gas shippers58 is inapposite to the question of jurisdiction. That the Commission
did not act in certain cases does not imply the absence of jurisdiction, and Chesapeake
points to no precedent to support such a proposition.

28.    Chesapeake’s reference to the Rockies Express matter also is misplaced because
the factual circumstances presented in that case are distinguishable from those presented
here. There, unlike here, the relevant debtor had filed for bankruptcy, triggering the
automatic stay provision in the Bankruptcy Code. Assuming arguendo that the automatic
stay would have prevented the Commission from acting on the Rockies Express petition
before the Commission,59 which we do not concede, here, Chesapeake has not filed a


       56Chesapeake Protest at 9-10 (citing FirstEnergy, 945 F.3d at 446; Mirant, 378
F.3d at 520).
       57 Federal courts have come to varying conclusions regarding the interaction
between the Bankruptcy Code and either the FPA or NGA. Compare FirstEnergy, 945
F.3d 431 (6th Cir. 2019) (district court and Commission share concurrent jurisdiction but
district court jurisdiction is superior and district court must consider Commission’s views
in considering rejection motion) and Mirant, 378 F.3d 511 (FPA does not preempt the
bankruptcy court’s jurisdiction to authorize rejection of an executory contract because
rejection of wholesale power purchase agreement would only have an indirect effect upon
the filed rate) and In re PG&E Corp., 603 B.R. 471 (Bankr. N.D. Cal. 2019) (debtor need
not obtain Commission approval or input to authorize rejection of Commission-regulated
contract) with Calpine Corp., 337 B.R. 27 (owing to Commission’s exclusive jurisdiction
under FPA, bankruptcy court may not authorize rejection of Commission-regulated
contract) and Boston Generating, LLC, No. 10 Civ. 6258, 2010 WL 4616243
(recognizing parties’ agreement that debtor must obtain approval from both bankruptcy
court and Commission to reject Commission-regulated agreement).
       58   See supra note 30.
       59   Docket No. RP20-822-000.
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  129
                                                                    15ofof189
                                                                           16

Docket No. RP20-881-000                                                               - 14 -

bankruptcy petition. Thus, the automatic stay provision of the Bankruptcy Code is
inapplicable.

29.     We find that Chesapeake’s claim that the Petitioners seek to create exclusive
Commission jurisdiction to make this determination without any input from the
bankruptcy courts mischaracterizes the Commission’s interpretation of its jurisdiction.
The Commission has consistently emphasized that its jurisdiction is concurrent with, not
superior to, that of the bankruptcy courts.60 The Commission has held that, “to give
effect to both the FPA and the Bankruptcy Code,”61 a party to a Commission-
jurisdictional contract must obtain approval from the bankruptcy court to reject the
contract in bankruptcy and must also obtain approval from the Commission to modify or
abrogate the filed rate.

30.   The application of a separate legal standard by the Commission does not elevate
the Commission’s jurisdiction to a superior position in relation to the bankruptcy court
and does not render the Bankruptcy Code meaningless.

31.     We find no merit in Chesapeake’s assertions regarding the Creditworthiness
Policy Statement. The Creditworthiness Policy Statement addresses different issues than
those raised in this context. In the Creditworthiness Policy Statement, the Commission
addressed the types of credit a pipeline may require of a non-creditworthy shipper and the
ability of a pipeline to terminate a pipeline-shipper relationship, in part to hedge against
the risk that the shipper might file for bankruptcy.62 In this case, ETC Tiger is not
attempting to require Chesapeake to provide additional collateral or security or to
terminate the pipeline-shipper relationship. Thus, the Creditworthiness Policy Statement
is inapplicable here.

32.   Chesapeake’s assertion that the Petitioners seek to have the Commission apply the
wrong standard for contract rejection in bankruptcy court is likewise without merit.
Chesapeake’s argument on this point conflates the roles of the Commission and the
bankruptcy court.

33.     Finally, we find that granting the relief requested here does not conflict with any
provision of ETC Tiger’s tariff. The fact that ETC Tiger’s tariff provides that ETC Tiger
may unilaterally suspend and terminate a shipper’s contract under certain circumstances
is not relevant to the question of whether Chesapeake may unilaterally modify or

       60   E.g., Exelon, 166 FERC ¶ 61,053 at P 25.

        NextEra, 166 FERC ¶ 61,049 at P 28; Exelon, 166 FERC ¶ 61,053 at P 25
       61

(emphasis added).
       62   See generally Creditworthiness Policy Statement, 111 FERC ¶ 61,412.
     Case
     Case 20-33233
          20-33233 Document
                   Document 38
                            35-4Filed
                                   Filed
                                       in in
                                          TXSB
                                             TXSB
                                                onon
                                                   06/28/20
                                                     06/28/20Page
                                                               Page
                                                                  130
                                                                    16ofof189
                                                                           16

Docket No. RP20-881-000                                                               - 15 -

abrogate the rates, terms, or conditions of its natural gas transportation agreements with
ETC Tiger. Aside from obtaining approval from the bankruptcy court to reject its
contracts with ETC Tiger, Chesapeake must seek a determination from the Commission
as to whether a filed rate may be modified or abrogated under the NGA. Chesapeake’s
remaining arguments about the restrictions in ETC Tiger’s tariff are inapplicable here
because the bankruptcy court has not issued any orders on the matter; therefore, ETC
Tiger’s Petition cannot, by definition, conflict with any order of the bankruptcy court.

The Commission orders:

       We conclude that this Commission and the bankruptcy courts have concurrent
jurisdiction to review and address the disposition of the natural gas transportation
agreements sought to be rejected through bankruptcy, as discussed in the body of this
order.

By the Commission.

(SEAL)




                                               Kimberly D. Bose,
                                                  Secretary.
         Case
          Case20-33233
               20-33233 Document
                         Document3835-5
                                     Filed
                                         Filed
                                           in TXSB
                                               in TXSB
                                                    on 06/28/20
                                                       on 06/28/20
                                                                 Page
                                                                    Page
                                                                      1311ofof189
                                                                               2




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     §
    In re:                                                           §     Chapter 11
                                                                     §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                          §     Case No. 20-33233 (DRJ)
                                                                     §
                                      Debtors.                       §     (Joint Administration Requested)
                                                                     §

                          ORDER (I) AUTHORIZING THE
                  REJECTION OF THE NEGOTIATED RATE FIRM
           TRANSPORTATION AGREEMENTS AND RELATED CONTRACTS
         EFFECTIVE AS OF JULY 1, 2020 AND (II) GRANTING RELATED RELIEF
             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”): (a) granting the Debtors authority

to reject the Contracts, effective as of the Petition Date, and (b) granting related relief, all as more

fully set forth in the Motion; and upon the First Day Declaration; and this Court having jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the



1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake
      Energy Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is
      6100 North Western Avenue, Oklahoma City, Oklahoma 73118.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
      Case
       Case20-33233
            20-33233 Document
                      Document3835-5
                                  Filed
                                      Filed
                                        in TXSB
                                            in TXSB
                                                 on 06/28/20
                                                    on 06/28/20
                                                              Page
                                                                 Page
                                                                   1322ofof189
                                                                            2




circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Contracts set forth on Exhibit A attached to the Motion are hereby rejected

effective as of July 1, 2020.

       3.       Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local

Rules are satisfied by such notice.

       4.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       5.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       6.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     DAVID R. JONES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 2
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 133 of 189




                             Exhibit B

                         Stagecoach Petition
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 134 of 189




                         UNITED STATES OF AMERICA
                                BEFORE THE
                  FEDERAL ENERGY REGULATORY COMMISSION

                                                     )
 Stagecoach Pipeline & Storage                       )                 Docket No. RP20-____-000
       Company LLC                                   )
                                                     )

     PETITION FOR DECLARATORY ORDER, MOTION FOR SHORTENED
      COMMENT PERIOD, AND REQUEST FOR EXPEDITED ACTION OF
           STAGECOACH PIPELINE & STORAGE COMPANY LLC

         Pursuant to Rule 207(a)(2) of the Rules of Practice and Procedure of the Federal

 Energy Regulatory Commission ( FERC or the Commission ),1 Stagecoach Pipeline &

 Storage Company LLC ( Stagecoach ) hereby files this petition for a declaratory order

 ( Petition ) requesting the Commission issue a declaratory order to remove uncertainty

 as to whether sections 4 and 5 of the Natural Gas Act ( NGA ) and Part 154 of the

 Commission s regulations provide the Commission concurrent jurisdiction with United

 States Bankruptcy Courts with respect to Stagecoach s firm transportation service

 agreements with Chesapeake Energy Marketing, L.L.C. f/k/a Chesapeake Energy

 Marketing, Inc. ( Chesapeake ) (collectively, the Chesapeake FTSAs ) that are subject

 to the Commission s NGA jurisdiction.

         Stagecoach requests expedited action so that the Commission s authority is

 clarified prior to, or as soon as possible after the filing of, any bankruptcy proceeding.

 Based on publicly available information, Stagecoach understands that Chesapeake s

 parent company may file for bankruptcy protection imminently. Should Chesapeake do

 so, it may seek approval from the bankruptcy court to reject the Chesapeake FTSAs as

 executory contracts, and may also seek to enjoin the Commission from exercising its

 1
   18 C.F.R. § 385.207(a)(2) (2020). Pursuant to Rule 381.302(a), Stagecoach is electronically submitting
 the amount of $30,060.00 for the filing fee. 18 C.F.R. § 381.302(a).

                                                    1
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 135 of 189




 jurisdiction under the NGA. Stagecoach requests the Commission declare Chesapeake

 must seek Commission approval in order to abrogate or modify the regulatory obligations

 inherent in the Chesapeake FTSAs. Stagecoach further moves pursuant to Rule 212 of

 the Commission s Rules of Practice and Procedure, 18 C.F.R. § 385.212, requesting the

 Commission shorten the period for responses to this Petition so that responses will be due

 on June 15, 2020.

         In support hereof, Stagecoach states as follows:

                                    I.
                    COMMUNICATIONS AND CORRESPONDENCE

         Pursuant to Rule 2010 of the Commission s Rules of Practice and Procedure, the

 names and mailing addresses of the persons designated to receive service and to whom

 correspondence and communications concerning this proceeding should be addressed are

 as follows:

     *James Johnston                                        *John E. Griffin
     Senior Vice President, General Counsel                 Assistant General Counsel
     Stagecoach Pipeline & Storage                          Stagecoach Pipeline & Storage
        Company LLC                                            Company LLC
     811 Main Street, Suite 3400                            811 Main Street, Suite 3400
     Houston, Texas 77002                                   Houston, Texas 77002
     (832) 519-2206                                         (832) 519-2281
     James.Johnston@crestwoodlp.com                         John.Griffin@crestwoodlp.com

     *Paul Korman
     *Michael R. Pincus
     Van Ness Feldman, LLP
     1050 Thomas Jefferson St., NW
     Seventh Floor
     Washington, DC 20007
     (202) 298-1800
     pik@vnf.com
     mrp@vnf.com

 *Designated for service pursuant to 18 C.F.R. § 385.2010. Stagecoach respectfully requests that
 the Commission waive Rule 203(b)(3), 18 C.F.R. § 385.203(b)(3), in order to allow Stagecoach
 to include the four representatives designated above on the official service list for this proceeding.

                                                   2
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 136 of 189




                                         II.
                                     BACKGROUND

         A.      About Stagecoach.

         Stagecoach is a natural gas company as that term is defined in the NGA, and is

 engaged in the interstate transportation of natural gas subject to the Commission s

 jurisdiction. Stagecoach operates an interstate natural gas pipeline transmission and

 storage system located in New York and Pennsylvania that is generally comprised of the

 following facilities:

                 A depleted reservoir natural gas storage facility located in Owego, New

                 York, with approximately 31.9 Bcf of storage capacity and withdrawal and

                 injection capabilities of approximately 500 MMcf/day and 250 MMcf/day

                 respectively (the Storage Facility );

                 A 23.7-mile, 30-inch diameter pipeline extending northward from an

                 interconnection with Tennessee Gas Pipeline Company, L.L.C. s ( TGP )

                 300 Line in Wyalusing, Bradford County, Pennsylvania to the Storage

                 Facility (the South Lateral );

                 A 9.3-mile, 20-inch pipeline extending from the Storage Facility to an

                 interconnection with the Millennium Pipeline near the town of Owego,

                 New York (the North Lateral ); and

                 A 39-mile, 30-inch pipeline extending from the southern end of the South

                 Lateral in Bradford County, Pennsylvania, to an interconnection with

                 Transcontinental Gas Pipe Line Company ( Transco ) in Lycoming

                 County, Pennsylvania (the MARC I Lateral ).




                                              3
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 137 of 189




         B.       Stagecoach s Firm Transportation Service to Chesapeake.

         Stagecoach has interconnects with four other interstate systems: TGP,

 Millennium, Transco, and UGI Sunbury Pipeline LLC. Stagecoach is an open-access

 natural gas company that provides transportation and storage services pursuant to Part

 284 of the Commission s regulations.2

         Stagecoach provides firm transportation service to Chesapeake pursuant to the

 following three firm transportation service agreements:

         (i)      Service Agreement #FTS-CHK-0004 under Rate Schedule MARC I FTS

                  of Stagecoach s FERC NGA Gas Tariff ( Tariff ), dated December 16,

                  2011, with a primary term of ten years expiring on November 30, 2022,

                  and with a Maximum Daily Firm TQ of 186,000 Dth per day.3

         (ii)     Service Agreement #FT2-CHK-0001 under Rate Schedule FTS-2 of

                  Stagecoach s Tariff, dated January 25, 2019, with a primary term of two

                  years expiring on March 31, 2021, and with a Maximum Daily Firm TQ of

                  100,000 Dth per day. This is a discounted rate agreement, pursuant to

                  Stagecoach s Tariff on file with the Commission, that was posted to

                  Stagecoach s Electronic Bulletin Board consistent with the Commission s

                  regulations.4

         (iii)    Service Agreement #FT2-CHK-0003 under Rate Schedule FTS-2 of

                  Stagecoach s Tariff, dated February 25, 2020, with a primary term of one




 2
   18 C.F.R. Pt. 284. Stagecoach is authorized to provide storage service at market-based rates; Chesapeake
 does not have any market-based rate storage contracts.
 3
   Service Agreement #FTS-CHK-0004 is attached hereto as Exhibit A. Chesapeake has since released a
 portion of the capacity originally contracted for in Service Agreement #FTS-CHK-0004.
 4
   Service Agreement #FT2-CHK-0001 is attached hereto as Exhibit B.

                                                     4
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 138 of 189




                    year expiring on March 31, 2021, and with a Maximum Daily Firm TQ of

                    50,000 Dth per day.5

         Two of the three Chesapeake FTSAs                 Service Agreement #FTS-CHK-0004 and

 Service Agreement #FT2-CHK-0003                 are negotiated rate agreements on file with the

 Commission. Service Agreement #FTS-CHK-0004 is a negotiated rate anchor shipper

 agreement, still in its primary term, that underpinned the construction of Stagecoach s

 MARC I Lateral6 filed with the Commission in Docket No. RP13-173-000. Service

 Agreement #FT2-CHK-0003 is also a negotiated rate agreement that was filed with the

 Commission in Docket No. RP20-651-000.

         Service Agreement #FT2-CHK-0001 contains a discounted rate, executed on the
                                                       7
 then-current       form of service agreement              for Rate Schedule FTS-2 included in

 Stagecoach s FERC Tariff. The form of service agreement is included in the Tariff as

 required by Section 154.110 of the Commission s regulations.8 Section 154.1(d) of the

 Commission s regulations provides that any contract that conforms to the form of

 service agreement that is part of the pipeline s tariff pursuant to § 154.110 does not have
                9
 to be filed.       The Commission explained in Order No. 582 that a contract that conforms

 to a pro forma service agreement need not be filed with the Commission because the

 5
   Service Agreement #FT2-CHK-0003 is attached hereto as Exhibit C.
 6
   See Cent. N.Y. Oil & Gas Co., 137 FERC ¶ 61,121 (2011), order on reh g, clarification, and stay, 138
 FERC ¶ 61,104 (2012).
 7
    The Commission s regulations define form of service agreement as an unexecuted agreement for
 service included as an example in the [pipeline s] tariff. 18 C.F.R. § 154.2(c).
 8
   18 C.F.R. 154.110 ( The tariff must contain an unexecuted pro forma copy of each form of service
 agreement. The form for each service must refer to the service to be rendered and the applicable rate
 schedule of the tariff; and, provide spaces for insertion of the name of the customer, effective date,
 expiration date, and term. Spaces may be provided for the insertion of receipt and delivery points, contract
 quantity, and other specifics of each transaction as appropriate. ). See also id. 154.103(a) ( The tariff
 must contain sections, in the following order: A table of contents, a preliminary statement, a uniform
 resource locator for the Internet address of a map of the system, currently effective rates, composition of
 rate schedules, general terms and conditions, form of service agreement, and an index of customers. )
 (emphasis added).
 9
   Id. § 154.1(d).

                                                      5
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 139 of 189




 Commission has already considered and determined that the pro forma service agreement
                              10
 is just and reasonable.           Contracts that conform to the form of service agreement,

 although not individually filed with the Commission, are the filed rate within the

 meaning of NGA Sections 4(c) and (d), such that they may not be changed without the

 approval of the Commission.11

         C.       Chesapeake s Potential Bankruptc Filing.

         Chesapeake is a subsidiary of Chesapeake Energy Corporation ( CEC ).12 On

 May 11, 2020, CEC filed a Form 10-Q quarterly report with the Securities and Exchange

 Commission, stating that it was considering seeking a restructuring, amendment or

 refinancing of existing debt through a private restructuring or reorganization under
                                            13
 Chapter 11 of the Bankruptcy Code.

         If CEC files a petition for bankruptcy, CEC may request that the bankruptcy court

 allow CEC to reject the Chesapeake FTSAs as executory contracts. The Commission is

 aware that bankruptcy courts have issued preliminary injunctions enjoining the

 Commission from requiring the debtor to continue performing under FERC-jurisdictional

 service agreements that the debtor sought to reject through bankruptcy.14 Stagecoach


 10
    Filing and Reporting Requirements for Interstate Natural Gas Company Rate Schedules and Tariffs,
 Order No. 582, 1991 1996 FERC Stats. & Regs., Regs. Preambles ¶ 31,025 at p. 31,385 (1995), order on
 reh g, Order No. 582-A, 1991 1996 FERC Stats. & Regs., Regs. Preambles ¶ 31,034, order on
 clarification, 1991 1996 FERC Stats. & Regs., Regs. Preambles ¶ 31,037 (1996).
 11
    See generally Nat. Gas Pipeline Co. of Am., 82 FERC ¶ 61,298, at p. 62,179 (1998) (explaining that the
 use of separately executed, but unfiled, agreements to supplement the terms and conditions embodied in the
 pipeline s tariff and pro forma service agreement is contrary to the filed rate doctrine embodied in the
 NGA, and the Commission s filing requirements promulgated in Order No. 582).
 12
    Chesapeake Energy Corporation, United Stated Securities and Exchange Commission Form 10-Q at 58
 (published May 11, 2020), http://investors.chk.com/sec-filings ( CEC May 2020 Form 10-Q ).
 13
    Id. at 11.
 14
    See NextEra Energy, Inc. v. Pac. Gas & Elec. Co., 166 FERC ¶ 61,049, at P 27 (2019) ( NextEra ),
 reh g denied, 167 FERC 61,096 ( NextEra/Exelon Rehearing Order ), reh g dismissed, 167 FERC
 ¶ 61,227 (2019); Exelon Corp. v. Pac. Gas & Elec. Co., 166 FERC ¶ 61,053, at P 25 (2019) ( PG&E ),
 reh g denied, NextEra/Exelon Rehearing Order (collectively NextEra and Exelon ), pet. for review
 pending Pac. Gas & Elec. Co. v. FERC, Case No. 19-71615 (9th Cir. June 26, 2019).

                                                     6
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 140 of 189




 requests the Commission to declare Chesapeake must obtain the Commission s approval

 to modify or abrogate the Chesapeake FTSAs, inclusive of the regulatory obligations

 therein, regardless of whether Chesapeake seeks to reject the Chesapeake FTSAs in any

 bankruptcy proceeding..

                                         III.
                                      PETITION

 A.     Relief Requested.

        Stagecoach requests the Commission make the following rulings and

 determinations, consistent with the NGA and the Commission s regulations:

        1.     The Chesapeake FTSAs are governed by the NGA and are subject to the
               Commission s authority under the filed-rate doctrine with respect to the
               rates, terms and conditions of service in those agreements.

        2.     Pursuant to its regulatory obligations under the NGA, Chesapeake must
               comply with the rates, terms and conditions of the Chesapeake FTSAs
               unless and until the Commission determines that terminating the
               Chesapeake FTSAs would not seriously harm the public interest. See,
               e.g., Blumenthal v. NRG Power Mktg., Inc., 103 FERC ¶ 61,344, at P 68
               (2003) ( Until the Commission reaches a final determination on the merits
               of the public interest issue, we require [respondent] to comply with the
               rates, terms, and conditions of the [respondent s] Agreement. ); see also
               Ark. La. Gas Co. v. Hall, 453 U.S. 571, 577 n.7 (1981) (FERC s
               regulatory authority under the NGA is           in all material respects
               substantially identical to the FPA).

        3.     The NGA and Commission regulations provide procedures for modifying
               or abrogating a contract through the filing of a complaint, subject to
               Commission review and approval. 15 U.S.C. § 717d and 18 C.F.R
               385.206. To the extent Chesapeake seeks to modify or abrogate the
               Chesapeake FTSAs, and regardless of whether it seeks to reject the
               contracts in bankruptcy, Chesapeake must initiate a complaint proceeding
               with the Commission and bear the burden of proving under Section 5 of
               the NGA both (1) that the Chesapeake FTSAs seriously harm the public
               interest under the Mobile-Sierra doctrine and (2) that its proposed relief
               including modification or abrogation of the Chesapeake FTSAs is just
               and reasonable. See Morgan Stanley Capital Grp., Inc. v. Pub. Util. Dist.
               No. 1 of Snohomish Cty., 554 U.S. 527, 530, 550, 551 (2008); see also
               United Gas Pipe Line Co. v. Mobile Gas Serv. Corp., 350 U.S. 332


                                            7
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 141 of 189




                  (1956); FPC v. Sierra Pac. Power Co., 350 U.S. 348 (1956).

           4.     In the event that Chesapeake files for bankruptcy and seeks to reject the
                  Chesapeake FTSAs, the Commission and the Bankruptcy Court will share
                  concurrent jurisdiction. While the Bankruptcy Court has the authority to
                  authorize the rejection of executory contracts, the Bankruptcy Court s
                  authority cannot be exercised in a manner that interferes with the
                  exclusive statutory authority granted to the Commission under the NGA,
                  which requires Commission authorization to abrogate or modify the
                  regulatory obligations that are spring from a Commission-jurisdictional
                  contract. See Pa. Water & Power Co. v. FPC, 343 U.S. 414, 422 (1952)
                  ( Penn Water ).

 B.        Discussion.

           1.     The Commission Has Concurrent Jurisdiction With Bankruptcy
                  Courts Over Commission-Jurisdictional Agreements.

           The Commission has recently and unambiguously reaffirmed that it has

 concurrent jurisdiction to evaluate changes to the filed rate in FERC-jurisdictional

 wholesale power contracts under the Federal Power Act ( FPA ).               In NextEra and

 Exelon, the Commission issued declaratory orders concluding that, in order to give effect

 to both the FPA and the Bankruptcy Code, a party to a FERC-jurisdictional wholesale

 power contract seeking to reject the contract in bankruptcy must obtain approval from

 both the bankruptcy court (to reject the contract) and the Commission (to abrogate or

 modify the contract).15

           On rehearing, the Commission explained that            [i]t would eviscerate the

 Commission s exclusive jurisdiction under the FPA to hold that rejection of a wholesale

 power contract permits the unilateral termination of a regulatory obligation by the
           16
 debtor.        Noting these are not ordinary run-of-the-mill contracts, the Commission

 explained, these agreements implicate the public s interest in the orderly production of

 15
    NextEra, 166 FERC ¶ 61,049 at P 28, reh'g denied, NextEra/Exelon Rehearing Order, 167 FERC
 ¶ 61,096 (2019); PG&E, 166 FERC ¶ 61,053 at P 25, reh'g denied, NextEra/Exelon Rehearing Order.
 16
    NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 21.

                                               8
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 142 of 189




 plentiful supplies of electricity at just and reasonable rates and, as filed rates, carry the
                                                         17
 force of law binding sellers and purchasers alike.           The Commission further stated that

  [w]hether a wholesale rate is just and reasonable             and whether the abrogation or

 modification of a wholesale power contract is necessary to protect the public interest        is

 a question that the Commission is statutorily obligated          and exclusively authorized   to
               18
 consider.          The Commission held that a bankruptcy court s authorization to reject a

 contract subject to this Commission s jurisdiction is not a license to cease or modify

 performance in whatever manner the debtor wishes, and that [p]erformance under such

 contracts remains subject to this Commission s review to determine whether any

 cessation or modification of performance is just and reasonable, and not unduly
                                                    19
 discriminatory or preferential under the FPA.

          2.         Courts Have Agreed That Commission Has Concurrent Jurisdiction
                     Role Under the FPA In Bankruptcy Proceedings.

          Prior to NextEra and Exelon, courts have addressed a debtor s ability to reject a

 FERC-jurisdictional contract. Sixteen years ago, In the Matter of Mirant Corp, 378 F.3d

 511, 516 (5th Cir. 2004) ( Mirant ), the U.S. Court of Appeals for the Fifth Circuit

 addressed the tension between the Bankruptcy Code and the FPA. The court found that

 the FPA does not preempt a district court s jurisdiction to authorize the rejection of an

 executory contract subject to Commission regulation, although the court recognized

 because the contract at issue involved the interstate sale of electricity, the court instructed




 17
    Id. at P 13 (citations omitted).
 18
    Id.
 19
    Id. at P 16 (emphasis added).

                                                9
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 143 of 189




 the District Court for the Northern District of Texas to consider the application of a more

 rigorous standard to the rejection of that contract and seeking FERC s views.20

         On remand, the District Court for the Northern District of Texas ruled that to be

 entitled to an order authorizing rejection of the [FERC-jurisdictional] Back to Back

 Agreement, Debtors must prove that it burdens the bankrupt estates, that, after careful

 scrutiny and giving significant weight to comments and findings of the FERC relative to

 the effect such a rejection would have on the public interest inherent in the transmission

 and sale of electricity in interstate commerce, the equities balance in favor of rejecting
                                           21
 the Back to Back Agreement . . . .             The District Court further ruled that [i]f rejection

 would compromise the public interest in any respect, it would not be authorized unless
                                                                        22
 Debtors show that they cannot reorganize without rejection.

         Since then, however, there have been substantial developments regarding the

 ability of debtors to reject FERC-regulated contracts. The Supreme Court reaffirmed the

 strength of the Mobile-Sierra doctrine, which prohibits one party to a FERC-regulated

 contract, such as the Chesapeake FTSAs, from unilaterally changing the mutually agreed-

 upon contract rate without a finding from FERC that the rate seriously harms the
                        23
 consuming public.

         In In re FirstEnergy Solutions Corp., the U.S. Court of Appeals for the Sixth

 Circuit held that the bankruptcy court and the Commission share concurrent jurisdiction,

 20
    Mirant, 378 F.3d at 522.
 21
    In re Mirant, 318 B.R. 100, 108 (N.D. Tex. 2004) (emphasis added), aff d, 197 F. App x 285 (5th Cir.
 2006).
 22
    318 B.R. at 108.
 23
    Morgan Stanley Capital Grp. Inc. v. Pub. Util. Dist. No. 1 of Snohomish Cty., 554 U.S. 527, 545 (2008);
 NRG Power Mktg. LLC v. Me. Pub. Utils. Comm n, 558 U.S. 165, 174 (2010); United Gas Pipe Line Co. v.
 Mobile Gas Serv. Corp., 350 U.S. 332 (1956) (natural gas companies cannot unilaterally change contract
 rates) ( Mobile ); FPC v. Sierra Pac. Power Co., 350 U.S. 348 (1956) (Commission has no power to
 change contract rate without first finding existing rate unjust, unreasonable, unduly discriminatory, or
 preferential) ( Sierra ) (Mobile and Sierra formed the basis for the so-called Mobile-Sierra doctrine ).

                                                    10
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 144 of 189



                                                       24
 although the bankruptcy court s is superior.               The court also required that a bankruptcy

 court must invite the Commission to participate and provide an opinion on the impact of

 the rejection of FERC-jurisdictional contracts on the public interest.25

         Other courts have taken the Commission s role further. In In re Calpine Corp.,

 where a debtor moved to reject an energy contract under the FPA, the court held that

 because      the Bankruptcy Code does not expressly limit FERC s jurisdiction, and

 [instead] contemplates agency action during the pendency of a reorganization,              FERC s

 vast authority over filed rate energy contracts is superior to the bankruptcy court s

 jurisdiction.26 In In re Boston Generating, LLC, No. 10 Civ. 6258, 2010 WL 4616243

 (S.D.N.Y. Nov. 12, 2010), the court recognized the parties agreement that the debtor

 must obtain approval from both the bankruptcy court and the Commission to reject a

 FERC-regulated agreement. Most notably, the FERC-jurisdictional contract at issue in

 Boston Generating was a gas supply contract regulated by the Commission under the

 NGA.

         While the courts have all used somewhat different language, they all recognize

 that contracts subject to FERC regulation are not ordinary executory contracts. Each

 court has expressed the view that the Commission has a role to play. Stagecoach s

 request is consistent with the views of the courts and Commission precedent under the

 FPA.

         3.       The Commission s Anal sis of the FPA in NextEra and Exelon
                  Applies Equally to the NGA.

         The Supreme Court has repeatedly stated that the relevant substantive provisions


 24
    945 F.3d 431, 455-46 (6th Cir. 2019).
 25
    Id. at 454.
 26
    In re Calpine Corp., 337 B.R. 27, 33, 35 (S.D.N.Y. 2006).

                                                     11
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 145 of 189




 of the FPA (i.e., Sections 205 and 206) are substantially identical to the equivalent

 provisions of the NGA (i.e., Sections 4 and 5).27 In Arkla, the Supreme Court specifically

 recognized that the ratemaking provisions set forth in NGA Section 4 are substantially

 identical to those contained in Section 205 of the FPA and cited precedent interpreting
                                             28
 those provisions       interchangeably.           Other courts have elaborated.             In Kentucky

 Utilities Co. v. FERC, the U.S. Court of Appeals for the District of Columbia Circuit

 further recognized that the courts and the Commission cite interchangeably decisions

 interpreting the pertinent sections of the two statutes, and explained that it is long

 established that parallel provisions of the NGA and the FPA are to be construed in pari

 materia.29

         Consistent with this, the Commission relied heavily on precedent construing the

 NGA in both NextEra and Exelon.30 Therefore, because the Commission s holdings in

 NextEra and Exelon are specifically grounded in its analysis of the FPA s ratemaking

 provisions, the Commission should conclude that its analysis in NextEra and Exelon also

 applies to the NGA s substantively identical ratemaking provisions and declare that a

 party to a FERC-jurisdictional natural gas transportation contract cannot modify or

 abrogate the contract without obtaining the Commission s approval.




 27
    See, e.g., Arkla, 453 U.S. 571, 577 n.7 (1981) (citing Sierra, 350 U.S. at 353). Compare, e.g., 16 U.S.C.
 §§ 824d, 824e with 15 U.S.C. §§ 717c, 717d.
 28
    Arkla, 453 U.S. at 577 n.7. Consistent with the precedent established by the Commission and courts,
 Stagecoach cites to the relevant precedent regarding the FPA and NGA interchangeably.
 29
    Kentucky Utils. Co. v. FERC, 760 F.2d 1321, 1325 n.6 (D.C. Cir. 1985) (citing Union Elec. Co. v. FERC,
 668 F.2d 389, 392 n.1 (8th Cir. 1981)). See also Mun. Light Bds. v. FPC, 450 F.2d 1341, 1346-47 (D.C.
 Cir. 1971).
 30
    See, e.g., NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 12 & n.16 (explaining that the FPA
 is designed to protect consumers and noting that the Supreme Court has also held that the protection of
 consumers is the purpose of the similarly structured Natural Gas Act. ) (quoting Atl. Ref. Co. v. Pub. Serv.
 Comm n of N.Y., 360 U.S. 378, 388 (1959); FPC v. Hope Nat. Gas Co., 320 U.S. 591, 610 (1944)). See
 also id. at P 12 & n 16 (citing Arkla, 453 U.S. at 577).

                                                     12
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 146 of 189




         4.          The Commission s Concurrent Jurisdiction With the Bankruptcy
                     Court Under the FPA Applies Equally Under the NGA.

         The NGA declares that the business of transporting and selling natural gas for

 ultimate distribution to the public is affected with a public interest, and that Federal

 regulation in matters relating to the transportation of natural gas and the sale thereof in
                                                                                 31
 interstate and foreign commerce is necessary in the public interest.                  The Commission

 is vested with exclusive authority to regulate rates for the interstate transportation and

 sale of natural gas, and it is authorized by Congress to establish rules and regulations

 governing such rates.32 The NGA promotes the stability of supply and consumer benefits

 by allowing contractual agreements voluntarily devised by the regulated companies to

 carry forth the public interest, and which agreements are contemplated to be fully
                                                                                  33
 performed except in circumstances of unequivocal public necessity.

         The Commission oversees the NGA s core mandate that all rates and charges for

 or in connection with interstate transportation and sale of natural gas must be just and
                                                                         34
 reasonable and not unduly discriminatory or preferential.                    To safeguard the public

 interest, the NGA grants FERC an opportunity in every case to judge the reasonableness
                35
 of the rate.         This exclusive authority extends to the rates, terms, and conditions set

 through transportation service agreements.36

         FERC s plenary authority under the NGA is embodied, in part, in the filed rate




 31
    15 U.S.C. § 717.
 32
    See id. §§ 717, 717c, 717d.
 33
    Permian Basin Area Rate Cases, 390 U.S. 747, 822 (1968) (citing Mobile, 350 U.S. 332).
 34
    15 U.S.C. §§ 717c(a), 717c(b), 717d(a).
 35
    Arkla, 453 U.S. at 582.
 36
    See Nantahala Power & Light Co. v. Thornburg, 476 U.S. 953, 966-67 (1986) (finding that FERC s
 jurisdiction is not limited to rates per se, but extends to the terms and conditions that directly affect
 wholesale rates).

                                                    13
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 147 of 189




 doctrine.37 As the Supreme Court has articulated, under the filed-rate doctrine, a party

  can claim no rate as a legal right that is other than the filed rate, whether fixed or merely

 accepted by the Commission, and not even a court can authorize commerce in the
                                  38
 commodity on other terms.             The filed-rate doctrine recognizes that [FERC] alone is

 empowered to make that judgment [of reasonableness], and until it has done so, no rate
                                                         39
 other than the one on file may be charged.                    Under the NGA, the Commission

 determines the filed rate and, except for review of the Commission s orders, the courts
                                              40
 can assume no right to a different one.

         Moreover, unlike typical executory contracts, FTSAs give rise to distinct

 regulatory obligations under the NGA that only FERC has the authority to modify.

 Those regulatory obligations derive from the filed rate, which are the equivalent of a
                       41
 federal regulation.        They are to be treated as though [the obligations] were a statute,
                                                        42
 binding upon the seller and purchaser alike.                 These binding regulatory obligations
                                                                                                  43
  spring[] from the Commission s authority, not from the law of private contracts,                     and

 they include the full panoply of terms in the underlying wholesale power contract,

 including the continuing duty to perform.44 Because FERC-jurisdictional contracts are

 different from typical executory contracts, it is necessary for the Commission to exercise

 its concurrent jurisdiction over any attempt to abrogate or modify an FTSA.

 37
    See Montana-Dakota Utils. Co. v. Nw. Pub. Serv. Co., 341 U.S. 246 (1951).
 38
    Id. at 251 (discussing the filed-rate doctrine within the context of the FPA).
 39
    Nantahala, 476 U.S. at 964 (quoting Arkla, 453 U.S. at 581-82).
 40
    Montana-Dakota, 341 U.S. at 252; see also Miss. Power & Light Co. v. Miss. ex rel. Moore, 487 U.S.
 354, 375 (1988) ( The reasonableness of rates and agreements regulated by FERC may not be collaterally
 attacked in state or federal courts. ).
 41
    Cal. ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 839 (9th Cir. 2004) (citation omitted).
 42
    Nw. Pub. Serv. Co. v. Montana-Dakota Utils. Co., 181 F.2d 19, 22 (8th Cir. 1950), aff d, 341 U.S. 246
 (1951).
 43
    Penn Water, 343 U.S. at 422.
 44
    See In re Calpine Corp., 337 B.R. at 32-33; see also Miss. Power & Light, 487 U.S. at 371; Nantahala,
 476 U.S. at 966-67.

                                                   14
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 148 of 189




         As the Commission explained when discussing wholesale power contracts in

 NextEra, the contracts are not simple run-of-the-mill contracts between two private

 parties; rather, these contracts, while privately negotiated, implicate the public s interest

 in the orderly production of plentiful supplies of electricity at just and reasonable rates
                                                                                             45
 and, as filed rates, carry the force of law binding sellers and purchasers alike.                The

 Commission further explained that [w]hether a wholesale rate is just and reasonable

 and whether the abrogation or modification of a wholesale power contract is necessary to

 protect the public interest     is a question that the Commission is statutorily obligated
                                                  46
 and exclusively authorized        to consider.        The Commission further reasoned that,

  [g]iven the Commission s exclusive authority to make such determinations, as codified

 by Congress in the FPA and affirmed by Supreme Court and other judicial precedent, we

 conclude that the Commission s unique role neither subsumes nor is subsumed by the
                       47
 Bankruptcy Code.           The same is true of FERC-jurisdictional contracts under the

 indistinguishable provisions of the NGA.

         Similarly, the Mobile-Sierra public interest presumption applies equally to

 jurisdictional contracts under both the FPA and NGA.48 Both the FPA and the NGA

 require just and reasonable rates,49 thus, the Mobile-Sierra public interest presumption

 applies equally under each statute. As the Commission explained in NextEra, [w]hile

 the circumstances of individual contracts, may vary          for example, to the extent Mobile-




 45
    NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 13 (footnotes omitted).
 46
    Id.
 47
    Id. (internal citation omitted).
 48
    The doctrine originated in two cases decided simultaneously, Mobile under the NGA and Sierra under
 the FPA.
 49
    See 16 U.S.C. § 824d(a) and 15 U.S.C. § 717c(a), respectively.

                                                  15
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 149 of 189




 Sierra protections may or may not apply           the Commission s jurisdictional position is the
           50
 same.           Again, the same is true for FERC-jurisdictional contracts under the NGA.

            Therefore, a pipeline shipper party to a FERC-jurisdictional transportation

 agreement under the NGA must meet the burdens imposed by Section 5 of the NGA

 concurrently with its actions in Bankruptcy Court.

            5.        A Party to a FERC-Jurisdictional Natural Gas Transportation
                      Contract Must Obtain the Commission s Authori ation to Modify or
                      Abrogate the Rate, Terms and Conditions of the FTSA Regardless of
                      Whether the Party Seeks to Reject the Contract in Bankruptcy.

            The Commission determined in NextEra and Exelon that a party to a FERC-

 jurisdictional wholesale power contract seeking to reject or abrogate the contract in

 bankruptcy must also obtain the Commission s authorization to abrogate or modify the

 independent regulatory obligations inherent in those contracts.

            The Commission determined that [t]he fact that a contract party has sought

 bankruptcy protection does not transform Commission-jurisdictional contracts into non-

 jurisdictional ones; it does not strip the public of the protection afforded to it under the

 FPA; and it does not divest the Commission of its statutory mandate to protect the public

 interest by examining the ramifications of unilateral changes to wholesale power

 contracts, a highly-technical analysis that the bankruptcy process is not designed to
                 51
 consider.

            Each of the factors in the Commission s analysis of wholesale power contracts

 subject to the Commission s FPA jurisdiction in NextEra and Exelon apply equally to

 natural gas transportation contracts subject to the Commission s jurisdiction.               The

 analysis requires the conclusion that a party to a FERC-jurisdictional natural gas

 50
      NextEra, 166 FERC ¶ 61,049 at P 29 n.58.
 51
      NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 13.

                                                    16
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 150 of 189




 transportation contract seeking to reject the contract in bankruptcy must obtain the

 Commission s authorization to abandon or modify the contract.                    In that case, the

 Commission was dealing with the rate regulation provisions of the statute.                       The

 Commission s conclusions are even more appropriate under the NGA, which provides an

 additional basis for that conclusion:         the requirement to obtain FERC authority to

 abandon jurisdictional service.

         The NGA has specific provisions addressing abandonment. Section 7(b) of the

 NGA requires Commission authorization and a finding that the present or future public

 convenience or necessity permit such abandonment before a pipeline company may

 abandon transportation service.52 Under the Commission s regulations abandonment is
                                                                                        53
 pregranted upon termination of each individual transportation agreement.                    However,

 it is well settled that a rejection in bankruptcy is not a termination.       A rejection does not

 terminate the contract. When it occurs, the debtor and counterparty do not go back to

 their pre-contract positions. Instead, the counterparty retains the rights it has received
                                                                                                     54
 under the agreement. As after a breach, so too after a rejection, those rights survive.

 The Commission s abandonment regulations are generally understood to impose a

 requirement on the regulated pipeline to file an application for abandonment with the

 Commission. Here Stagecoach has not filed such an application and the contract, even if

 rejected, is not terminated and does not qualify for pregranted abandonment. Therefore,

 Commission jurisdiction remains.




 52
    15 U.S.C. § 717f(b).
 53
    18 C.F.R. § 284.221(d)(1) (emphasis added).
 54
    Mission Prod. Holdings, Inc. v. Tempnology, LLC, ___ U.S. ___, 139 S. Ct. 1652, 1662, 203 L. Ed. 2d
 876 (2019).

                                                  17
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 151 of 189




         The Commission should determine that its unique role to authorize the abrogation

 or modification of the regulatory obligations inherent in natural gas transportation

 contracts and the abandonment of that service pursuant to the NGA neither subsumes
                                                   55
 nor is subsumed by the Bankruptcy Code.                The Commission found in NextEra and
                                                                                             56
 Exelon that the roles of the bankruptcy court and the Commission are different.                  The

 Commission explained that the FPA is designed to protect consumers, and that the

 Commission s role in evaluating jurisdictional contracts is               to protect the public
             57
 interest.        The Commission concluded that the bankruptcy court s role under the
                                                                                           58
 Bankruptcy Code        is to provide a path to rehabilitate bankrupt debtors.                    The

 Commission found that it is necessary to give effect to both of these distinct, yet
                             59
 vitally important, roles.        The Commission held that a party to a Commission-

 jurisdictional wholesale power contract must obtain approval from both the bankruptcy
                                                                                                  60
 court and the Commission to reject a contract and modify the filed rate, respectively.

         Identical considerations apply under the NGA, but with more force. In NextEra

 and Exelon the Commission expressly relied upon the Supreme Court s holdings that the
                                                                                                       61
 protection of consumers is the purpose of the similarly structured Natural Gas Act.

 The Supreme Court has further explained that               the words public interest in the

 [NGA] . . . is a charge to promote the orderly production of plentiful supplies of electric

                                                           62
 energy and natural gas at just and reasonable rates.           The Commission should conclude


 55
    See NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 13 (making the requested determination
 with respect to wholesale power contracts pursuant to the FPA).
 56
    Id. at P 14.
 57
    Id. at P 12.
 58
    Id.
 59
    Id.
 60
    Id. at P 3.
 61
    Id. at P 12 n.16 (citing Atl. Ref., 360 U.S. at 388; Hope, 320 U.S. at 610).
 62
    NAACP v. FPC, 425 U.S. 662, 670 (1976).

                                                 18
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 152 of 189




 that it is necessary to give effect to both the Commission unique role under the NGA to

 protect consumers and the public interest as well as the bankruptcy court s role under the

 Bankruptcy Code to provide a pathway to rehabilitate debtors. The Commission should

 hold that it retains the jurisdiction to review and address the disposition of NGA-

 jurisdictional natural gas contracts that a debtor seeks to reject in bankruptcy so that the

 debtor must obtain the Commission s approval to modify or abrogate the contract,

 especially since it is not subject to the pregranted abandonment provisions of the

 Commission s regulations.

         6.       Rejection of Contracts in Bankruptcy Does Not Alter Regulatory
                  Obligations Subject to the Commission s Jurisdiction.

         In NextEra and Exelon, the Commission concluded that a bankruptcy court s

 authorization to reject a contract subject to the Commission s jurisdiction is not a license

 to cease or modify performance in whatever manner the debtor wishes, and that

  [p]erformance under such contracts remains subject to this Commission s review to

 determine whether any cessation or modification of performance is just and reasonable,
                                                                         63
 and not unduly discriminatory or preferential under the FPA.

         The same conclusion applies to the Commission s concurrent jurisdiction to

 review and address the disposition of NGA-jurisdictional natural gas contracts that a

 debtor seeks to reject in bankruptcy. As with wholesale power contracts, the duty to

 perform under a natural gas transportation contract may be required not only from the

 private law of contracts, but also pursuant to the NGA and by the Commission as the

 agency granted exclusive authority to implement the NGA.64 The Supreme Court has


 63
   NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 16.
 64
   Id. (citing In re Calpine Corp., 337 B.R. at 33; Penn. Water, 343 U.S. at 422). See also California v.
 Southland Royalty Co., 436 U.S. 519, 537 (1978) (finding that a producer s statutory obligation under the

                                                    19
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 153 of 189




 explained that the ability of a debtor to reject a contract in bankruptcy does not relieve the

 debtor from burdens imposed by generally applicable law,65 which must include

 obligations imposed under natural gas transportation contracts authorized by the

 Commission pursuant to the NGA and the obligation to seek appropriate abandonment

 authority from the Commission.               The Commission should hold that, a bankruptcy

 court s authorization to reject a [natural gas transportation] contract does not relieve a
                                                                              66
 debtor of its separate regulatory obligations under the [NGA].

          7.       The Commission Should Act to Retain Its Authority to Evaluate the
                   Public Interest Related to a Potential Request to Abrogate or Modify
                   the Chesapeake FTSAs.

          Stagecoach is not requesting that the Commission pre-determine in this

 proceeding how it would address a request by Chesapeake to abrogate or modify the

 Chesapeake FTSAs. Rather, the Commission need only declare that it has a role in any

 determination on whether Chesapeake should be permitted to modify or abrogate the

 Chesapeake FTSAs regardless of whether it seeks to reject the contracts in bankruptcy.

 The requested declaration will ensure that the Commission is able to exercise its statutory

 authority so that Chesapeake cannot unilaterally abrogate or modify the FTSAs without

 the opportunity for the Commission to consider the public interest.

                                          IV.
                             REQUEST FOR EXPEDITED ACTION

          Stagecoach requests that the Commission take expedited action on this petition.

 Expedited action is needed in order to foreclose the possibility that Chesapeake could

 NGA was not limited to the contractual commitment it had voluntarily assumed, but rather was an
 obligation imposed by the NGA, not by the contract).
 65
    Mission Prod. Holdings, Inc. v. Tempnology, LLC, ___ U.S. ___, 139 S. Ct. 1652, 1665-66, 203 L. Ed.
 2d 876 (2019).
 66
    NextEra/Exelon Rehearing Order, 167 FERC ¶ 61,096 at P 16. Also, a bankruptcy court s
 authorization to reject a contract subject to the Commission s jurisdiction is not a license to cease or modify
 performance in whatever manner the debtor wishes. Id.

                                                       20
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 154 of 189




 seek to enjoin or otherwise prevent the Commission from exercising its NGA jurisdiction

 over the Chesapeake FTSAs. A declaratory order from the Commission would remove

 potential uncertainty and provide the necessary process guidance so that Chesapeake

 seeks the Commission s authorization before it modifies or abrogates the Chesapeake

 FTSAs.




                                           21
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 155 of 189




                                           V.
                                       CONCLUSION

        WHEREFORE, for the foregoing reasons, Stagecoach respectfully requests that

 the Commission grant this Petition.

                                       Respectfully submitted,

                                       STAGECOACH PIPELINE & STORAGE
                                       COMPANY LLC

                                        /s/ John E. Griffin
                                        John E. Griffin
                                        Assistant General Counsel
                                        Crestwood Equity Partners LP
                                        811 Main Street, Suite 3400
                                        Houston, Texas 77002
                                        (832) 519-2281
                                        John.Griffin@crestwoodlp.com

                                        James Johnston
                                        Senior Vice President, General Counsel
                                        John E. Griffin
                                        Assistant General Counsel
                                        Crestwood Equity Partners LP
                                        811 Main Street, Suite 3400
                                        Houston, Texas 77002
                                        (832) 519-2281
                                        James.Johnston@crestwoodlp.com

                                        Paul Korman
                                        Michael R. Pincus
                                        Van Ness Feldman LLP
                                        1050 Thomas Jefferson St. NW
                                        Seventh Floor
                                        Washington, DC 20007
                                        (202) 298-1800
                                        pik@vnf.com
  June 9, 2020                          mrp@vnf.com




                                             22
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 156 of 189




                             Exhibit A

                  Service Agreement #FTS-CHK-0004
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 157 of 189                         9   i   7


                             MARC I FTS SERVICE AGREEMENT

        THfS AGREEMENT entered into as of the               of December 20 11 , by and between
Central New York Oil And Gas Company, L.L.C., a New York limited liability company,
hereinafter referred to as "Seller," and Chesapeake Energy Marketing, Inc., herei nafter referred
lo as "Customer."

                                       WI TNESSET H

         WHEREAS, Customer has requested Seller to provide Fi1m Transportation Service on
Seller's MARC I Facilities ("MARC I FTS") on Customer's behalf; and

       WHEREAS, Seller has sufficient capacity available on Seller's MARC I Fac ilities to
provide Finn Transportation Service for Customer on the terms specified herein;

       NOW, THEREFORE, Seller and Customer agree as follov,rs:


                                       ARTICLE I
                                TRANSPORTATION SERVICE

l.     Seller's service hereunder shall be subject to receipt of all requi site regul atory
       authori zations from the Federal Energy Regulatory Commission ("Commission"), or any
       successor regulatory authority, and any other necessary governmenta l authorizations, in a
       manner and form accepta ble to Sell er.

2.     Subject to the terms and provisions of this Agreement, Customer may on any Gas Day
       cause Gas to be Tendered to Seller at the Receipt Point up to the Customer's Maximum
       Daily Finn Transportation Quantity ("MDFTQ") plus Seller's Transportation Use, and
       Sell er agrees to Tender Equivalent Quantities of Gas to or for the account of Customer,
       on a fim1 basis, at the Delivery Point.

3.     If requested by Customer, Seller may provide Transportation Service for dai ly quantities
       in excess of the Customer's Maxi mum Daily Firm Transportation Quantity if Sell er can
       do so without adverse effect on operation of Seller's MARC I Facilities or Sell er's ability
       to meet all higher priority ob ligations.


                                       ARTICLE II
                              POINTS OF RECEIPT/DELIVERY

l.     Customer shall deliver or cause to be delivered Gas nominated hereunder plus Seller's
       Transportation Use as applicable, at the Point of Receipt. Sell er agrees to accept on a
       firm basis the quantity nominated by Customer at the Point of Receipt up to Customer's
       Maximum Daily Firm Transportation Quantity, plus Seller's Transportation Use quantity.

2.     Se ller shall transport Customer's nominated quantity of Gas on a firm basis from the
       Point of Receipt to the Point of Deli very.
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 158 of 189


3.    Seller shall Tender to or for the account of Customer, on a firm basis at the Point of
      Delivery, Equivalent Quantities of Gas to the quantity nominated by Customer at the
      Point of Receipt.

4.    The Point(s) of Receipt and Point(s) of Delivery are identified in Exhibit A.


                                        ARTICLE III
                                  TERt\1 OF AGREEMENT

1.   This Agreement shall be effective as of the date first above written and shall remain in
     effect for a Primary Term often (10) years, commencing on the In-Service Date, which
     shall be the fast day of the month following Seller's notificati on, with at least thirty (30)
     days prior notice, that Seller's MARC I Facilities required to provide Firm Transportation
     Service are completed and in service; provided, absent the written consent of Customer,
     the Primary T erm shall not conunence prior to July 1, 201 2.

2.   Seller shall provide Customer with notice no more than sixteen (16) months and no less
     than fourteen (14) months prior to the expiration of the Primary Term and each rollover
     period (the "Expiration Notice"). Customer shall have a one-time unilateral right,
     exercisable by notice to Seller at any time not less than twelve (1 2) months before the
     end of the Primary Tenn, to extend the term of this Agreement, including the rates
     assessed hereunder, with respect to all or any portion of the MDFTQ, for an initial
     rollover period of five (5) years conunencing on the first day inunediately following the
     expiration of the Primary Term. Provided Customer has extended this Agreement
     pursuant to said rollover right, this Agreement shall thereafter remain in effect fo r
     additional five (5) year periods, which shall commence on the first day inu11ediately
     following the expiration of the preceding five (5) year period, at the lower of Customer's
     negotiated rate in effect during the Primary Term or at a negotiated rate equal to the
     recourse rate in effect on the first day of such period. Customer may tenninate this
     Agreement by giving notice to Seller at any time not less than twelve (1 2) months before
     the end of the rollover period then in effect. Customer's time period for (a) extending the
     term of this Agreement at the end of the Primary Tem1, or (b) terminating this Agreement
     at the end of any rollover period, shall be extended, on a day-for-day basis, if Seller fails
     to provide the Expiration Notice on a timely basis.


                                    ARTICLE IV
                            RATE SCHEDULE AND CHARGES

1.   Each Month, Customer shall pay Seller for the service hereunder, an amount detennined
     in accordance with Seller's Rate Schedule MARC I FTS and the applicable provisions of
     the General Terms and Conditions of Seller's FERC Gas Tariff, Original Volume No. I ,
     as filed with the Commission. Sections IV & V of Exhibit A hereto set forth the
     applicable information as follows, which shall be utilized for transactions hereunder:

             (a)    Rates and Charges

             (b)     Additional charges which are applicable.
                                             -2-
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 159 of 189



      Wh en the level of any additional charges is changed pursuant to Commission
      authorization or direction, Seller may unilaterally effect an amendment to Exhibit A to
      reflect such change(s) by so specifying in a written communication to Customer.

2.    It is further agreed that Seller may seek authorization from the Commission and/or other
      appropriate regulatory body for such changes to any rates, term s and conditions set fo1th
      herein, in Rate Schedule MARC I FTS or in the General Te1ms and Conditions of Seller's
      FERC Gas Tariff, as may be found necessary to assure Seller just and reasonable rates.
      Nothi ng herein contained shall be construed to deny Customer any rights it may have
      under the Natural Gas Act, as amended, including the right to participate fully in rate
      proceedings by intervention or otherwise to contest Seller's filing in whole or in part.

3.    Fmther Agreement:

      Customer agrees to pay and/ or provide fuel, lost and unaccounted for gas, and electric
      power charges ("Seller's Transpmtation Use")
              (1)    in the amounts specified in Exhibit A hereto for the first sixty (60) months
      of the Primary Term (the " Initial Transportation Use Rate"); and
             (2)     thereafter, the Initial Transportation Use Rate, except during periods in
      which Seller has received FERC approval to implem ent either -
                    (A)     a fu lly reconcili ng tracker (i. e., reconciling for both over- and
             under-collections) for the determination of Seller's Transpo1tation Use, or
                     (B)     fixed rates for Seller 's Transportation Use which are based on
             Seller's actual requirements, as determined based on Seller's actual or projected
             experience, for a period commencing no earlier than after the first fo rty-eight ( 48)
             m onths of the Primary Term ; provided, that neither Party shall have any right to
             recover any over- or under-co llecti ons that may result under the Initial
             Transportation Use Rate during any p eriod in which the Initial Transportation Use
             Rate is in effect; provided, in the event that Seller installs incremental
             compression beyond the compression specified in the Ce1t ificate Application
             ("Incremental Compression"), then the rates for Seller's Transportation Use for
             any periods during the Primary Tem1 in w hich the Initial Transportation Use Rate
             is no longer in effect shall not exceed 1.4 times the Initial Transportation Use
             Rate.


                                         ARTICLE V
                                          NOTICE

l.   Except as may be otherwise provided, any notice, request, demand, statement or bill
     provided for in thi s Agreement or any notice which a pa1ty may desire to give the other
     shall be in writing delivered personally, sent by facsimil e (with transmission confim1ation
     by sender's machine), sent by reliable delivery service (e.g. , FedEx, UPS), or mailed by
     regular mail, effective as of the postmark date, to the post offi ce address of the party
     intended to receive the same, as the case may be, as follows:


                                             -3-
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 160 of 189


      Seller:        Central New York Oil And Gas Company, LLC
                     Two Brush Creek Blvd., Suite 200
                     Kansas City, MO 64112

                     Attention: Commercial Operations
                     Facsimile: 402-619-5228

      Customer:      Chesapeake Energy Marketing, Inc.
                     6100 N Western Ave.
                     Oklahoma City, OK 73 118

                     Attention: B ill Wince, Vice President
                     Facsimile: (405) 849-4210


                                   ARTICLE VI
                           INCORPORATION BY REFERENCE

      The provisions of Rate Schedule MARC I FIS and the General Terms and Conditions
      (GT&C) of Seller's FERC Gas Tariff, Original Volume No. 1, are specifically
      incorporated herein by reference and made a part hereof. Terms defined in Rate
      Schedu le MARC I FIS or in the GT&C and used in th.is Agreement sha ll be given the
      meaning given such tem1s in Rate Schedule MARC I FTS and the GT&C.


                                      ARTICLE VII
                                    MISCELLANEOUS

1.    Th.is Agreement supersedes and cancels the following contract between the parties hereto
      effective                         : None

2.    Replacement Customer. [If Customer is a Replacement Customer, state identity of
      Releasing Customer and Contract Number under which capacity is released. The offer of
      release issued by the Releasing Customer is incorporated herein by reference.]
              Releasing Customer: NI A
              Released Contract No.: NI A




                                            -4-
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 161 of 189


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed by
their respective Officers or Representatives thereunto duly authorized.




                                         Chesaye             Marketing, Inc.

                                         By    tf).
                                         Its   VP




                                          -5-
       Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 162 of 189



                                        EXHIBIT "A"
                                               to
                                FT Service Agreement between
                   Central New York Oil A nd Gas Company, L.L.C. (Seller)
                                              and

                        Chesapeake Energy Marketing, Inc. (Customer)

                                   Dated D ecember

I.      lv1AXIMUM DAILY FIRM TRANSPORTATION QUANTITY:                     186,000 dth

II.     POINT OF RECEIPT
           ALL                                                            186,000 dth
             Includes:
                  (a)    Tennessee Gas Pipeline (TOP)
                  (b)    Stagecoach Gas Storage - South Lateral
                  (c)    Transco
                  (d)    Any Points of Receipt on the MARC I
                         Hub Line between Transco and TOP

              C ustomer has up to 186,000 dth of Primary Receipt Point
              Capacity at each Point of Receipt.

III.   POINT OF DELIVERY
          ALL                                                             186,000 dth
            Includes:
                 (a)   Tennessee Gas Pipeline (TOP)
                 (b)   Stagecoach Gas Storage - South Lateral
                 (c)   Transco

              Customer has up to 186,000 dth of Primary Delivery Point
              Capacity at each Point of Delivery.

              In addition, Customer has secondary point capacity rights
              to any Points of D elivery added to the MARC I Hub Line
              betv.reen Transco and TOP at the rates specified herein.

IV.    RATES AND CHARGES

       MARC I Monthly Fim1 Transportation Reservation Rate
           Negotiated Rate:                           $5.844/dth of MDFTQ per Month
       MARC I Fim1 Transportation Commodity Rate
           Negotiated Rate :                          $0.00/dth
       MARC I F irm Transportation Overrun Commodity Rate
           Negotiated Rate:                           $0.1 92/dth

                                             - 1-
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 163 of 189


        Seller's Transportation Use
                Negotiated Rate:                             $0.035/dth and 0.10%

The rates specified do not cover compression for any receipt of natural gas into the MARC I Hub
Line other than at the Tennessee Gas Pipeline, Stagecoach Gas Storage - South Lateral, and
Transco Points of Receipt.

V.      ADDITIONAL CHARGES - pursuant to Section 5 of Rate Schedule MARC I FTS
        Arurnal Charge Adjustment (ACA) - Per tariff rate

       Any surcharge of general applicability that Seller has implemented as a result of a
requirement to implement a surcharge im posed by the FERC or another duly authorized
governmental body, in which event Sell er shall discount such surcharge to C ustomer to the
maximum extent allowed by the FERC or such other dul y authorized governmental body;
provided any such discount shall not be required if Seller would remain responsible for payment
to FERC or such other duly authorized governmental body of any discounted portion of the
surcharge.

         All applicable governmental taxes set forth in either the General Te1ms and Cond itions of
Seller' s FERC Gas Tariff or in this Agreement.

       Except for the foregoing charges, taxes and surcharges, Customer shall not be subj ect to
any other charges, taxes or surcharges in connection with MARC I FTS.

        The rates specified in thi s Agreement shall apply to (a) secondary receipt and delivery
points, (b) changed primary receipt and primary delivery points, and (c) any segmented capacity,
provided that Customer's throughput in any segment does not exceed its Maximum Daily Finn
Transportation Quantity other than at the point of segmentation or at a meter.

VT.    ADDITIONAL PROVISIONS AUTHORIZED BY SELLER' S FERC TAIUFF:

1.      If, prior to and up to fi ve years after the In-Service Date of the MARC I Hub Line, Seller
enters into an FTSA (excluding Interim FTS Service authorized under Seller' s Tari ff) with any
other FTS shipper -

             (a)      for a Maximum Daily Finn Transportation Quantity ("MDFTQ") of Firm
       Transportation Service equal to or Jess than Custom er's MDFTQ, or

               (b)    fo r a term equal to or less than the tem1 of Customer's FTS Agreement,

at a Reservation rate less than Customer ' s Reservation rate, Seller shall notify Customer within
five (5) Business Days, and, unless Customer notifies Seller with.in five (5) Business Days that
Customer does not want to revise its rates or terms and conditions of service, then Sell er will
revise Customer's FTS Agreement to reduce Customer's Reservation rate to equal such lower
Reservation rate effective as of the date of such FTS Agreement with such other FTS shipper.




                                               - 11 -
  Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 164 of 189




                                   CNyoc;
             Ctvi,trlilL New york?. oLL All\.ol Cj«s.                     L.L.C.
                          800 ROBINSON ROAD • OWEGO, NEW YORK 13827
                             (607} 689-0956PHONE • (607) 689-0385FAX




                                         October 16, 2012


Chesapeake Energy Marketing, Inc.
Attention: Bill Wince, Vice President
6100 N W estem Ave.
Oklahoma City, OK 73118

       Re:      Waiver and Amendment;
                MARC I Precedent Agreement/Interim Firm Transportation Service Agreement

Gentlemen:

        The purpose of this lettel' agreement is to memorialize the terms and conditions upon
which Shipper and Seller/Service Pl'ovider have agreed to certain amendments and waivers
related to tl1e Precedent Agreement (MARC I - Firm Transportation Service) between Seller and
Shipper dated July I, 2010 (as amended from time to time priorto the date hereof, the
"Precedent Agreement") and the MARC r FTS Agreement between Seller and Shipper dated as
of December 16, 2011 (as amended from time to time prior to the date hereof, the "FTSA").
Unless otherwise provided, capitaHzed terms not defined herein have the meanings set forth in
the Precedent Agreement or the FTSA.

      Notwithstanding any provision of the Precedent Agreement or the FTSA to the contrary,
Shipper and Seller hereby agree upon the following:

       (l)     The MDFTQ of each MARC I Firm Shipper on the MARC I Hub Line under such
Shipper's respective Precedent Agreement ("PA") and FTSA is hereby prnportionately reduced
in accordance with the following schedule:

           Shi1mer              PAMDFTQ              %       Reduction Reduced MDFTQ
MMGS,Inc.                          89,375         16.250%       16,250          73,125
Anadarko Energy Services Co.            185,625   33.750%       33,750             151,875
Chesapeake Energy Marketing          186,000      33.818%       33,818             152,J 82
Statoil Natural Gas LLC                 89,000     16.182%      16,182              72,818
       Total                        550,000       100.000%     100,000            450,000

Exhibit A of the Precedent Agreement and Exhibit A of the FTSA are amended to substitute the
Reduced MDFTQ set forth above; the amended Exhibit A of the FTSA is attached as Exhibit A-
l hereto.
  Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 165 of 189



                                                                       futerim Service Agreement
                                                                                          Page 2


       (2)      The Most-Favored Nation's clause set forth in Section 5(e) of Appendix A of the
Precedent Agreement and in Paragraph I of Section VI of the FTSA shall not apply to the
100,000 Dth/Day of reduced Firm Transportation capacity on the MARC I Hub Line made
available for sale by Seller/Service Provider under the preceding Paragraph, but otherwise shall
remain applicable.

        (3)     Section 26 of the Precedent Agreement, as previously amended, is deleted in its
entirety. In consideration of the waivers, agreements and amendments set forth herein, Shipper
hereby forever waives and releases Seller from any and all Liquidated Damages claims that
Shipper has 01· may have, and Shipper covenants not to pursue any Liquidated Damages
remedies available to Shipper under the Precedent Agreement (other thau to enforce the
provisions of this letter agreement).

         (4)     Section 8(a)(5) of the Precedent Agreement (relating to Shipper's termination
rights) is deleted and the following is substituted in lieu thereof:

                  "(5) The In-Service Date does not occur on or before
               January I, 2013; or".

        (5)     Section 6(g) of the Precedent Agreement is deleted and the following is
substituted in lieu thereof:

              "(g) the MARC I Hub Line will be designed such that receipts
              from any Points of Receipt, located at least fomieen (14) miles
              from TOP and Transco, (i) during the first twenty-four (24) months
              of operations following the In-Service Date, will experience an
              inlet pressure of 1,000 psi or less under design conditions, aud (ii)
              thereafter, except as provided herein, will experience an inlet
              pressure of 1,200 psi or less under design conditions.".

        (6)    Section 3(b) of the Precedent Agreement (relating to "Interim FTS") is deleted
and the following is substituted in lieu thereof:

              "(b) Not less than thirty (30) days prior to the In-Service Date of
              the MARC I Hub Line, Service Provider shall provide notice to
              Shipper of the scheduled In-Service Date; provided, if the In-
              Service Date occurs between October l, 2012 and January 1, 2013,
              Shipper and Service Provider shall enter into an FTSA for Interim
              FTS which shall include (i) the MDFTQ set forth in Exhibit A
              hereto, and (ii) the following negotiated trauspmiation rates:
                      (A)     Zero Demand Chal'ge;
                      (B)      Commodity only rate of $0.096/Dth;
                      (C)     Overrun commodity rate of $0.096/Dth; and
                      (D)     Seller's Transportation Use of$0.0175/Dth and
                              0.05%.
  Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 166 of 189



                                                                       Interim Service Agreement
                                                                                          Page 3

               Seller hereby forever waives and releases Shipper from any and all
               claims that Seller has or may have, and Seller covenants not to
               pursue any remedies available to Seller under the Precedent
               Agreement (other than to enforce the provisions of this letter
               agreement), for any demand or reservation rate charge relating to
               or arising or resulting from Interim FTS. ".

        (7)    The Parties agree to execute the attached Interim FTS Agreement implementing
the terms of Section 3(b) of the Precedent Agreement (as amended hereby) providing Interim
FTS at the rates set forth therein.

        (8)   Except as expressly amended hereby or waived herein, the terms and conditions
of the Precedent Agreement and the FTSA shall remain in full force and effect.

       If you agree with the foregoing, please countersign this letter agreement where indicated
below, retain a copy for your files, and return the countersigned original to me. When
countersigned by you, this letter agreement will constitute an amendment to the Precedent
Agreement.

       Your prompt attention to this matter is requested. Thank you.

Sincerely,

             NEW YORK OIL AND GAS COMPANY, L.L.C.




ACCEPTED AND AGREED TO:

CHESAPEAKE ENERGY MARKETING, INC.
      Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 167 of 189


                                          EXHIBIT A-I

                                          EXHIBIT"A"
                                                to
                                 FT Service Agreeinent between
                     Central New York Oil And Gas Company, L.L.C. (Seller)
                                               and

                         Chesapeake Energy Marketing, Inc. (Customer)

                                    Dated December 16, 2011

I.       MAXIMUM DAILY FIRM TRANSPORTATION QUANTITY: 152,182 clth

II.      POINT OF RECEIPT
            ALL                                                            152,182 clth
              Includes:
                    (a)   Tennessee Gas Pipeline (TOP)
                   (b)    Stagecoach Gas Storage - South Lateral
                   (c)    Transco
                   (d)    Any Points of Receipt on the MARC I
                          Hub Line between Transco and TOP

                Customer has up to 152, 182 dth of Primary Receipt Point
                Capacity at each Point of Receipt.

TIT.     POINT OF DELIVERY
            ALL                                                            152, 182 dth
              Includes:
                   (a)   Tennessee Gas Pipeline (TGP)
                   (b)   Stagecoach Gas Storage - South Lateral
                   (c)   Transco

               Customer has up to 152,182 dth of Primary Delivery Point
               Capacity at each Point of Delivery.

               In addition, Customer has secondary point capacity rights
               to any Points of Delivery added to the MARC I Hub Line
               between Transco and TGP at the rates specified herein.

IV.      RATES AND CHARGES

         MARC I Monthly Firm Transportation Reservation Rate
             Negotiated Rate:                           $5.844/dth ofMDFTQ per Month
         MARC I Firm Transportation Commodity Rate
             Negotiated Rate:                           $0.00/dth
         MARC I Finn Transportation Overrun Commodity Rate
             Negotiated Rate:                           $0.192/dth
     Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 168 of 189




        Sellel's Transpo1tation Use
                Negotiated Rate:                                 $0.035/dth and 0.10%

The rates specified do not cover compression for any receipt of natural gas into the MARC I Huh
Line other than at the Tennessee Gas Pipeline, Stagecoach Gas Storage - South Lateral, and
Transco Points of Receipt.

V.      ADDITIONAL CHARGES - pursuant to Section 5 of Rate Schedule MARC I FTS
        Annual Charge Adjustment (ACA) - Pet; tariff rate

       Any surcharge of general applicability that Seller has implemented as a result of a
requirement to implement a surcharge imposed by the FERC or another duly authorized
governmental body, in which event Seller shall discount such surcharge to Customer to the
maximum extent allowed by the FERC or such other duly authorized governmental body;
provided any such discount shall not be required if Seller would remain responsible for payment
to FERC or such other duly authorized govermnental body of any discounted po1iion of the
surcharge.

        All applicable governmental taxes set fotih in either the General Terms a11d Conditions of
Seller's FERC Gas Tariff or in this Agreement.

       Except for the foregoing charges, taxes and surcharges, Customer shall not be subject to
any other charges, taxes or surcharges in connection with MARC I FTS.

        The rates specified in this Agreement shall apply to (a) secondary receipt and delivery
points, (b) changed primary receipt and primary delivery points, and (c) any segmented capacity,
provided that Customer's throughput in any segment does not exceed its Maximum Daily Firm
Transportation Quantity other than at the point of segmentation or at a meter.

VI.     ADDITIONAL PROVISIONS AUTHORIZED BY SELLER'S FERC TARIFF:

1.      If, prior to and up to five years after the ht-Service Date of the MARC I Hub Line, Seller
enters into an FTSA (excluding Interim FTS Service authorized tmder Seller's Tariff) with any
other FTS shipper-

               (a)     for a Maximum Daily Firm Trnnsportation Quantity ("MDFTQ") of Finn
        Transportation Service equal to 01· less than Customer's MDFTQ, or

               (b)    for a term equal to   01·   less than the term of Customer's FTS Agreement,

at a Reseivation rate less than Customer's Reservation rate, Seller shall notify Customer within
five (5) Business Days, and, unless Customer notifies Seller within five (5) Business Days that
Customer does not want to revise its rates or terms and conditions of seivice, then Selim· will
revise Customer's FTS Agreement to reduce Customer's Reservation rate to equal such lower
Reservation rate effective as of the date of such FTS Agreement wlth such other FTS shipper.
This paragraph shall not apply to the first 100,000 Dth/Day of furn transportation capacity sold
by Seller on the MARC I Hub Line.



                                                    "ii -
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 169 of 189




                             Exhibit B

                  Service Agreement #FT2-CHK-0001
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 170 of 189
                 Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 171 of 189
DocuSlgn Envelope ID: AE7DCBFD-992B-4CC3-ADD5-CF66FD7A8641




            4.   The Point(s) of Receipt and Point(s) of Delivery are identified in Exhibit A.

                                                         ARTICLE III
                                                     TERM OF AGREEMENT

            This Agreement shall be effective as of the date first above written and shall remain in effect for a
            Primary Term commencing April 1, 2019 and ending March 31, 2021.


                                                       ARTICLE IV
                                               RATE SCHEDULE AND CHARGES

            I. Each Month, Customer shall pay Seller for the service hereunder, an amount determined in
                 accordance with Seller's Rate Schedule FTS-2 and the applicable provisions of the General Terms and
                 Conditions of Seller's FERC Gas Tariff, as filed with the Commission. Sections IV & V of Exhibit A
                 hereto set forth the applicable information as follows, which shall be utilized for transactions
                 hereunder:

                     (a)     Rates and Charges

                     (b)     Additional charges which are applicable.

                 When the level of any additional charges is changed pursuant to Commission authorization or
                 direction, Seller may unilaterally effect an amendment to Exhibit A to reflect such change(s) by so
                 specifying in a written communication to Customer.

            2. It is further agreed that Seller may seek authorization from the Commission and/or other appropriate
               regulatory body for such changes to any rates, terms and conditions set forth herein, in Rate Schedule
               FTS-2 or in the General Terms and Conditions of Seller's FERC Gas Tariff, as may be necessary to
               assure Seller just and reasonable rates. Nothing herein contained shall be construed to deny Customer
               any rights it may have under the Natural Gas Act, as amended, including the right to participate fully
               in rate proceedings by intervention or otherwise to contest Seller's filing in whole or in part.

            3. Further Agreement: None.

                                                           ARTICLEV
                                                            NOTICE
           Except as may be otherwise provided, any notice, request, demand, statement or bill provided for in this
           Agreement or any notice which a party may desire to give the other shall be in writing delivered
           personally, sent by facsimile (with transmission confirmation by sender's machine), sent by reliable
           delivery service (e.g., FedEx, UPS), sent by electronic mail, or mailed by regular mail, effective as of the
           postmark date, to the post office address of the party intended to receive the same, as the case may be, as
           follows:
                Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 172 of 189
DocuSign Envelope ID: AE7DCBFD-9928-4CC3-ADD5-CF66FD7A8641




                            Seller:          Stagecoach Pipeline & Storage Company LLC
                                             811 Main Street, Suite 3400
                                             Houston, TX 77002
                                             Attention: Commercial-Natural Gas
                                             Facsimile: 832-519-2250

                             Customer:       Chesapeake Energy Marketing, LLC
                                             6100 N. Western Avenue
                                             Oklahoma City, Oklahoma 73118
                                             Attention: Contract Administration
                                             Facsimile:
                                                        -----------
                                                      ARTICLE VI
                                              INCORPORATION BY REFERENCE

            The provisions of Rate Schedule FTS-2 and the General Terms and Conditions (GT&C) of Seller's FERC
            Gas Tariff are specifically incorporated herein by reference and made a part hereof. Terms defined in
            Rate Schedule FTS-2 or in the GT&C and used in this Agreement shall be given the meaning given such
            terms in Rate Schedule FTS-2 and the GT&C.

                                                        ARTICLE VII
                                                      MISCELLANEOUS

            I. This Agreement supersedes and cancels the following contract between the parties hereto effective:
               NIA.

            2. Replacement Customer: NIA.

            The offer of release issued by the Releasing Customer is incorporated herein by reference.

                    Releasing Customer: NIA.

                    Released Contract No.: NIA.

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed by their respective
           Officers or Representatives thereunto duly authorized.

                                                                   Stagecoach Pipeline & Storage Company LLC

                                                                  ~~~e~~~~2:-----
                                                                  Title:   Senior Director


                                                                   Chesapeake Energy Marketing, LLC

                                                             ByQ~~•a~~
                                                             Na ~,~[,}l,<,ii.,,,!W~rwala
                                                             Title: Vice President, Marketing
                 Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 173 of 189
DocuSign Envelope ID: AE7DCBFD-992B-4CC3-ADD5-CF66FD7AB641




                                                          EXHIBIT"A"
                                                                to
                                          Firm Transportation Service Agreement between
                                       Stagecoach Pipeline & Storage Company LLC (Seller)
                                                               and
                                                Chesapeake Energy Marketing, LLC

                                                     Dated: January 25, 2019


            I. MAXIMUM DAILY FIRM TRANSPORTATION QUANTITY:                                   100,000 dth

            II. PRIMARY POINT{S) OF RECEIPT

                                                     Millennium                              100,000 dth MDRQ



            III. PRIMARY POINT(S) OF DELIVERY

                                                         Transco                             100,000 dth MDDQ




            IV. RATES AND CHARGES

            Seller's maximum recourse rates specified in the Currently Effective Rates section of Seller's FERC Gas
            Tariff, including Seller's Transportation Use, as such rates may change with FERC approval from time to
            time, shall apply to this Agreement unless Seller and Customer agree below to negotiated or discounted
            rates.

            Discounted Rate_X_; Negotiated Rate _ _ __

            _ _ Right of First Refusal is applicable to discounted or negotiated rate agreement.



            Monthly FTS-2 Reservation Rate

            MARC I Facilities (only)                                                _ _ _ $/dth ofMDFTQ

            North/South Laterals (only)                                             _ _ _ _ $/dth ofMDFTQ

            MARC I & N/S Laterals                                                   $2.589         $/dth ofMDFTQ
                 Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 174 of 189
DocuSign Envelope ID: AE7DCBFD-992B-4CC3-ADD5-CF66FD7 A8641




            FTS-2 Commodity Rate

            MARC I Facilities (only)                                                 _ _ _ _ $/dth

            North/South Laterals (only)                                              _ _ _ _ $/dth

            MARC I & N/S Laterals                                                    TariffRate     $/dth



            FTS-2 Overrun Commodity Rate

            MARC I Facilities (only)                                                  _ _ _ _ $/dth

            North/South Laterals (only)                                               _ _ _ _ $/dth

            MARC I & N/S Laterals                                                     Tariff Rate   $/dth



            V. ADDITIONAL CHARGES - pursuant to Section 5 of Rate Schedule FTS-2

            Annual Charge Adjustment (ACA)- Per tariff rate

            Any surcharge of general applicability that Seller has implemented as a result of a requirement to
            implement a surcharge imposed by the FERC or another duly authorized governmental body, in which
            event Seller shall discount such surcharge to Customer to the maximum extent allowed by the FERC or
            such other duly authorized governmental body; provided any such discount shall not be required if Seller
            would remain responsible for payment to FERC or such other duly authorized governmental body of any
            discounted portion of the surcharge.

            All applicable governmental taxes set forth in either the General Terms and Conditions of Seller's FERC
            Gas Tariff or in this Agreement.

            Except for the foregoing charges, taxes and surcharges, Customer shall not be subject to any other
            charges, taxes or surcharges in connection with firm transportation service under this Agreement.

            Unless agreed otherwise below, the rates specified in this Agreement shall apply to (a) secondary receipt
            and delivery points, (b) changed primary receipt and primary delivery points, and (c) any segmented
            capacity, provided that Customer's throughput in any segment does not exceed its Maximum Daily Finn
            Transportation Quantity other than at the point of segmentation or at a meter.

            VI. ADDITIONAL PROVISIONS AUTHORIZED BY SELLER'S FERC TARIFF:                           NONE
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 175 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 176 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 177 of 189




                             Exhibit C

                  Service Agreement #FT2-CHK-0003
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 178 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 179 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 180 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 181 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 182 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 183 of 189
Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 184 of 189




                               Exhibit C

  PG&E Stipulation and Agreement For Order Regarding Extension of Time
                                    Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 185 of 189



                              1   WEIL, GOTSHAL & MANGES LLP                        KELLER & BENVENUTTI LLP
                                  Stephen Karotkin (pro hac vice)                   Tobias S. Keller (#151445)
                              2   (stephen.karotkin@weil.com)                       (tkeller@kellerbenvenutti.com)
                                  Jessica Liou (pro hac vice)                       Peter J. Benvenutti (#60566)
                              3   (jessica.liou@weil.com)                           pbenvenutti@kellerbenvenutti.com
                                  Theodore Tsekerides (pro hac vice)                Jane Kim (#298192)
                              4   (theodore.tsekerides@weil.com)                    (jkim@kellerbenvenutti.com)
                                  Matthew Goren (pro hac vice)                      650 California Street, Suite 1900
                              5   (matthew.goren@weil.com)                          San Francisco, CA 94108
                                  767 Fifth Avenue                                  Tel: 415 496 6723
                              6   New York, NY 10153-0119                           Fax: 650 636 9251
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   Proposed Attorneys for Plaintiffs (Debtors
                                  and Debtors in Possession)
                              9
                                                             UNITED STATES BANKRUPTCY COURT
                             10                              NORTHERN DISTRICT OF CALIFORNIA
                                                                  SAN FRANCISCO DIVISION
                             11
                                    In re:                                      Case Nos. 19-30088 (DM)
                             12                                                           19-30089 (DM)
                                    PG&E CORPORATION
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                                                                Adv. Pro. No. 19-03003 (DM)
      767 Fifth Avenue




                             14                                                 Chapter 11
                             15

                             16     PACIFIC GAS AND ELECTRIC
                                    COMPANY
                             17
                                                                  Debtors.
                             18

                             19     PG&E CORPORATION,
                                    PACIFIC GAS AND ELECTRIC
                             20     COMPANY,                                    STIPULATION AND AGREEMENT FOR
                                                                                ORDER REGARDING EXTENSION OF TIME
                             21                                   Plaintiffs,   GRANTED BY 11 U.S.C. § 108(b) FOR DEBTORS
                                                                                TO SEEK REHEARING OF FERC ORDERS
                             22     v.

                             23     FEDERAL ENERGY
                                    REGULATORY COMMISSION
                             24
                                                                  Defendant.
                             25

                             26

                             27

                             28   STIPULATION AND AGREEMENT FOR ORDER                1                          ADV. PRO. NO. 19-03003
                                  REGARDING SECTION 108(b) EXTENSION OF TIME                                   MAIN CASE NO. 19-30088
                              Case: 19-03003       Doc# 60      Filed: 02/06/19   Entered: 02/06/19 15:10:26    Page 1 of 5
                                   Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 186 of 189




                              1          This stipulation and agreement for order (“Stipulation and Agreement for Order”) is

                              2   entered into by Plaintiffs PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric

                              3   Company (the “Utility”), as debtors and debtors in possession (collectively, the “Debtors”), on

                              4   the one hand, and the Federal Energy Regulatory Commission (“FERC”), on the other hand. The

                              5   Debtors and FERC are referred to in this Stipulation and Agreement for Order collectively as the

                              6   “Parties,” and each as a “Party.” The Parties hereby stipulate and agree as follows:

                              7                                                RECITALS

                              8          A.     On January 25, 2019, in response to the Petition for Declaratory Order and

                              9   Complaint of NextEra Energy Inc. and NextEra Energy Partners, L.P. Against Pacific Gas and

                             10   Electric Co. and Request for Expedited Action, FERC issued an Order on Petition for Declaratory

                             11   Order and Complaint (the “NextEra Order”), attached hereto as Exhibit 1.
Weil, Gotshal & Manges LLP




                             12          B.     On January 28, 2019, in response to the Petition for Declaratory Order and
 New York, NY 10153-0119




                             13   Complaint of Exelon Corporation Against Pacific Gas and Electric Co. and Request for Expedited
      767 Fifth Avenue




                             14   Action, FERC issued an Order on Petition for Declaratory Order and Complaint (the “Exelon

                             15   Order”, collectively with the NextEra Order, the “FERC Orders”), attached hereto as Exhibit 2.

                             16          C.     Pursuant to the Federal Power Act, 16 U.S.C. § 791a et seq., entities that are

                             17   “aggrieved by an order issued by [FERC] in a proceeding” to which such entity is a party “may

                             18   apply for a rehearing within thirty days after the issuance of an order.” 16 U.S.C. § 825l(a).

                             19          D.     On January 29, 2019 (the “Petition Date”), PG&E Corp. and the Utility each

                             20   commenced voluntary cases under chapter 11 of title 11 of the United States Code (the

                             21   “Bankruptcy Code”) in this Court.

                             22          E.     Pursuant to the Bankruptcy Code, “if applicable nonbankruptcy law . . . fixes a

                             23   period within which the debtor . . . may file any pleading, demand, notice . . . or perform any other

                             24   similar act, and such period has not expired before the date of the filing of the petition, the trustee

                             25   may only file, cure, or perform, as the case may be, before the later of: (1) the end of such period,

                             26   including any suspension of such period occurring on or after the commencement of the case; or

                             27

                             28 STIPULATION AND AGREEMENT FOR ORDER         2                   ADV. PRO. NO. 19-03003
                                 REGARDING SECTION 108(b) EXTENSION OF TIME                    M AIN CASE
                              Case: 19-03003 Doc# 60 Filed: 02/06/19 Entered: 02/06/19 15:10:26 Page   2N ofO.519-30088
                                    Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 187 of 189




                              1   (2) 60 days after the order for relief.” 11 U.S.C. § 108(b). The filing of a petition for bankruptcy is

                              2   an “order for relief” within the meaning of section 108(b). 11 U.S.C. § 301(b).

                              3           F.       The Debtors and FERC agree that, consistent with the “extension of time” granted by

                              4   section 108(b) of the Bankruptcy Code, FERC will not treat as untimely applications for rehearing of

                              5   the FERC Orders filed under 16 U.S.C. § 825l(a) by the Utility if filed before 60 days after the

                              6   Petition Date.

                              7
                                       NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH ARE
                              8   INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT HEREBY IS
                                  STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THROUGH THE
                              9   UNDERSIGNED, AND UPON COURT APPROVAL HEREOF, IT SHALL BE ORDERED
                                  THAT:
                             10

                             11                    1.     Section 108(b) of the Bankruptcy Code extends the time for the Utility to submit

                             12   applications for rehearing of the FERC Orders filed under 16 U.S.C. § 825l(a) to sixty (60) days after
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   the Petition Date.
      767 Fifth Avenue




                             14                    2.     Neither the Debtors nor FERC will rely upon or introduce as evidence this

                             15   Stipulation and Agreement for Order or the entered Order Pursuant to Stipulation and Agreement for

                             16   Order in this Adversary Proceeding (No. 19-03003) or in any other proceeding in this or any other

                             17   forum, except that this restriction will not apply in any rehearing proceeding on one or more of the

                             18   FERC Orders before FERC, nor in any other proceeding specifically considering the timeliness of the

                             19   Utility’s applications for rehearing of the FERC Orders filed under 16 U.S.C. § 825l(a). This

                             20   Stipulation and Agreement for Order and the entered Order Pursuant to Stipulation and Agreement for

                             21   Order are limited in scope to section 108(b)’s extension of time and are without prejudice to anyone’s

                             22   substantive legal arguments in any forum regarding the Federal Power Act and/or the Bankruptcy

                             23   Code.

                             24                    3.     This Stipulation and Agreement for Order shall constitute the entire agreement

                             25   and understanding of the Parties relating to the subject matter hereof and supersedes any prior

                             26   agreements and understandings relating to the subject matter hereof.

                             27

                             28
                                 STIPULATION AND AGREEMENT FOR ORDER        3                   ADV. PRO. NO. 19-03003
                                 REGARDING SECTION 108(b) EXTENSION OF TIME                     MAIN CASE
                              Case: 19-03003 Doc# 60 Filed: 02/06/19 Entered: 02/06/19 15:10:26 Page   3 ofNO5. 19-30088
                                    Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 188 of 189




                              1                  4.      Each of the undersigned who executes this Stipulation and Agreement for Order

                              2   by or on behalf of a Party represents and warrants that he or she has been duly authorized and

                              3   empowered to execute and deliver this Stipulation and Agreement for Order on behalf of such Party.

                              4                  5.      This Stipulation and Agreement for Order shall not be modified, altered,

                              5   amended, or vacated without the written consent of all Parties hereto or further order of this Court.

                              6                  6.      This Stipulation and Agreement for Order shall be governed by, and construed

                              7   in accordance with, applicable state and federal law.

                              8                  7.      This Court shall retain jurisdiction to resolve any disputes or controversies

                              9   arising from this Stipulation and Agreement for Order.

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                 STIPULATION AND AGREEMENT FOR ORDER        4                   ADV. PRO. NO. 19-03003
                                 REGARDING SECTION 108(b) EXTENSION OF TIME                     MAIN CASE
                              Case: 19-03003 Doc# 60 Filed: 02/06/19 Entered: 02/06/19 15:10:26 Page   4 ofNO5. 19-30088
                                   Case 20-33233 Document 38 Filed in TXSB on 06/28/20 Page 189 of 189




                              1        Dated: February 6, 2019                Dated: February 6, 2019
                              2        KELLER & BENVENUTTI LLP                U.S. DEPARTMENT OF JUSTICE
                              3
                                       /s/Peter J. Benvenutti                 /s/Danielle A. Pham
                              4        Peter J. Benvenutti, Esq.              Danielle A. Pham, Esq.
                                       650 California Street, Suite 1900      1100 L St., NW
                              5        San Francisco, CA 94108                Washington, D.C. 20005
                                       (415) 496 6723                         (202) 514-7451
                              6
                                       Attorneys for Debtors                  Attorneys for Federal Energy Regulatory
                              7        and Debtors in Possession              Commission
                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                 STIPULATION AND AGREEMENT FOR ORDER        5                   ADV. PRO. NO. 19-03003
                                 REGARDING SECTION 108(b) EXTENSION OF TIME                     MAIN CASE
                              Case: 19-03003 Doc# 60 Filed: 02/06/19 Entered: 02/06/19 15:10:26 Page   5 ofNO5. 19-30088
